 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24

U.S. $700,000,000

FOURTH AMENDED AND RESTATED
LOAN CERTIFICATE AND SERVICING AGREEMENT

by and among

CAPITALSOURCE FUNDING LLC,
as the Seller

CAPITALSOURCE FINANCE LLC,
as the Originator and as the Servicer

EACH OF THE PURCHASERS AND PURCHASER
AGENTS FROM TIME TO TIME PARTY HERETO

HARRIS NESBITT CORP.,

as the Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Backup Servicer and as the Collateral Custodian

Dated as of May 28, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE I DEFINITION     2  
Section 1.1
  Certain Defined Terms     2  
Section 1.2
  Other Terms     51  
Section 1.3
  Computation of Time Periods     51  
Section 1.4
  Interpretation     51   ARTICLE II PURCHASE OF THE VARIABLE FUNDING
CERTIFICATES     52  
Section 2.1
  The Variable Funding Certificates     52  
Section 2.2
  Procedures for Advances     54  
Section 2.3
  Reduction of the Facility Amount; Mandatory and Optional Repayments     54  
Section 2.4
  Determination of Interest     56  
Section 2.5
  Percentage Evidenced by each Variable Funding Certificate     56  
Section 2.6
  Notations on Variable Funding Certificates     56  
Section 2.7
  Settlement Procedures During the Revolving Period     56  
Section 2.8
  Settlement Procedures During the Amortization Period     58  
Section 2.9
  Collections and Allocations     59  
Section 2.10
  Payments, Computations, Etc.     60  
Section 2.11
  Optional Repurchase     61  
Section 2.12
  Fees     61  
Section 2.13
  Increased Costs; Capital Adequacy; Illegality     62  
Section 2.14
  Taxes     63  
Section 2.15
  Assignment of the Sale Agreement     64  
Section 2.16
  Substitution of Loans     65  
Section 2.17
  Optional Sales     66   ARTICLE III CONDITIONS TO ADVANCES     68  
Section 3.1
  Conditions to Closing and Initial Advance     68  
Section 3.2
  Conditions Precedent to All Advances     69   ARTICLE IV REPRESENTATIONS AND
WARRANTIES     71  
Section 4.1
  Representations and Warranties of the Seller     71  
Section 4.2
  Representations and Warranties of the Seller Relating to the Agreement and the
Assets     81  
Section 4.3
  Representations and Warranties of the Servicer     82  
Section 4.4
  Representations and Warranties of the Backup Servicer     85  
Section 4.5
  Representations and Warranties of the Collateral Custodian     86  
Section 4.6
  Breach of Certain Representations and Warranties     86   ARTICLE V GENERAL
COVENANTS     87  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 5.1
  Affirmative Covenants of the Seller     87  
Section 5.2
  Negative Covenants of the Seller     90  
Section 5.4
  Affirmative Covenants of the Servicer     93  
Section 5.5
  Negative Covenants of the Servicer     96  
Section 5.6
  Affirmative Covenants of the Backup Servicer     97  
Section 5.7
  Negative Covenants of the Backup Servicer     97  
Section 5.8
  Affirmative Covenants of the Collateral Custodian     98  
Section 5.9
  Negative Covenants of the Collateral Custodian     98   ARTICLE VI
ADMINISTRATION AND SERVICING OF CONTRACTS     98  
Section 6.1
  Designation of the Servicer     98  
Section 6.2
  Duties of the Servicer     99  
Section 6.3
  Authorization of the Servicer     101  
Section 6.4
  Collection of Payments     101  
Section 6.5
  Servicer Advances     104  
Section 6.6
  Realization Upon Charged-Off Loans     104  
Section 6.7
  Maintenance of Insurance Policies     105  
Section 6.8
  Servicing Compensation     105  
Section 6.9
  Payment of Certain Expenses by Servicer     105  
Section 6.10
  Reports     106  
Section 6.11
  Annual Statement as to Compliance     106  
Section 6.12
  Annual Independent Public Accountant’s Servicing Reports     107  
Section 6.13
  Limitation on Liability of the Servicer and Others     107  
Section 6.14
  The Servicer Not to Resign     107  
Section 6.15
  Servicer Defaults     108  
Section 6.16
  Appointment of Successor Servicer     109   ARTICLE VII THE BACKUP SERVICER  
  112  
Section 7.1
  Designation of the Backup Servicer     112  
Section 7.2
  Duties of the Backup Servicer     112  
Section 7.3
  Merger or Consolidation     113  
Section 7.4
  Backup Servicing Compensation     114  
Section 7.5
  Backup Servicer Removal     114  
Section 7.6
  Limitation on Liability     114  
Section 7.7
  The Backup Servicer Not to Resign     115   ARTICLE VIII THE COLLATERAL
CUSTODIAN     115  
Section 8.1
  Designation of Collateral Custodian     115  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 8.2
  Duties of Collateral Custodian     115  
Section 8.3
  Merger or Consolidation     117  
Section 8.4
  Collateral Custodian Compensation     117  
Section 8.5
  Collateral Custodian Removal     117  
Section 8.6
  Limitation on Liability     118  
Section 8.7
  The Collateral Custodian Not to Resign     118  
Section 8.8
  Release of Documents     119  
Section 8.9
  Return of Required Loan Documents     119  
Section 8.10
  Access to Certain Documentation and Information Regarding the Assets; Audits  
  120   ARTICLE IX SECURITY INTEREST     121  
Section 9.1
  Grant of Security Interest     121  
Section 9.2
  Release of Lien on Assets     121  
Section 9.3
  Further Assurances     122  
Section 9.4
  Remedies     122  
Section 9.5
  Waiver of Certain Laws     122  
Section 9.6
  Power of Attorney     122   ARTICLE X TERMINATION EVENTS     123  
Section 10.1
  Termination Events     123  
Section 10.2
  Remedies     126   ARTICLE XI INDEMNIFICATION     126  
Section 11.1
  Indemnities by the Seller     126  
Section 11.2
  Indemnities by the Servicer     129  
Section 11.3
  After-Tax Basis     130   ARTICLE XII THE ADMINISTRATIVE AGENT AND PURCHASER
AGENTS     130  
Section 12.1
  The Administrative Agent     130  
Section 12.2
  The Purchaser Agents     133  
Section 12.3
  [Reserved]     135  
Section 12.4
  [Reserved]     135  
Section 12.5
  [Reserved]     135   ARTICLE XIII MISCELLANEOUS     135  
Section 13.1
  Amendments and Waivers     135  
Section 13.2
  Notices, Etc.     136  
Section 13.3
  Ratable Payments     136  
Section 13.4
  No Waiver; Remedies     137  
Section 13.5
  Binding Effect; Benefit of Agreement     137  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 13.6
  Term of this Agreement     137  
Section 13.7
  Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue     137  
Section 13.8
  Waiver of Jury Trial     137  
Section 13.9
  Costs, Expenses and Taxes     138  
Section 13.10
  No Proceedings     138  
Section 13.11
  Recourse Against Certain Parties     139  
Section 13.12
  Protection of Right, Title and Interest in the Assets; Further Action
Evidencing Advances     140  
Section 13.13
  Confidentiality     141  
Section 13.14
  Execution in Counterparts; Severability; Integration     143  
Section 13.15
  Waiver of Setoff     143  
Section 13.16
  Assignments     143  
Section 13.17
  Heading and Exhibits     143  
Section 13.18
  Loans Subject to Retained Interest Provisions     144  
Section 13.19
  Exiting Purchasers and Purchaser Agents     144  
Section 13.20
  Tax Treatment     144  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


Page

     
EXHIBITS
 
   
EXHIBIT A-1
  Form of Borrowing Notice (Advances and Reduction of Facility Amount)
 
   
EXHIBIT A-2
  Form of Borrowing Notice (Reinvestments of Principal Collections)
 
   
EXHIBIT A-3
  Form of Borrowing Base Certificate
 
   
EXHIBIT B
  Form of Variable Funding Certificate
 
   
EXHIBIT C
  Form of Monthly Report
 
   
EXHIBIT D
  Form of Hedging Agreement (including Schedule and Confirmation)
 
   
EXHIBIT E-1
  Form of Officer’s Certificate to Solvency (CapitalSource Funding LLC)
 
   
EXHIBIT E-2
  Form of Officer’s Certificate to Solvency (CapitalSource Finance LLC)
 
   
EXHIBIT F-1
  Form of Officer’s Closing Certificate (CapitalSource Funding LLC)
 
   
EXHIBIT F-2
  Form of Officer’s Closing Certificate (CapitalSource Finance LLC)
 
   
EXHIBIT G-1
  Form of Power of Attorney (CapitalSource Funding LLC)
 
   
EXHIBIT G-2
  Form of Power of Attorney (CapitalSource Finance LLC)
 
   
EXHIBIT H
  Form of Release of Required Loan Documents
 
   
EXHIBIT I
  Form of Assignment of Mortgage
 
   
EXHIBIT J
  Form of Servicer’s Certificate
 
   
EXHIBIT K
  Form of Transferee Letter

SCHEDULES

     
SCHEDULE I
  Condition Precedent Documents
 
   
SCHEDULE II
  List of Lock-Box Banks and Lock-Box Accounts
 
   
SCHEDULE III
  Location of Required Loan Documents and Loan Files
 
   
SCHEDULE IV
  Loan List
 
   
SCHEDULE V
  [Reserved]
 
   
SCHEDULE VI
  Credit and Collection Policy
 
   
SCHEDULE VII
  Diversity Score

APPENDICES

         
APPENDIX A
  Timeshare Mortgage Loan Criteria

v



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
LOAN CERTIFICATE AND SERVICING AGREEMENT

     THIS FOURTH AMENDED AND RESTATED LOAN CERTIFICATE AND SERVICING AGREEMENT
(such agreement as amended, modified, waived, supplemented, replaced or restated
from time to time, the “Agreement”) is made as of this May 28, 2004, by and
among:

     (1) CAPITALSOURCE FUNDING LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”);

     (2) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“CapitalSource Finance”), as the originator (together with its successors and
assigns in such capacity, the “Originator”), and as the servicer (together with
its successors and assigns in such capacity, the “Servicer”);

     (3) EACH OF THE PURCHASERS AND PURCHASER AGENTS PARTY HERETO (together with
their respective successors and assigns);

     (4) HARRIS NESBITT CORP., a Delaware corporation (together with its
successors and assigns, “Harris Nesbitt”), as the Administrative Agent (together
with its successors and assigns in such capacity, the “Administrative Agent”);
and

     (5) WELLS FARGO BANK, NATIONAL ASSOCIATION (successor-by-merger to Wells
Fargo Bank Minnesota, National Association) (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).

R E C I T A L S

     WHEREAS, the Seller, the Originator, the Servicer, and various other
parties have heretofore executed and delivered a Third Amended and Restated Loan
Certificate and Servicing Agreement, dated as of February 25, 2003 (as amended
through the date hereof, the “Original Loan Certificate and Servicing
Agreement”);

     WHEREAS, the Seller, the Originator, the Servicer, the Purchasers,
Purchaser Agents, the Backup Servicer, the Collateral Custodian, the Hedge
Counterparty and the Administrative Agent hereby desire to amend and restate the
Third Amended and Restated Loan Certificate and Servicing Agreement to (i)
increase the Facility Amount, (ii) to replace the existing administrative agent
under the Original Loan Certificate and Servicing Agreement with Harris Nesbitt
Corp., herein, and (iii) make such other changes as are necessary or in the
interests of the parties;

     WHEREAS, each of the Seller, the Originator, the Servicer, the Purchasers,
the Purchaser Agents, the Backup Servicer, the Collateral Custodian, the Hedge
Counterparty and the Administrative Agent consents to the amendment and
restatement of the Third Amended and Restated Loan Certificate and Servicing
Agreement pursuant to this Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, all conditions precedent to the execution of this Agreement have
been complied with.

     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITION

     Section 1.1 Certain Defined Terms.

     (a) Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.1.

     (b) As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

40 Act: Defined in Section 10.1(i).

ABF Loan: Any Senior Secured Loan (including a Loan to an SPE Obligor) secured
by accounts receivable, notes receivable and/or inventory of the related Obligor
or SPE Obligor; provided, however, with respect to inventory only, such
inventory may serve as collateral therefor even if it is not acquired by such
Obligor with the proceeds of such Senior Secured Loan.

Accrual Period: (a) with respect to each Advance (or portion thereof) funded at
an Interest Rate other than the applicable CP Rate with respect to any
Purchaser, (i) with respect to the first Payment Date, the period from and
including the Closing Date to but excluding such first Payment Date and (ii)
with respect to any subsequent Payment Date, the period from and including the
previous Payment Date to but excluding such subsequent Payment Date, and (b)
with respect to each Advance (or portion thereof) funded at an Interest Rate
equal to the applicable CP Rate, (i) with respect to the first Payment Date, the
period from and including the Closing Date to and including the last day of the
calendar month in which the Closing Date occurs and (ii) with respect to any
subsequent Payment Date, the period ending on the last day of the calendar month
immediately preceding the month in which the Payment Date occurs and commencing
on the first (1st) day of such immediately preceding calendar month.

Acquired Loan: A Loan that is originated by a Person other than the Originator
and acquired by the Originator in a “true sale” transaction pursuant to an
acquisition agreement substantially in a form approved by the Administrative
Agent on or prior to the Closing Date, or in such other form as shall be adopted
by the Originator and approved in writing by the Administrative Agent at least
ten (10) days prior to such Loan becoming part of the Asset Pool hereunder.

Addition Date: With respect to any Additional Loans, the date on which such
Additional Loans become part of the Asset Pool.

 



--------------------------------------------------------------------------------



 



Additional Loans: All Loans that become part of the Asset Pool after the Closing
Date.

Adjusted Advance Rate: On any date of determination, each of the adjusted
advance rates set forth below, as applicable, depending on the Diversity Score
(rounded to the nearest integer) on such date:

          Diversity Score

--------------------------------------------------------------------------------

  Adjusted Advance Rate

--------------------------------------------------------------------------------

 
37 or higher
    75.0%  
31 – 36
    73.0%  
28 – 30
    72.0%  
25 – 27
    71.0%  
23 - 24
    70.0%  
20 - 22
    64.0%  
16 - 19
    56.0%  
14 - 15
    52.5%  
10 - 13
    38.0%  
1 – 9
    0%

Adjusted Eurodollar Rate: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Accrual Period.

Administrative Agent: Harris Nesbitt, in its capacity as administrative agent
for the Purchaser Agents, together with its successors and assigns, including
any successor appointed pursuant to ARTICLE XII.

Administrative Agent Assignment Agreement: The Assignment and Assumption
Agreement dated as of the date hereof among the Seller, the Servicer, Wachovia,
as assignor administrative agent, and Harris Nesbitt, as assignee administrative
agent, as such agreement may be amended, supplemented or otherwise modified from
time to time.

Advance: Defined in Section 2.1(b).

Advance Amount: With respect to any Advance under a Variable Funding Certificate
and any Funding Date, subject to the terms and conditions hereof, an amount
equal to the product of (a) the applicable Weighted Average Advance Rate and
(b) the Borrowing Base.

Advances Outstanding: On any day, the aggregate principal amount of all Advances
outstanding on such day, after giving effect to all repayments of Advances and
the makings of new Advances on such day; provided, that, the “Advances
Outstanding” under and as defined in the Original Loan Certificate and Servicing
Agreement as of the close of business on the Business Day immediately prior to
the Closing Date shall be deemed to be Advances Outstanding on and as of the
Closing Date under and for all purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



Affected Party: The Administrative Agent, the Purchaser Agents, the Purchasers,
each Liquidity Bank, all assignees and participants of the Purchasers and each
Liquidity Bank, any successor to Harris Nesbitt as Administrative Agent and any
sub-agent of the Administrative Agent.

Affiliate: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

Agent’s Account: Means, with respect to any applicable Purchaser, the special
account established in the name of such Purchaser at such Purchaser’s Purchaser
Agent, or any other agent on such Purchaser’s behalf and identified as such to
the Seller and Servicer in writing (or any other account from time to time
notified to the Seller and the Servicer in writing by such Purchaser or its
Purchaser Agent).

Agented Notes: With respect to any Revolving Loan or Term Loan, one or more
promissory notes of an Eligible Obligor wherein (a) the note(s) are originated
by the Originator in accordance with the Credit and Collection Policy as a part
of a syndicated loan transaction that has been fully consummated prior to such
Agented Notes becoming part of the Asset Pool hereunder, (b) upon an assignment
of the note under the Sale Agreement to the Seller, such original note will be
endorsed to the Administrative Agent and held by the Collateral Custodian, on
behalf of the Secured Parties, (c) the Seller, as assignee of the note, will
have all of the rights but none of the obligations of the Originator with
respect to such note and the Originator’s right, title and interest in and to
the Related Property including the right to receive and collect payments
directly in its own name and to enforce its rights directly against the Obligor
thereof, (d) the note, if secured, is secured by an undivided interest in the
Related Property that also secures and is shared by, on a pro-rata basis, all
other holders of such Obligor’s notes of equal priority and (e) the Originator
(or a wholly owned subsidiary of the Originator) is the collateral agent and
payment agent for all noteholders of such Obligor.

Aggregate Outstanding Loan Balance: With respect to all Eligible Loans included
as part of the Asset Pool, on any day, the sum of the Outstanding Loan Balances
of such Eligible Loans on such date, minus the Outstanding Loan Balance of all
Delinquent Loans. Notwithstanding anything to the contrary contained herein, for
purposes of determining the Aggregate Outstanding Loan Balance, if any portion
of a Loan is deemed to be “charged-off” in accordance with the provisions of the
definition of Charged-Off Loan, then the entire Loan shall have a zero
(0) Outstanding Loan Balance except in connection with the calculation of
Average Pool Charged-Off Ratio.

Aggregate Unpaids: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Purchaser Agents, the
Administrative Agent, any applicable Hedge Counterparty, the Backup Servicer and
the Collateral Custodian hereunder (including, without limitation, all
Indemnified Amounts, other amounts payable under Article XI and amounts

 



--------------------------------------------------------------------------------



 



required under Section 2.7, Section 2.8, Section 2.12, Section 2.13 and
Section 2.14 to the Affected Parties or Indemnified Parties) or under any
Hedging Agreement (including, without limitation, payments in respect of the
termination of any such Hedging Agreement) or by the Seller or any other Person
under any fee letter (including, without limitation, each applicable Purchaser,
the Backup Servicer Fee Letter and the Collateral Custodian Fee Letter)
delivered in connection with the transactions contemplated by this Agreement
(whether due or accrued); provided, that, the “Aggregate Unpaids” under and as
defined in the Original Loan Certificate and Servicing Agreement as of the close
of business on the Business Day immediately prior to the Closing Date shall be
deemed to be Aggregate Unpaids on and as of the Closing Date under and for all
purposes of this Agreement.

Allocation Adjustment Event: With respect to each Loan included in the Assets
subject to the Retained Interest provisions of this Agreement, the occurrence of
any one or more of the following under and as defined in the CapitalSource
Commercial Loan Trust 2002-1 Transaction, the CapitalSource Commercial Loan
Trust 2002-2 Transaction, the CapitalSource Commercial Loan Trust 2003-1
Transaction, the CapitalSource Commercial Loan Trust 2003-2 Transaction, and/or
any other Permitted Securitization Transaction rated by the Rating Agencies, as
applicable: (i) a “Servicer Default”, (ii) an “Event of Default” or (iii) an
“Accelerated Amortization Event”.

Alternative Rate: An interest rate per annum equal to 1.5%, plus the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs.

Amortization Period: The period beginning on the Termination Date and ending on
the Collection Date.

Applicable Law: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System), and applicable judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

Approved Other Jurisdiction: Means Canada, the United Kingdom (or any territory
or political subdivision thereof) and/or any other jurisdiction approved in
writing by the Administrative Agent and with the satisfaction of the Rating
Agency Condition.

Asset: All right, title, and interest (whether now owned or hereafter acquired
or arising, and wherever located) of the Seller in all accounts, general
intangibles, instruments, chattel paper, documents, money, letters of credit,
advices of credit, deposit accounts, certificates of deposit, investment
property, goods, and other property consisting of, arising out of, or related to
any of the following: (i) the Existing Loans and Additional Loans, and all
monies due or to become due in payment under such Existing Loans and Additional
Loans on and after the related Cut-Off Date, including but not limited to all
Collections, but excluding any Excluded Amounts; (ii) all

 



--------------------------------------------------------------------------------



 



Related Security with respect to the Loans referred to in clause (i); and
(iii) all income and Proceeds of the foregoing.

Asset Pool: At any time, all then outstanding Assets.

Assigned Loan: A Revolving Loan or Term Loan originated by a Person other than
the Originator in which a constant percentage interest has been assigned to the
Originator by such Person in accordance with the Credit and Collection Policy
and (i) such transaction has been fully consummated prior to such Loan becoming
part of the Asset Pool hereunder, (ii) the Originator is a party to a credit
agreement and/or an assignment agreement and a promissory note with the Obligor
with respect to such Loan, (iii) the agent bank receives payment directly from
the Obligor thereof on behalf of each lender that has been assigned a percentage
interest in such Revolving Loan or Term Loan, and (iv) such Loan is
substantially in a form approved by the Administrative Agent on or prior to the
Closing Date, or such other form as shall be adopted by the Originator and
approved in writing by the Administrative Agent at least ten (10) days prior to
such Loan becoming part of the Asset Pool hereunder; provided, however, any such
Loan shall exclude any Retained Interest.

Assignment of Mortgage: As to each Loan secured by an interest in real property,
one or more assignments, notices of transfer or equivalent instruments, each in
recordable form and sufficient under the laws of the relevant jurisdiction to
reflect the transfer of the related mortgage, deed of trust, security deed or
similar security instrument and all other documents related to such Loan to the
Seller and to grant a perfected lien thereon by the Seller in favor of the
Administrative Agent, on behalf of the Secured Parties, each such Assignment of
Mortgage to be substantially in the form of Exhibit I hereto.

Availability: At any time, an amount equal to the positive excess (if any) of
(i) the amount by which the lesser of (a) the Facility Amount and (b) the
Maximum Availability, exceeds the amount necessary to cure any
Overcollateralization Shortfall and any Required Equity Shortfall minus (ii) the
Advances Outstanding on such day; provided, however, during the Amortization
Period, the Availability shall be zero.

Available Funds: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Assets
included in the Asset Pool and earnings from Permitted Investments in the
Collection Account and the Excess Spread Account) during the Collection Period
that ended on the last day of the calendar month immediately preceding the
calendar month in which such Payment Date occurs.

Average Pool Charged-Off Ratio: As of any Determination Date, the percentage
equivalent of a fraction the numerator of which is equal to the sum of (1) the
Outstanding Loan Balance of all Loans (excluding equity and preferred stock
investments) that became Charged-Off Loans (net of Recoveries during such
Collection Period) during the Collection Period related to such Determination
Date and (2) the Outstanding Loan Balances of Loans (excluding equity and
preferred stock investments) that became Charged-Off Loans (net of Recoveries
during such Collection Periods) during the Collection Periods related to the
eleven (11) immediately preceding Determination Dates, and the denominator of
which is equal to a fraction the numerator of which is the sum of (1) the
Aggregate Outstanding Loan Balance (excluding equity

 



--------------------------------------------------------------------------------



 



and preferred stock investments) as of the first (1st) day of the Collection
Period related to such Determination Date and (2) the Aggregate Outstanding Loan
Balance (excluding equity and preferred stock investments) as of the first (1st)
day of the immediately preceding eleven (11) Collection Periods and the
denominator of which is twelve (12).

Average Pool Delinquency Ratio: As of any Determination Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of
(1) the Pool Delinquency Ratio on such Determination Date and (2) the Pool
Delinquency Ratio on the two (2) immediately preceding Determination Dates and
(ii) the denominator of which is equal to three (3).

Average Portfolio Charged-Off Ratio: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of (1) the Portfolio Outstanding Loan Balance of all Portfolio Loans (excluding
equity and preferred stock investments) that became Charged-Off Portfolio Loans
(net of Recoveries during such Collection Period) during the Collection Period
related to such Determination Date and (2) the Portfolio Outstanding Loan
Balances of all Portfolio Loans (excluding equity and preferred stock
investments) that became Charged-Off Portfolio Loans (net of Recoveries during
such Collection Periods) during the Collection Periods related to the eleven
(11) immediately preceding Determination Dates, and the denominator of which is
equal to a fraction the numerator of which is the sum of (1) the Portfolio
Aggregate Outstanding Loan Balance (excluding equity and preferred stock
investments) as of the first (1st) day of the Collection Period related to such
Determination Date and (2) the Portfolio Aggregate Outstanding Loan Balance
(excluding equity and preferred stock investments) as of the first (1st) day of
the immediately preceding eleven (11) Collection Periods and the denominator of
which is twelve (12).

Average Portfolio Delinquency Ratio: As of any Determination Date, the
percentage equivalent of a fraction (i) the numerator of which is equal to the
sum of (1) the Portfolio Delinquency Ratio on such Determination Date and (2)
the Portfolio Delinquency Ratio on the two (2) immediately preceding
Determination Dates and (ii) the denominator of which is equal to three (3).

Backup Servicer: Wells Fargo Bank, National Association (successor-by-merger to
Wells Fargo Bank Minnesota, National Association), not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.

Backup Servicer Fee Letter: The Fee Letter, dated as of September 28, 2000,
among the Servicer, the Administrative Agent (as successor to Wachovia Capital
Markets, LLC), and the Backup Servicer, as such letter may be amended, modified,
supplemented, restated or replaced from time to time.

Backup Servicer Fee Rate: The rate per annum set forth in the Backup Servicer
Fee Letter as the “Backup Servicer Fee Rate.”

Backup Servicer Termination Notice: Defined in Section 7.5.

Backup Servicing Fee: Defined in the Backup Servicer Fee Letter.

 



--------------------------------------------------------------------------------



 



Banded Floating Rate Loan: An Eligible Loan where the interest rate payable by
the Obligor thereof fluctuates between a lowest interest rate and a highest
interest rate allowable under its Required Loan Documents.

Bankruptcy Code: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

Base Rate: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

Benefit Plan: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six (6) years was, an “employer” as
defined in Section 3(5) of ERISA.

Borrowing Base: On any date of determination, the sum of (i) the Aggregate
Outstanding Loan Balance and (ii) the Outstanding Loan Balances of all
Additional Loans that are Eligible Loans to be included as part of the Asset
Pool on such date minus the amount (calculated without duplication) by which
such Eligible Loans exceed any applicable Pool Concentration Criteria.

Borrowing Base Certificate: Each certificate, in the form of Exhibit A-3,
required to be delivered by the Seller along with each Borrowing Notice.

Borrowing Notice: Each notice, in the form of Exhibit A-1 or A-2 (as
applicable), required to be delivered by the Seller (i) in respect of (a) the
Initial Advance and each incremental Advance, (b) any reduction of the Facility
Amount or repayment of Advances Outstanding, or (c) any reinvestment of
Principal Collections under Section 2.7(b); and (ii) on each Determination Date.

Breakage Costs: Means, with respect to any applicable Purchaser, any amount or
amounts as shall compensate such Purchaser for any loss, cost or expense
incurred by such Purchaser (as determined by the applicable Purchaser Agent on
behalf of such Purchaser, in such Purchaser Agent’s sole discretion) as a result
of (i) a prepayment by the Seller of Advances Outstanding or Interest or
(ii) any difference between the applicable CP Rate and the Adjusted Eurodollar
Rate. All Breakage Costs relating to any Purchaser shall be due and payable
hereunder upon demand, in accordance with the terms hereof.

Business Day: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York
City, New York, Chicago, Illinois or Charlotte, North Carolina, and (b) if the
term “Business Day” is used in connection with the determination of the LIBOR
Rate, dealings in United States dollar deposits are carried on in the London
interbank market.

Capital Lease Obligations: With respect to any Obligor on a Subordinated Loan,
for any period, the obligations of such Person to pay rent and other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP.

 



--------------------------------------------------------------------------------



 



CapitalSource Commercial Loan Trust 2002-1 Transaction: That certain private
placement transaction of commercial loan-backed notes pursuant to Rule 144A and
Regulation S issued by CapitalSource Commercial Loan Trust 2002-1, which closed
May 16, 2002.

CapitalSource Commercial Loan Trust 2002-2 Transaction: That certain private
placement transaction of commercial loan-backed notes pursuant to Rule 144A and
Regulation S issued by CapitalSource Commercial Loan Trust 2002-2, which closed
October 30, 2002.

CapitalSource Commercial Loan Trust 2003-1 Transaction: That certain private
placement transaction of commercial loan-backed notes pursuant to Rule 144A and
Regulation S issued by CapitalSource Commercial Loan Trust 2003-1, which closed
April 17, 2003.

CapitalSource Commercial Loan Trust 2003-2 Transaction: That certain private
placement transaction of commercial loan-backed notes pursuant to Rule 144A and
Regulation S issued by CapitalSource Commercial Loan Trust 2003-2, which closed
November 25, 2003.

Change-in-Control: Any of the following:

     (a) The failure of all, or at least one, of the “executive officers” of
CapitalSource Inc., as listed in the most recent 10-K filed by it with the SEC
on or prior to the Closing Date to own, collectively (directly or indirectly),
free and clear of all liens, at least 7,000,000 shares of the outstanding common
stock (adjusted for stock splits, reverse stock splits or stock dividends,
respectively) of CapitalSource Inc.;

     (b) The failure of CapitalSource Inc. to own (directly or through
wholly-owned subsidiaries (including CapitalSource Holding LLC)), free and clear
of all liens, 99.9% of the outstanding voting membership interests of the
Originator;

     (c) the creation or imposition of any Lien on any limited liability company
membership interest in the Seller; or

     (d) the failure by Originator to own all of the limited liability company
membership interests in the Seller.

     Charged-Off Loan: A Loan (or portion thereof deemed to be “charged-off”) as
to which any of the following first occurs: (i) the Servicer has determined or
should have reasonably determined in accordance with the Credit and Collection
Policy that such Loan is not collectible, (ii) (1) all or any portion of any one
or more payments remains unpaid for at least ninety (90) days from the original
due date for such payment, in which case not less than fifty percent (50%) of
the Outstanding Loan Balance of such Loan shall be deemed to be “charged-off”
for purposes of this Agreement, and (2) all or any portion of any one or more
payments remains unpaid for at least one hundred and eighty (180) days from the
original due date for such payment, in which case not less than one hundred
percent (100%) of the Outstanding Loan Balance of such Loan shall be deemed to
be “charged-off” for purposes of this Agreement, (iii) (1) the Obligor thereof
or any Person obligated thereon is subject to an Insolvency Event, in which case
not less than fifty percent (50%) of the Outstanding Loan Balance of such Loan
shall be deemed to be “charged-off” as of the date of the occurrence of such
Insolvency Event for purposes of this Agreement, (2) the Obligor thereof or any
Person thereon is generally unable to meet its financial

 



--------------------------------------------------------------------------------



 



obligations, (3) the Obligor thereof or any Person obligated thereunder has
suffered a material adverse change which materially affects its viability as an
ongoing concern, or (4) adequate collateral or other source of payment does not
exist to repay the principal due under the Loan as determined by the Servicer,
or (iv) the Timeshare Cumulative Default Ratio is greater than or equal to
twenty (20%) percent, in which case not less than one hundred (100%) percent of
the Outstanding Loan Balance of such Timeshare Mortgage Loan shall be deemed to
be ‘charged-off’ for purposes of this Agreement. For purposes of this
definition, a “payment” does not include a payment in respect of default
interest imposed upon and payable by the related Obligor solely as a result of a
default.

Charged-Off Portfolio Loan: A Portfolio Loan (or portion thereof deemed to be
“charged-off”) as to which any of the following first occurs: (i) the Servicer
has determined or should have reasonably determined in accordance with the
Credit and Collection Policy (or such similar policies and procedures utilized
by the Servicer in servicing such Portfolio Loan) that such Portfolio Loan is
not collectible, (ii) (1) all or any portion of any one or more payments remains
unpaid for at least ninety (90) days from the original due date for such
payment, in which case not less than fifty percent (50%) of the Portfolio
Outstanding Loan Balance of such Portfolio Loan shall be deemed to be
“charged-off” for purposes of this Agreement, and (2) all or any portion of any
one or more payments remains unpaid for at least one hundred and eighty (180)
days from the original due date for such payment, in which case not less than
one hundred percent (100%) of the Portfolio Outstanding Loan Balance of such
Portfolio Loan shall be deemed to be “charged-off” for purposes of this
Agreement, (iii) (1) the Obligor thereof or any Person obligated thereon is
subject to an Insolvency Event, in which case not less than fifty percent (50%)
of the Portfolio Outstanding Loan Balance of such Portfolio Loan shall be deemed
to be “charged-off” as of the date of the occurrence of such Insolvency Event
for purposes of this Agreement, (2) the Obligor thereof or any Person obligated
thereon is generally unable to meet its financial obligations, (3) the Obligor
or any Person obligated thereon has suffered a material adverse change which
materially affects its viability as an ongoing concern, or (4) adequate
collateral or other source of payment does not exist to repay the principal due
under the Portfolio Loan as determined by the Servicer, or (iv) the Timeshare
Cumulative Default Ratio, (1) with respect to any Sterling Timeshare Loan (other
than the Sterling Timeshare Loans the Obligors of which are Delft Funding, LLC
and Legends Funding, LLC), is greater than or equal to twelve and one-half
(12.5%) percent, or (2) with respect to the Sterling Timeshare Loans the
Obligors of which are Delft Funding, LLC and Legends Funding, LLC, with respect
to such Portfolio Loan is greater than or equal to 20% in which case not less
than one hundred percent (100%) of the Portfolio Outstanding Loan Balance of
such Portfolio Loan shall be deemed to be “charged-off” for purposes of this
Agreement. For purposes of this definition, a “payment” does not include a
payment in respect of default interest imposed upon and payable by the related
Obligor solely as a result of a default.

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

Closing Date: May 28, 2004.

Code: The Internal Revenue Code of 1986, as amended from time to time.

 



--------------------------------------------------------------------------------



 



Collateral Custodian: Wells Fargo Bank, National Association (as
successor-by-merger to Wells Fargo Bank Minnesota, National Association), not in
its individual capacity, but solely as Collateral Custodian, its successor in
interest pursuant to Section 8.3 or such Person as shall have been appointed
Collateral Custodian pursuant to Section 8.5.

Collateral Custodian Fee: Defined in the Collateral Custodian Fee Letter.

Collateral Custodian Fee Letter: The Fee Letter, dated as of September 28, 2000,
between the Originator, the Administrative Agent (as successor to Wachovia
Capital Markets, LLC) and the Collateral Custodian, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

Collateral Custodian Termination Notice: Defined in Section 8.5.

Collection Account: Defined in Section 6.4(f).

Collection Date: The date following the Termination Date on which the Aggregate
Unpaids have been reduced to zero and indefeasibly paid in full.

Collection Period: Each calendar month.

Collections: (a) All cash collections and other cash proceeds of any Loans,
including, without limitation, Scheduled Payments, Finance Charges, Prepayments,
Insurance Proceeds, and all Recoveries or other amounts received in respect
thereof but excluding any Excluded Amounts, (b) any cash proceeds or other funds
received by the Seller or the Servicer with respect to any Related Security,
(c) all payments received pursuant to any Hedging Agreement or Hedge Transaction
and (d) all Deemed Collections.

Commercial Paper Notes: On any day, any short-term promissory notes of any
Purchaser issued by such Purchaser in the commercial paper market.

Commitment: With respect to each Purchaser, the commitment of such Purchaser to
make Advances in accordance herewith in an amount not to exceed (i) (a) prior to
the Termination Date, the dollar amount set forth opposite such Purchaser’s
signature on the signature pages hereto under the heading “Commitment” and
(b) on or after the Termination Date, the aggregate Advances Outstanding,
(ii) with respect to each Advance, the Pro-Rata Share or (iii) the then
aggregate Liquidity Commitments of all existing Liquidity Banks under the
related Liquidity Agreement divided by 1.02 (or, if applicable with respect to
any related Liquidity Bank, multiplied by 0.98). Notwithstanding the foregoing,
if the rating of such Purchaser’s commercial paper notes falls below A-1 by
Standard & Poor’s or P-1 by Moody’s, such Purchaser’s “Commitment” shall, if
requested by the Seller at such time, thereafter, be deemed to be zero (0).

Commitment Fee: With respect to any applicable Purchaser, as defined in such
Purchaser’s Purchaser Fee Letter.

Consolidated Free Cash Flow: With respect to any Obligor on a Subordinated Loan,
for any period, EBITDA less capital expenditures.

 



--------------------------------------------------------------------------------



 



Consolidated Funded Indebtedness: As of any date of determination, all
outstanding Indebtedness of the Originator and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

Consolidated Subsidiary: With respect to any Obligor on a Subordinated Loan, as
of any date of determination, any Subsidiary or other Person the accounts of
which would be consolidated with those of the Obligor in its consolidated
financial statements if such statements were prepared as of such date.

Consolidated Tangible Net Worth: As of any date of determination, the assets
less the liabilities of the Originator and its Subsidiaries on a consolidated
basis, less intangible assets (including goodwill), all determined in accordance
with GAAP.

Contractual Obligation: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

CP Rate: With respect to any Purchaser for any day during any Accrual Period,
the per annum rate equivalent to (a) the rate (expressed as a percentage and an
interest yield equivalent and calculated on the basis of a 360-day year) or, if
more than one rate, the weighted average thereof, paid or payable by such
Purchaser from time to time as interest on or otherwise in respect of the
Commercial Paper Notes issued by such Purchaser that are allocated, in whole or
in part, by such Purchaser’s Purchaser Agent to fund the purchase or maintenance
of such Advances Outstanding (and which may also, in the case of a pool-funded
conduit purchaser, be allocated in part to the funding of other assets of such
Purchaser and which Commercial Paper Notes need not mature on the last day of
any Accrual Period) during such Accrual Period as determined by such Purchaser’s
Purchaser Agent, which rates shall reflect and give effect to (i) certain
documentation and transaction costs (including, without limitation, dealer and
placement agent commissions, and incremental carrying costs incurred with
respect to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by such Purchaser) associated with the issuance
of such Purchaser’s Commercial Paper Notes, and (ii) other borrowings by such
Purchaser, including borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market, to the extent such amounts
are allocated, in whole or in part, by the such Purchaser’s Purchaser Agent to
fund such Purchaser’s purchase or maintenance of such Advances Outstanding
during such Accrual Period; provided, that if any component of such rate is a
discount rate, in calculating the applicable “CP Rate” for such day, such
Purchaser’s Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum
or (b) such other rate as may be set forth as such with respect to such
Purchaser in such Purchaser’s Purchaser Fee Letter.

Credit and Collection Policy: The written credit policies and procedures manual
of the Originator and the Servicer (which policies shall include without
limitation policies on a risk rating system, Loan Loss Reserve, due diligence
format, underwriting parameters and credit approval procedures) set forth on
Schedule VI, as may be as amended or supplemented from time to time in
accordance with Section 5.1(h) and Section 5.4(f).

 



--------------------------------------------------------------------------------



 



Cut-Off Date: With respect to each Loan, the date on and after which Collections
on an Existing Loan are to be transferred to the Asset Pool, and with respect to
each Additional Loan, the date on and after which Collections on an Additional
Loan are to be transferred to the Asset Pool.

Deemed Collection: Defined in Section 2.3(c).

Delinquent Loan: A Loan (that is not a Charged-Off Loan) as to which either of
the following first occurs: (a) all or any portion of any one or more payments
thereunder remains unpaid for at least sixty (60) days from the original due
date for such payment, (b) the Timeshare Delinquency Ratio with respect to such
Loan is greater than or equal to (i) 7.5% in the case of Timeshare Loans to
Obligors that are special purpose entities (other than special purpose entities
with assets that relate to the properties at Tahoe Beach and Ski Club, Nevada,
Bethel Beach Club Resort and Spa, Florida, Surrey Vacation Resort, Missouri,
MMG/Berkeley Resorts, Florida, Sedona Springs Resort Properties, Arizona), and
(ii) 10.0% in the case of Timeshare Loans to Obligors that are special purpose
entities with assets that relate to the properties at Tahoe Beach and Ski Club,
Nevada, Bethel Beach Club Resort and Spa, Florida, Surrey Vacation Resort,
Missouri, MMG/Berkeley Resorts, Florida, Sedona Springs Resort Properties,
Arizona, (c) consistent with the Credit and Collection Policy such Loan would be
classified as delinquent by the Servicer or the Originator. For purposes of this
definition, a “payment” does not include a payment in respect of default
interest imposed upon and payable by the related Obligor solely as a result of a
default.

Delinquent Portfolio Loan: A Portfolio Loan (that is not a Charged-Off Portfolio
Loan) as to which either of the following first occurs: (a) all or any portion
of any one or more payments thereunder remains unpaid for at least sixty
(60) days from the original due date for such payment, (b) the Timeshare
Delinquency Ratio with respect to such Portfolio Loan is greater than or equal
to (i) 7.5% in the case of Timeshare Loans to Obligors that are special purpose
entities (other than special purpose entities with assets that relate to the
properties at Tahoe Beach and Ski Club, Nevada, Bethel Beach Club Resort and
Spa, Florida, Surrey Vacation Resort, Missouri, MMG/Berkeley Resorts, Florida,
Sedona Springs Resort Properties, Arizona), and (ii) 10.0% in the case of
Timeshare Loans to Obligors that are special purpose entities with assets that
relate to the properties at Tahoe Beach and Ski Club, Nevada, Bethel Beach Club
Resort and Spa, Florida, Surrey Vacation Resort, Missouri, MMG/Berkeley Resorts,
Florida, Sedona Springs Resort Properties, Arizona, or (c) consistent with the
Credit and Collection Policy (or such similar policies and procedures utilized
by the Servicer in servicing such Portfolio Loan) such Portfolio Loan would be
classified as delinquent by the Servicer or the Originator. For the purpose of
determining the Portfolio Delinquency Ratio, with respect to any Timeshare Loan
(which is not otherwise deemed to be a Charged-Off Portfolio Loan) as to which
all or any portion of any one or more scheduled payments thereunder remains
unpaid for at least sixty (60) days from the original due date for such payment,
the entire unpaid balance of such Timeshare Loan will be deemed to be
“delinquent”; provided, however, the foregoing shall not affect the status of
any other Timeshare Loans securing a Loan. For purposes of this definition, a
“payment” does not include a payment in respect of default interest imposed upon
and payable by the related Obligor solely as a result of a default.

Derivatives: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical

 



--------------------------------------------------------------------------------



 



delivery or cash settlement, relating to any interest rate, interest rate index,
currency, currency exchange rate, currency exchange rate index, debt instrument,
debt price, debt index, depository instrument, depository price, depository
index, equity instrument, equity price, equity index, commodity, commodity price
or commodity index, (ii) any similar transaction, contract, instrument,
undertaking or security, or (iii) any transaction, contract, instrument,
undertaking or security containing any of the foregoing.

Determination Date: The last day of each Collection Period.

DIP Loan: Any Revolving Loan or Term Loan to an Obligor that is a Chapter 11
debtor under the Bankruptcy Code which is permitted by the Credit and Collection
Policy and also satisfies the following criteria: (a) the DIP Loan is duly
authorized by a final order of the applicable bankruptcy or federal district
court under the provisions of subsection (b), (c) or (d) of 11 U.S.C. § 364,
(b) the Obligor’s bankruptcy case is still pending as a case under the
provisions of Chapter 11 of Title 11 of the Bankruptcy Code and has not been
dismissed or converted to a case under the provisions of Chapter 7 of Title 11
of the Bankruptcy Code, (c) the Obligor’s obligations under such Loan have not
been (i) disallowed, in whole or in part, or (ii) subordinated, in whole or in
part, to the claims or interests of any other Person under the provisions of 11
U.S.C. § 510, (d) the DIP Loan is secured and the liens and security interests
granted by the applicable federal bankruptcy or district court in relation to
the Loan have not been subordinated, in whole or in part, to the liens or
interests of any other lender under the provisions of 11 U.S.C. § 364(d) or
otherwise, (e) the Obligor is not in default on its obligations under the Loan,
(f) neither the Obligor nor any party in interest has filed a Chapter 11 plan
with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the Loan, in whole or in part,
(ii) subordinate, in whole or in part, any lien or security interest granted in
connection with such Loan, (iii) fail to provide for the repayment, in full and
in cash, of the Loan upon the effective date of such plan or (iv) otherwise
impair, in any manner, the claim evidenced by the Loan and (g) the DIP Loan is
in the form of a “DIP Loan Agreement” (or similar agreement) as approved by the
Administrative Agent on or prior to the Closing Date, or in such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least ten (10) days prior to such Loan becoming part of the Asset Pool
hereunder. For the purposes of this definition, an order is a “final order” if
the applicable period for filing a motion to reconsider or notice of appeal in
respect of a permanent order authorizing the Obligor to obtain credit has lapsed
and no such motion or notice has been filed with the applicable federal
bankruptcy or district court or the clerk thereof.

Diversity Score: A single number that indicates the collateral concentration in
terms of both the Obligor and industry classification, which number is
calculated as described in Schedule VII hereto.

Dollars: Means, and the conventional “$” signifies, the lawful currency of the
United States.

EBITDA: With respect to any Obligor on a Subordinated Loan, for any period, the
consolidated net income of such Obligor and its Consolidated Subsidiaries for
such period, plus, to the extent deducted in determining consolidated net income
for such period, depreciation, interest, amortization and income taxes,
determined in accordance with GAAP, excluding, however, (i) all intercompany
items, (ii) all earnings attributable to equity interests in Persons that are
not

 



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries unless actually received by the Obligor or a
Consolidated Subsidiary, (iii) all income arising from the forgiveness,
adjustment, or negotiated settlement of any Indebtedness, (iv) any extraordinary
items of income or expense (including gains and losses from asset sales), and
(v) any increase or decrease in income arising from any change in the Obligor’s
method of accounting.

Eligible Loan: On any date of determination, each Loan (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 2:00 p.m. (New York time) on the day prior to the
related Funding Date: (i) a faxed copy of the duly executed original promissory
note or Loan Register, as applicable, and Loan Checklist in a form and substance
satisfactory to the Administrative Agent and, if any Loans are closed in escrow,
a certificate (in the form of Exhibits F-1 or F-2, as applicable) from the
closing attorneys of such Loans certifying the possession of the Required Loan
Documents; provided, however, notwithstanding the foregoing, the Required Loan
Documents (including any UCCs included in the Required Loan Documents) shall be
in the possession of the Collateral Custodian within two (2) Business Days of
any related Funding Date as to any Additional Loans, (ii) a Borrowing Notice and
such Loan is accurately identified on the Loan List delivered by the Seller to
the Collateral Custodian and the Administrative Agent as part of the Borrowing
Notice or Monthly Report delivered by the Servicer, (iii) a Borrowing Base
Certificate, and (iv) a Certificate of Assignment (Exhibit A to the Sale
Agreement, including Schedule I thereto); provided, however, that if such Loan
is part of a capital contribution or Required Equity Contribution to the Seller
the Collateral Custodian shall have received the Required Loan Documents within
three (3) Business Days of receipt of the Certificate of Assignment, and (B)
that satisfies each of the following eligibility requirements:

     (a) the Loan, together with the Related Security, has been originated or
acquired by the Originator, sold to the Seller pursuant to (and in accordance
with) the Sale Agreement and the Seller has good title, free and clear of all
Liens (other than permitted Liens), on such Loan and Related Security;

     (b) the Loan, (i) (together with the Collections and Related Security
related thereto) has been the subject of a grant by the Seller in favor of the
Administrative Agent, on behalf of the Secured Parties, of a first priority
perfected security interest, and (ii) with respect to which, at the time of the
sale of such Loan to the Seller, the Originator had a first priority (other than
Subordinated Loans) perfected security interest in the Related Property (other
than collateral that is in addition to the primary collateral with respect to
which the Asset is principally underwritten) relating to such Loan;

     (c) at the time such Loan is included in the Asset Pool, the Loan (i) is
not (and since its origination by the Originator or, in the case of Acquired
Loans, acquisition by the Originator has never been) a Charged-Off Loan, (ii) is
not past due with respect to payments of principal or interest (provided, that,
if such Loan is past due at the time it is included in the Asset Pool but not
more than ten (10) days past due, the Originator and the Servicer must
reasonably believe that such Loan will promptly and in no event later than the
date of the next Scheduled Payment due on such Loan, be brought current with
respect to all payments due thereunder), (iii) is not (and since its origination
by the Originator or, in the case of Acquired Loans, the date of its acquisition
by the Originator, has never been) more than thirty (30) days past due (after
giving

 



--------------------------------------------------------------------------------



 



effect to a five (5) day grace period in determining the number of days past
due), with respect to payments of principal or interest and (iv) to the
knowledge of the Seller and the Originator, in the case of Acquired Loans, has
never been a Charged-Off Loan or more than thirty (30) days past due with
respect to payments of principal or interest;

     (d) the Loan is an “eligible asset” as defined in Rule 3a-7 under the 40
Act;

     (e) [Reserved];

     (f) the Loan is an “account”, “chattel paper”, “instrument” or a “general
intangible” within the meaning of Article 9 of the UCC of all applicable
jurisdictions;

     (g) the Loan is to an Eligible Obligor and is denominated and payable only
in United States dollars in the United States and does not permit the currency
in which or country in which such Loan is payable to be changed;

     (h) the Loan is evidenced by a promissory note, security agreement, Loan
Register or instrument and related loan documents that have been duly authorized
and executed, are in full force and effect and constitute the legal, valid,
binding and absolute and unconditional payment obligation of the related
Obligor, enforceable against such Obligor in accordance with their terms
(subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and to general principles of equity,
whether considered in a suit at law or in equity), and there are no conditions
precedent to the enforceability or validity of the Loan that have not been
satisfied or validly waived;

     (i) the Loan does not contravene in any material respect any Applicable
Laws (including, without limitation, laws, rules and regulations relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, licensing and privacy) and
with respect to which no part thereof is in violation of any Applicable Law in
any material respect;

     (j) the Loan, (i) satisfies all applicable requirements of and was
originated or acquired, underwritten and closed in accordance with the Credit
and Collection Policy (including without limitation the execution by the Obligor
of all documentation required by the Credit and Collection Policy); (ii) does
not contain a confidentiality provision that restricts or purports to restrict
the ability of the Administrative Agent or any Secured Party to exercise their
rights under this Agreement, including, without limitation, their rights to
review the Loan, the Required Loan Documents and Loan File; (iii) was generated
in the ordinary course of the Originator’s business; (iv) arises pursuant to
loan documentation with respect to which the Originator has performed all
obligations required to be performed by it thereunder (for avoidance of doubt,
Acquired Loans, including to the extent that they are so acquired in connection
with a “portfolio purchase” permitted pursuant to paragraph (uu) of this
definition below, and otherwise herein, are deemed to be generated in the
ordinary course of the Originator’s business); (v) has an original term to
maturity (A) in the case of Senior Secured Loans of not greater than seven
(7) years, or (B) in the case of Subordinated Loans of not greater than ten
(10) years; (vi) is not subject to a guaranty by the Originator or any Affiliate
thereof; (vii) is not a consumer loan; and (viii) is executed on forms
substantially in the form of those currently in use as of the Closing Date and
provided to

 



--------------------------------------------------------------------------------



 



and approved by the Administrative Agent, or in such other form as shall be
adopted by the Originator and approved in writing by the Administrative Agent at
least ten (10) days prior to such Loan becoming part of the Asset Pool
hereunder;

     (k) neither the assignment of the Loan under the Sale Agreement by the
Originator, the sale of the Loan hereunder or the granting of a security
interest hereunder by the Seller violates, conflicts with or contravenes any
Applicable Laws or any contractual or other restriction, limitation or
encumbrance;

     (l) on or before the applicable Cut-Off Date, the Obligor of such Loan
shall have been directed to make all payments to the Lock-Box or directly to the
Lock-Box Account;

     (m) the Loan requires the Obligor thereof to maintain adequate property
damage and liability insurance with respect to the real or personal property, if
any, constituting the Related Property if such Related Property is of a type
customarily so insured and the same has been at all times covered by adequate
physical damage and liability insurance policies satisfactory to the
Administrative Agent (it being understood that such property damage and
liability insurance is not required with respect to Loans that are not secured
by and do not otherwise evidence or create an interest or right of the
Originator in or to any real property or goods (or any interest therein) of the
related Obligor or any Person on its behalf);

     (n) the Related Property (i) is located in the United States (or, subject
to clause 23 of the definition of Pool Concentration Criteria herein, in an
Approved Other Jurisdiction), (ii) has not been foreclosed on, or repossessed
from the current Obligor, by the Servicer, and (iii) has not suffered any
material loss or damage that has not been repaired or restored;

     (o) the Loan provides by its terms that the Obligor’s payment obligations
are absolute and unconditional without any right of rescission, setoff,
counterclaim or defense for any reason against the Originator and the Loan
contains a clause that has the effect of unconditionally and irrevocably
obligating the Obligor to make periodic payments (including taxes) and
notwithstanding any damage to, defects in or destruction of the Related Property
or any other event, including obsolescence of any property or improvements;

     (p) the Loan is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor;

     (q) the Loan requires the Obligor to maintain the Related Property in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;

     (r) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly or
semi-annual basis unless otherwise consented to in writing by the Administrative
Agent, and (ii) that the Servicer (or, with respect to Assigned Loans, that the
agent bank or a majority of the related lenders) may accelerate all payments on
the Loan if the Obligor is in default under the Loan and any applicable grace
period has expired (in the case of any Subordinated Loan or Senior B Loan,
subject to any applicable intercreditor or subordination agreement);

 



--------------------------------------------------------------------------------



 



     (s) the Loan provides for cash payments that fully amortize the Outstanding
Loan Balance of such Loan on or by its maturity and does not provide for such
Outstanding Loan Balance to be discounted pursuant to a prepayment in full;

     (t) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;

     (u) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;

     (v) the Loan shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Loan under the Transaction Documents would be unlawful, void or voidable;

     (w) the Loan, together with the Required Loan Documents and Loan File
related thereto, is fully assignable and does not require the consent of or
notice to the Obligor or contain any other restriction on the transfer or the
assignment of the Loan other than a consent or waiver of such restriction that
has been obtained prior to the date on which the Loan was sold to the Seller;
provided, however, that the Required Loan Documents may restrict the transfer or
the assignment of the related Loan so long as such Loan is freely assignable or
transferable to a Qualified Transferee;

     (x) the Obligor of such Loan is legally responsible for all taxes relating
to the Related Security or other security relating to such Loan, and all
payments in respect of the Loan are required to be made free and clear of, and
without deduction or withholding for or on account of, any taxes, unless such
withholding or deduction is required by Applicable Law in which case the Obligor
thereof is required to make “gross-up” payments that cover the full amount of
any such withholding taxes on an after-tax basis;

     (y) the Loan complies with the representations and warranties made by the
Seller and Servicer hereunder and all information provided by the Seller or the
Servicer with respect to the Loan is true and correct in all material respects;

     (z) the Loan and the Related Security have not been sold, transferred,
assigned or pledged by the Seller to any Person;

     (aa) other than Participation Loans, Agented Notes and Assigned Loans, with
respect to the Originator’s obligation to fund and the actual funding of the
Loan by the Originator, the Originator has not assigned or granted
participations to, in whole or in part, any Person;

     (bb) no selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller or
Originator in the selection of the Loan for inclusion in the Asset Pool; it
being understood that selection procedures used by the Seller or Originator for
the inclusion of Loans in one or more of its various securitizations or other
financing facilities and which are solely intended to obtain the most beneficial
advance rates thereunder and/or otherwise maximize the efficiency of such
facilities, shall not be deemed to be adverse procedures for purposes of this
paragraph;

 



--------------------------------------------------------------------------------



 



     (cc) the Loan has not been compromised, adjusted, extended, satisfied,
rescinded, set-off or modified by the Seller, the Originator or the Obligor with
respect thereto, and no Loan is subject to compromise, adjustment, extension,
satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction, termination or modification, whether arising
out of transactions concerning the Loan, or otherwise, by the Seller, the
Originator or the Obligor with respect thereto except for amendments to such
Loan otherwise permitted under Section 6.4(a) of this Agreement and in
accordance with the Credit and Collection Policy;

     (dd) the particular Loan is not one as to which the Seller has knowledge
which should lead it to expect such Loan will not be paid in full;

     (ee) with respect to any DIP Loan, the Originator or its assignee has been
granted a first priority lien status in respect of all or certain of the
Obligor’s assets by final order of the applicable federal bankruptcy or district
court;

     (ff) except with respect to an SPE Obligor, if the Obligor of such Loan is
the Obligor of more than one (1) Loan, all such Loans are cross-collateralized
(to the assets of such Obligor or its subsidiaries that are securing or
otherwise guaranteeing each such other Loan) and cross-defaulted;

     (gg) except with respect to DIP Loans, the Obligor of such Loan is not the
subject of an Insolvency Event or Insolvency Proceedings;

     (hh) the Loan does not represent capitalized interest or payment
obligations relating to “put” rights;

     (ii) the Loan is not a Loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;

     (jj) the Loan is secured by a valid, perfected, first priority (other than
with respect to Subordinated Loans, and solely to the extent described and
provided for in the definition thereof, with respect to other lenders on the
same Loan, a Senior B Loan) security interest in all assets that constitute the
collateral for the Loan subject to Permitted Liens, and such collateral shall
include but not be limited to the material intellectual property of the Obligor
(if any);

     (kk) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Loan have been duly obtained, effected or given and are in full force and
effect;

     (ll) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent, the Purchaser Agents or the Secured Parties
with respect to the Loan, the Related Security, the Scheduled Payments or any
income or Proceeds therefrom;

     (mm) the Loan is a Senior Secured Loan, a Senior B Loan or Subordinated
Loan;

 



--------------------------------------------------------------------------------



 



     (nn) no provision of the Loan has been waived, modified, or altered in any
respect, except in accordance with the Credit and Collection Policy and by
instruments duly authorized and executed and contained in the Required Loan
Documents; provided, however, no such waiver, modification or alteration shall
(i) alter the status of such Loan as a Delinquent Loan or Charged-Off Loan,
(ii) in the reasonable judgment of the Administrative Agent, prevent or delay
such Loan from becoming a Delinquent Loan or Charged-Off Loan, or (iii) limit
and/or impair the rights of the Administrative Agent or the Secured Parties
under this Agreement;

     (oo) except with respect to Subordinated Loans, and solely to the extent
described and provided for in the definition thereof, with respect to other
lenders on the same Loan, a Senior B Loan, the Loan is not subordinated to any
other loan or financing to the related Obligor;

     (pp) if the Loan is a Revolver, either it provides by its terms that any
future funding thereunder is in the Originator’s sole and absolute discretion or
it is subject to the Retained Interest provision of this Agreement;

     (qq) the Face Amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator and Seller;

     (rr) with respect to Subordinated Loans the Originator has entered into an
intercreditor agreement or subordination agreement (or such provisions are
contained in the principal loan documents) with, or provisions for the benefit
of, the senior lender, which agreement or provisions are assignable to and have
been assigned to the Seller, and which provide that any standstill of remedies
by the Originator or its assignee is limited (A) such that there shall be no
standstill of remedies (x) until after a payment default with respect to the
senior obligation or the Originator’s or assignee’s receipt from the senior
lender or obligor of a notice of default or a payment default by the Obligor
under the senior debt and (y) unless a covenant default is also in effect, and
(B) to no longer than one hundred eighty (180) days in duration in the aggregate
in any given year;

     (ss) with respect to any Acquired Loan or Assigned Loan, such Loan has been
re-underwritten by the Originator and satisfies all of the Originator’s
underwriting criteria;

     (tt) if requested by the Administrative Agent with respect to any Acquired
Loan acquired from an Affiliate of the Seller, the Administrative Agent has
received a satisfactory legal opinion concerning the acquisition of such Loans
by the Originator in a true sale transaction;

     (uu) with respect to any Acquired Loan portfolio purchases that have an
aggregate principal balance which exceeds 15% of the then current Aggregate
Outstanding Loan Balance (as determined prior to the inclusion of any such
Acquired Loans in the Asset Pool), the Administrative Agent has approved in
writing such Loan for inclusion in the Asset Pool and has completed its own due
diligence with respect to such Loans;

     (vv) with respect to Agented Notes, the related Loan Documents (a) shall
include a note purchase agreement or similar agreement containing provisions
relating to the appointment and duties of a payment agent and a collateral agent
and intercreditor and (if applicable) subordination provisions substantially in
a form approved by the Administrative Agent on or

 



--------------------------------------------------------------------------------



 



prior to the Closing Date, and (b) are duly authorized, fully and properly
executed and are the valid, binding and unconditional payment obligation of the
Obligor thereof;

     (ww) with respect to Agented Notes, the Originator (or a wholly owned
subsidiary of the Originator) has been appointed the collateral agent of the
security and the payment agent for all such notes prior to such Agented Note
becoming a part of the Collateral;

     (xx) with respect to Agented Notes, if the entity serving as the collateral
agent of the security for all syndicated notes of the Obligor has or will change
from the time of the origination of the notes, all appropriate assignments of
the collateral agent’s rights in and to the collateral on behalf of the
noteholders have been executed and filed or recorded as appropriate prior to
such Agented Note becoming a part of the Collateral;

     (yy) with respect to any Agented Note, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Required Loan Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Agented
Note and the Originator’s right, title and interest in the Related Property to
the Seller and the Administrative Agent’s security interest therein on behalf of
the Secured Parties;

     (zz) with respect to Agented Notes, the right to control the actions of and
replace the collateral agent and/or the paying agent of the syndicated notes is
to be exercised by a majority in interest of all holders of such Agented Notes;

     (aaa) with respect to Agented Notes, all syndicated notes of the Obligor of
the same priority are cross-defaulted, the Related Property securing such notes
is held by the collateral agent for the benefit of all holders of the syndicated
notes and all holders of such notes (a) have an undivided interest in the
collateral securing such notes, (b) share in the proceeds of the sale or other
disposition of such collateral on a pro-rata basis and (c) may transfer or
assign their right, title and interest in the Related Property;

     (bbb) if such Loan is past due with respect to any interest and/or
principal payments, no portion of the proceeds used to make payments of
principal or interest on such Loan have come from a new loan by the Originator;
and

     (ccc) with respect to each Loan that is secured by Timeshare Mortgage Loans
and related collateral, unless the Administrative Agent otherwise approves in
writing, such Timeshare Mortgage Loans satisfy each of the criteria set forth on
Appendix A.

Eligible Obligor: On any date of determination, any Obligor that (i) is a
business organization (and not a natural person) duly organized and validly
existing under the laws of, and has its chief executive offices in, the United
States or any political subdivision thereof or any applicable Approved Other
Jurisdiction, and has a billing address within the United States or any
applicable Approved Other Jurisdiction, (ii) is a legal operating entity or
holding company (except with respect to a Loan to an SPE Obligor), (iii) has not
entered into the Loan primarily for personal, family or household purposes,
(iv) is not a Governmental Authority, (v) is not an Affiliate of any party
hereto, (vi) is not in the gaming, nuclear waste, biotechnology, natural
resources (other than Obligors in the business of wholesale purchasing and
reselling of natural gas or electricity,

 



--------------------------------------------------------------------------------



 



the Loans to which have been appropriately hedged) or real estate development
industry, (vii) is not the subject of an Insolvency Proceeding (except with
respect to a DIP Loan), (viii) as of the applicable Cut-Off Date, has an
Eligible Risk Rating, and (ix) is not an Obligor of a Charged-Off Loan or
Delinquent Loan; provided, however, the foregoing clause (vi) shall not be
deemed to prohibit an Obligor in the biotechnology industry except for where
such Obligor’s business consists of conducting proprietary research on new drug
development or an Obligor in the real estate development business except where
real estate development is the primary business of such Obligor from being
Eligible Obligors if they otherwise satisfy each of the foregoing criteria for
eligibility.

Eligible Repurchase Obligations: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.

Eligible Risk Rating: With respect to a designated Obligor, a “Loan Rating 1,”
“Loan Rating 2,” or “Loan Rating 3,” in accordance with the Credit and
Collection Policy.

Environmental Laws: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

Equity Contribution: On any date of determination, an amount equal to the
excess, if any, of (a) the sum of (i) the Borrowing Base on such date plus
(ii) all Principal Collections on deposit in the Principal Collections Account
and the Excess Spread Account on such date, minus (b) the Advances Outstanding
on such date.

ERISA: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

ERISA Affiliate: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Seller, or
(c) a member of the same affiliated service group

 



--------------------------------------------------------------------------------



 



(within the meaning of Section 414(m) of the Code) as the Seller, any
corporation described in clause (a) above or any trade or business described in
clause (b) above.

Eurocurrency Liabilities: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

Eurodollar Disruption Event: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Administrative Agent of a determination
by such Liquidity Bank or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) any Liquidity
Bank shall have notified the Administrative Agent of the inability, for any
reason, of such Liquidity Bank or any of its assignees or participants to
determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank shall have
notified the Administrative Agent of a determination by such Liquidity Bank or
any of its assignees or participants that the rate at which deposits of United
States dollars are being offered to such Liquidity Bank or any of its assignees
or participants in the London interbank market does not accurately reflect the
cost to such Liquidity Bank, such assignee or such participant of making,
funding or maintaining any Advance or (d) any Liquidity Bank shall have notified
the Administrative Agent of the inability of such Liquidity Bank or any of its
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.

Eurodollar Reserve Percentage: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one (1) month.

Excess Spread Account: Defined in Section 6.4(g).

Exchange Act: The United States Securities Exchange Act of 1934, as amended.

Excluded Amounts: (a) Any amount received in the Lock-Box by, on or with respect
to any Asset in the Asset Pool, which amount is attributable to the payment of
any tax, fee or other charge imposed by any Governmental Authority on such
Asset, (b) any amount representing a reimbursement of insurance premiums and
(c) any amount with respect to any Loan retransferred or substituted for upon
the occurrence of a Warranty Event (if the Seller has decided that such Loan is
no longer to be included in the Asset Pool) or that is otherwise replaced by a
Substitute Loan (if the Seller has decided that such Loan is no longer to be
included in the Asset Pool), to the extent such amount is attributable to a time
after the effective date of such replacement.

Existing Liquidity Bank: Defined in Section 2.1(d).

Existing Loans: Each Loan purchased by the Seller under the Sale Agreement and
owned by the Seller on the Closing Date.

 



--------------------------------------------------------------------------------



 



Extended Timeshare Loan: A Timeshare Loan that has been amended, rewritten,
extended or otherwise modified in any manner to permit the related Obligor or
Mortgagor additional time to make any payment due thereunder.

Extension Request Date: With respect to the Seller’s right to request an
extension of the Facility Termination Date occurring in 2007 pursuant to
Section 2.1(c), shall mean February 24, 2007.

Face Amount: With respect to any Loan, the Outstanding Loan Balance thereof
shown on the applicable Loan List.

Facility Amount: $700,000,000, as such amount may vary from time to time upon
the written agreement of the parties hereto; provided, that, such amount may not
at any time exceed the aggregate Commitments then in effect; provided, further,
that, on or after the Termination Date, the Facility Amount shall mean the
Advances Outstanding.

Facility Termination Date: May 24, 2007.

FDIC: The Federal Deposit Insurance Corporation, and any successor thereto.

Federal Funds Rate: For any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the overnight federal
funds rates as in Federal Reserve Board Statistical Release H.15(519) or any
successor or substitute publication selected by the Administrative Agent (or, if
such day is not a Business Day, for the next preceding Business Day), or, if,
for any reason, such rate is not available on any day, the rate determined, in
the sole opinion of the Administrative Agent, to be the rate at which overnight
federal funds are being offered in the national federal funds market at 9:00
a.m. Chicago, Illinois time.

Finance Charges: With respect to any Loan, any interest or finance charges owing
by an Obligor pursuant to or with respect to such Loan.

Financial Sponsor: Any Person, including any Subsidiary of another Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

Fitch: Fitch, Inc. or any successor thereto.

Fixed Rate Loan: An Eligible Loan that is other than a Floating Rate Loan.

Fixed Rate Loan Percentage: As of any date of determination, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Fixed Rate Loans and Banded Floating Rate Loans
that are within 0.50% of the maximum interest rate allowable under their
Required Loan Documents as of such date, and (ii) the denominator of which is
equal to the Aggregate Outstanding Loan Balance as of such date.

 



--------------------------------------------------------------------------------



 



Floating Rate Loan: An Eligible Loan where the interest rate payable by the
Obligor thereof is based on the Prime Rate or LIBOR Rate, plus some specified
interest percentage in addition thereto, and the Loan provides that such
interest rate will reset immediately upon any change in the related Prime Rate
or LIBOR Rate.

Funding Date: The third (3rd) Business Day following the Closing Date, and as to
any incremental Advance, any Business Day that is one (1) Business Day
immediately following the receipt by the Administrative Agent and each Purchaser
Agent of a Borrowing Notice (along with a Borrowing Base Certificate) in
accordance with Section 2.2.

GAAP: Generally accepted accounting principles as in effect from time to time in
the United States.

Governmental Authority: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person.

Guaranty: The Guaranty, dated as of May 28, 2004, by CapitalSource Finance in
favor of Bank of Montreal, as Hedge Counterparty, as amended, modified, waived,
supplemented or restated from time to time.

H.15: Federal Reserve Statistical Release H.15.

Harris Nesbitt: Defined in the Preamble of this Agreement.

Hedge Amount: On any day, amount equal to the product of (a) the product of
(i) the Borrowing Base and (ii) the Fixed Rate Loan Percentage and (b) one (1)
minus the Overcollateralization Percentage.

Hedge Assets: Defined in Section 5.3(b).

Hedge Breakage Costs: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.

Hedge Counterparty: Bank of Montreal and any other entity that (a) on the date
of entering into any Hedge Transaction (i) is an interest rate swap dealer that
has been approved in writing by the Administrative Agent (which approval shall
not be unreasonably withheld), and (ii) has a long-term unsecured debt rating of
not less than “A” by S&P, not less than “A2” by Moody’s and not less than “A-”
by Fitch (if such entity is rated by Fitch) (“Long-term Rating Requirement”) and
a short-term unsecured debt rating of not less than “A-1” by S&P, not less than
“P-1” by Moody’s and not less than “F-1” by Fitch (if such entity is rated by
Fitch) (“Short-term Rating Requirement”), and (b) in a Hedging Agreement
(i) consents to the assignment of the Seller’s rights under the Hedging
Agreement to the Administrative Agent pursuant to Section 5.3(b) and (ii) agrees
that in the event that Moody’s, S&P or Fitch reduces its long-term unsecured
debt rating below the Long-term Rating Requirement, or reduces its short-term
unsecured debt rating below the Short-term Rating Requirement, it shall transfer
its rights and obligations under each Hedging Transaction to another entity that
meets the

 



--------------------------------------------------------------------------------



 



requirements of clause (a) and (b) hereof and has entered into a Hedging
Agreement with the Seller on or prior to the date of such transfer.

Hedge Notional Amount: For any Advance, the aggregate notional amount in effect
on any day under all Hedge Transactions entered into pursuant to Section 5.3(a)
for that Advance.

Hedge Percentage: On any day, an amount equal to (i) 100% for Fixed Rate Loans
if the sum of the Outstanding Loan Balances of all Fixed Rate Loans exceeds
$100,000,000 and the Aggregate Outstanding Loan Balance is equal to or greater
than $500,000,000, (ii) 100% for Fixed Rate Loans if the sum of the Outstanding
Loan Balances of all Fixed Rate Loans exceeds $50,000,000 and the Aggregate
Outstanding Loan Balance is greater than $150,000,000 but less than
$500,000,000, or (iii) 100% for Fixed Rate Loans if the sum of the Outstanding
Loan Balances of all Fixed Rate Loans exceeds $20,000,000 if the Aggregate
Outstanding Loan Balance is equal to or less than $150,000,000. The “Hedge
Percentage” for Floating Rate Loans is 0%. The “Hedge Percentage” for Banded
Floating Rate Loans, on any day, is an amount equal to 100% if the interest rate
on any such Loan is within 0.50% of the maximum interest rate allowable under
its Required Loan Documents.

Hedge Transaction: Each interest rate or index rate swap transaction between the
Seller and a Hedge Counterparty that is entered into pursuant to Section 5.3(a)
and is governed by a Hedging Agreement.

Hedged Rate: For any Advance, the interest rate payable to the Hedge
Counterparty under the Hedge Transaction related to such Advance computed as of
the Cut-Off Date under or with respect to the Loan to which that Advance
relates.

Hedging Agreement: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in the form of Exhibit D hereto or such
other form as the Administrative Agent shall approve in writing subject to the
satisfaction of the Rating Agency Condition, and each “Confirmation” thereunder
confirming the specific terms of each such Hedge Transaction.

Highest Required Investment Category: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one (1) month instruments, “Aa2” and “P-1” for three
(3) month instruments, “Aa3” and “P-1” for six (6) month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six (6) months, (ii) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments, and (iii) with respect to rating assigned by Fitch (if
such investment is rated by Fitch), “F-1+” for short-term instruments and “AAA”
for long-term instruments.

Increased Costs: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.13.

Indebtedness: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary

 



--------------------------------------------------------------------------------



 



trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under leases that shall have been
or should be, in accordance with generally accepted accounting principles,
recorded as capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
Derivatives, and (f) obligations under direct or indirect guaranties in respect
of obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (e) above.

Indemnified Amounts: Defined in Section 11.1.

Indemnified Parties: Defined in Section 11.1.

Industry: The industry of an Obligor as determined by reference to the two
(2) digit standard industry classification or North American Industry
Classification System codes.

Industry Diversity Score: Defined in Schedule VII.

Industry Classification Group: Any of the Moody’s industry classification groups
for Obligors listed on Annex I to Schedule VII under the heading “Obligors’
Industry Group Classification”.

Initial Advance: The first Advance.

Insolvency Event: With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable Insolvency Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Insolvency Proceeding: Any case, action or proceeding before any court or other
Governmental Authority relating to any Insolvency Event.

 



--------------------------------------------------------------------------------



 



Instrument: Any “instrument” (as defined in Article 9 of the UCC), other than an
instrument that constitutes part of chattel paper.

Insurance Policy: With respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the Related Property.

Insurance Proceeds: Any amounts payable or any payments made on or with respect
to a Loan under any Insurance Policy.

Intercreditor Agreement: The Third Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of November 25, 2003, among Wells
Fargo, as the indenture trustee, Bank of America, N.A., as the lockbox bank,
Wachovia Capital Markets, LLC, as the administrative agent, each of the parties
that from time to time executes a joinder thereto, CapitalSource Finance, as the
originator, as the original servicer and as the lockbox servicer, and
CapitalSource Funding LLC, as the owner of the account and as the owner of the
lockbox, as amended, modified, waived, supplemented or restated from time to
time.

Interest: For each Accrual Period and each Advance outstanding, the sum of the
products (for each day during such Accrual Period) of:

             
IR x P x
    1      

   

--------------------------------------------------------------------------------

       

    D      

where:

             

  IR   =   the Interest Rate applicable on such day;
 
           

  P   =   the principal amount of such Advance on such day; and
 
           

  D   =   360 or, to the extent the Interest Rate is based on the Base Rate, 365
or 366 days, as applicable.

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

Interest Collections: Any and all amounts received in respect of any interest,
fees or other similar charges (including any Finance Charges) on or with respect
to a Loan from or on behalf of any Obligor that are deposited into the
Collection Account, or received by or on behalf of the Seller by the Servicer or
Originator in respect of a Loan, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Seller to, and including any receipts from, any Hedge Counterparties).

Interest Coverage Ratio: With respect to any Obligor, the percentage equivalent
of a fraction the numerator of which is equal to (a) the related Obligor’s
Consolidated Free Cash Flow during such period and (b) the denominator of which
is equal to the Interest Expense of such Obligor during such period.

 



--------------------------------------------------------------------------------



 



Interest Coverage Requirement: With respect to any Obligor, as of any
Determination Date, an Interest Coverage Ratio of greater than or equal to 1:1.

Interest Expense: With respect to any Obligor, for any period, the total
interest expense for all obligations of such Obligor (including, without
limitation Capital Lease Obligations and hedging agreements) determined on a
consolidated basis, without duplication, for such Obligor and its Consolidated
Subsidiaries in accordance with GAAP.

Interest Rate: For any Accrual Period and for each Advance outstanding by a
Purchaser for each day during such Accrual Period:

     (i) to the extent the Purchaser has funded the applicable Advance through
the issuance of commercial paper, a rate equal to the applicable CP Rate; or

     (ii) to the extent the Purchaser did not fund the applicable Advance
through the issuance of commercial paper, a rate equal to the Alternative Rate;

provided, however, the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance as to which the related Purchaser has funded the making
or maintenance thereof by a sale of an interest therein to any Liquidity Bank
under the applicable Liquidity Agreement on any day other than the first day of
such Accrual Period and without giving such Liquidity Bank(s) at least two
(2) Business Days’ prior notice of such assignment; provided, further, that from
and after the occurrence and continuation of any Termination Event that has not
been waived, the Interest Rate shall be a per annum rate equal to the Base Rate,
plus 2.0%.

ISDA Definitions: The 1991 ISDA Definitions, and any supplements thereto
including the 1998 Supplement to the 1991 ISDA Definitions, prepared by the
International Swaps and Derivatives Association, Inc.

Issuer: Any Purchaser whose principal business consists of issuing commercial
paper or other securities to fund its acquisition or maintenance of receivables,
accounts, instruments, chattel paper, general intangibles and other similar
assets.

Junior Subordinated Loan: Any Type of Loan other than a Senior Secured Loan or a
Senior Subordinated Loan.

LIBOR Rate: For any day during any Accrual Period and any Advance or portion
thereof, an interest rate per annum equal to:

     (1) the posted rate for thirty (30) day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Funding Date (with respect to the initial Accrual Period for such Advance) and
as of the second (2nd) Business Day immediately preceding the first (1st) day of
the applicable Accrual Period (with respect to all subsequent Accrual Periods
for such Advance); or

     (2) if no such rate appears on Telerate page 3750 at such time and day,
then the LIBOR Rate shall be determined by Harris Nesbitt at its principal
office in Chicago,

 



--------------------------------------------------------------------------------



 



Illinois as the rate (each such determination, absent manifest error, to be
conclusive and binding on all parties hereto and their assignees) at which
thirty (30) day deposits in United States Dollars are being, have been, or would
be offered or quoted by Bank of Montreal to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (Chicago time)
on such day.

LIBOR Spread: As of any date of determination, the number obtained by adding
(a) the amount obtained by (i) multiplying the Outstanding Loan Balance of each
Loan included in the Borrowing Base as of such date by an amount equal to the
Loan Rate on such Loan (taking into account any Hedge Transactions on such Loan)
minus the LIBOR Rate as of such date, (ii) summing the amounts determined
pursuant to clause (a)(i) for all Loans included in the Borrowing Base as of
such date and (iii) dividing such sum by the sum of the Outstanding Loan
Balances of all Loans included in the Borrowing Base as of such date, and
(b) the amount obtained by (i) multiplying the Outstanding Loan Balance of each
Loan not included in the Borrowing Base as of such date by an amount equal to
the Loan Rate on such Loan minus the LIBOR Rate as of such date (taking into
account any Hedge Transactions on such Loan), (ii) summing the amounts
determined pursuant to clause (b)(i) for all Loans not included in the Borrowing
Base as of such date and (iii) dividing such sum by the sum of the Outstanding
Loan Balances of all Loans included in the Borrowing Base as of such date, and
rounding the sum of clauses (a) and (b) up to the next 0.001%.

Lien: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

Liquidation Expenses: With respect to (a) any Loan, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) and any reasonably allocated costs of counsel (if any),
in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Loan upon or after the expiration or earlier termination of
such Loan and other out-of-pocket costs related to the liquidation of any such
assets, including the attempted collection of any amount owing pursuant to such
Loan if it is a Charged-Off Loan, and if requested by the Administrative Agent,
the Servicer and Originator must provide to the Administrative Agent a breakdown
of the Liquidation Expenses for any Loan along with any supporting documentation
therefor, and (b) any Portfolio Loan, the aggregate amount of all out-of-pocket
expenses reasonably incurred by the Servicer (including amounts paid to any
subservicer) and any reasonably allocated costs of counsel (if any), in each
case in accordance with the Servicer’s customary procedures in connection with
the repossession, refurbishing and disposition of any related assets securing
such Portfolio Loan upon or after the expiration or earlier termination of such
Portfolio Loan and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Portfolio Loan if it is a Charged-Off Portfolio Loan, and if requested by
the Administrative Agent, the Servicer and Originator must provide to the
Administrative Agent a breakdown of the Liquidation Expenses for any Portfolio
Loan along with any supporting documentation therefor.

 



--------------------------------------------------------------------------------



 



Liquidity Agreement: Means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Purchaser in order to provide
liquidity for such Purchaser’s Advances hereunder.

Liquidity Bank: The Person or Persons who provide liquidity support to each
Purchaser, respectively, pursuant to a Liquidity Agreement in connection with
the issuance by such Purchaser of Commercial Paper Notes. No Liquidity Bank
shall be or become a party to any Liquidity Agreement related to this Agreement
unless it (or the Purchaser Agent for the Purchaser to which such Liquidity
Agreement relates) shall have first provided the Administrative Agent with
written evidence that such Liquidity Bank has a rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, or is otherwise acceptable to the
Administrative Agent.

Liquidity Commitment: Means, with respect to any Liquidity Bank, the maximum
commitment amount of such Liquidity Bank under the terms of the related
Liquidity Agreement.

Liquidity Factor Reduction Event: With respect to each Loan included in the
Assets subject to the Retained Interest provisions of this Agreement, a
“Liquidity Factor Reduction Event” under and as defined in the CapitalSource
Commercial Loan Trust 2002-1 Transaction, the CapitalSource Commercial Loan
Trust 2002-2 Transaction, the CapitalSource Commercial Loan Trust 2003-1
Transaction, the CapitalSource Commercial Loan Trust 2003-2 Transaction and/or
any Permitted Securitization Transaction rated by the Rating Agencies, as
applicable.

Loan: Any Senior Secured Loan or Subordinated Loan identified on a Loan List or
contributed to the Seller and included as part of the Asset Pool.

Loan Checklist: The list delivered by or on behalf of the Seller to the
Collateral Custodian that identifies the items contained in the related Loan
File.

Loan Files: With respect to any Loan and Related Security, copies of each of the
Required Loan Documents and duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Loan and Related Security.

Loan List: The Loan List provided by the Seller to the Administrative Agent and
the Collateral Custodian, in the form of Schedule IV hereto, as such list may be
amended, supplemented or modified from time to time in accordance with this
Agreement.

Loan Loss Reserve: With respect to each Watchlist Loan, an amount available to
cover any losses with respect to such Watchlist Loan equal to the amounts set
forth in the Credit and Collection Policy.

Loan Rate: With respect to each Loan in an Accrual Period, the current cash pay
interest rate, taking into account any collateral management and unused line
fees, for such Loan in such period as specified in the underlying note or
related Required Loan Documents.

Loan Register: Defined in Section 5.4(n).

 



--------------------------------------------------------------------------------



 



Loan-to-Value Ratio or LTV: With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the total commitment amount of such Loan as of the date of its
origination and (ii) the denominator of which is equal to the total discounted
collateral value of the collateral securing such Loan that is subject to a first
priority lien in favor of the Originator.

Lock-Box: The post office box to which Collections are remitted for retrieval by
a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account, the
details of which are contained in Schedule II.

Lock-Box Account: The account maintained at the Lock-Box Bank for the purpose of
receiving Collections, the details of which are contained in Schedule II, as
such schedule may be amended from time to time.

Lock-Box Agreement: The Fourth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of November 25, 2003, among Wells Fargo, as the indenture trustee, Bank of
America, N.A., as the lockbox bank, Wachovia Capital Markets, LLC, as the
administrative agent thereof, CapitalSource Finance, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding LLC, as
the owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented or restated from time to time.

Lock-Box Bank: Bank of America, N.A., or any of the banks or other financial
institutions holding one or more Lock-Box Accounts.

Material Adverse Effect: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Originator, the Servicer
or the Seller, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or the validity, enforceability or
collectibility of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Administrative Agent, the Purchasers, the
Purchaser Agents and the Secured Parties, (d) the ability of the Seller, the
Servicer, the Originator, the Backup Servicer or the Collateral Custodian to
perform its obligations under this Agreement or any Transaction Document, or
(e) the status, existence, perfection, priority or enforceability of the
Administrative Agent’s, the Purchaser Agents’, or the Secured Parties’ interest
in the Assets.

Material Mortgage Loan: Any Loan for which the underlying Related Property
consisting of real property owned by the Obligor (i) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (a) the original commitment for such Loan and
(b) the fair value of the underlying Related Property and (ii) is material to
the operations of the related business; provided, however, that a Material
Mortgage Loan shall not include certain parcels of real property of which the
Obligor is in the process of disposing.

Materials of Environmental Concern: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes,

 



--------------------------------------------------------------------------------



 



defined or regulated as such in or under any Environmental Laws, including,
without limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.

Maximum Availability: At any time, subject to the Minimum Overcollateralization
Amount, an amount equal to the product of the Borrowing Base and the Weighted
Average Advance Rate, plus the amount on deposit in the Principal Collections
Account received in reduction of the Outstanding Loan Balance of any Eligible
Loan; provided, however, during the Amortization Period, the Maximum
Availability shall be equal to the Advances Outstanding.

Minimum Overcollateralization Amount: As of any date of determination, an amount
equal to the greater of (a) the Required Equity Contribution or (b) the product
of (i) the Minimum Overcollateralization Percentage on such date and (ii) the
Borrowing Base on such date.

Minimum Overcollateralization Percentage: On any date of determination, the
greater of (a) one (1) minus the percentage equivalent of a fraction the
numerator of which is equal to the Maximum Availability on such date and the
denominator of which is equal to the Aggregate Outstanding Loan Balance on such
date or (b) 100% minus the applicable Adjusted Advance Rate on such date.

Minimum Pool Yield: A Pool Yield equal to 2.25%.

Monthly Report: Defined in Section 6.10(b).

Moody’s: Moody’s Investors Service, Inc., and any successor thereto.

Moody’s Rating Condition: With respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that Moody’s
shall have notified the Seller, the Administrative Agent and the Purchaser
Agents in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the rating issued by Moody’s on the
Closing Date with respect to any outstanding Variable Funding Certificate as a
result of such action or series of related actions or the consummation of such
proposed transaction or series of related transactions.

Mortgage: With respect to any Timeshare Mortgage Loan, the mortgage, deed of
trust, lease, trust certificate or other security document creating a Lien on
the related Mortgage Property securing such Timeshare Mortgage Loan.

Mortgage Instruments: With respect to any Timeshare Mortgage Loan, (i) the
original related Mortgage Note; (ii) the original related Mortgage, lease or
trust certificate, as applicable; (iii) the original related lender’s title
insurance policy, if any; (iv) the original of any assumption or other
agreement(s) modifying such Mortgage Note, Mortgage or title insurance policy
(including, without limitation, any extension agreement(s)); (v) all original
related intermediate Assignments of Mortgage made by holders prior to the
Originator; (vi) the original related Assignment of Mortgage made by the
Originator; and (vii) a copy of any related warranty or grant deed or similar
transfer document containing an assumption of such Timeshare Mortgage Loan.

 



--------------------------------------------------------------------------------



 



Mortgage Loan Documents: With respect to any Timeshare Mortgage Loan, (i) the
related Timeshare Mortgage Instruments; (ii) in connection with Mortgaged
Property involving a fee interest in real property, a copy of the related
warranty deed with evidence of recording thereon; (iii) the original related
truth-in-lending disclosure statement executed by the related Mortgagor; and
(iv) the original related declaration of understanding and representations by
such Mortgagor.

Mortgage Note: With respect to any Timeshare Mortgage Loan, the promissory note
or other instrument of indebtedness evidencing such Timeshare Mortgage Loan
(including, without limitation, any agreement to assume the obligations of the
Mortgagor under the Timeshare Mortgage Loan).

Mortgaged Property: With respect to any Timeshare Mortgage Loan, the timeshare
estate representing (i) a fee interest in the real property at one of the
projects securing such Timeshare Mortgage Loan or (ii) a leasehold, fractional
ownership interest in or right to use a vacation club and its resorts.

Mortgagor: With respect to any Timeshare Mortgage Loan, the obligor or obligors,
collectively, on the related Mortgage Note.

Multiemployer Plan: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five (5) years contributed to by the Seller or any ERISA Affiliate on
behalf of its employees.

Noteless Loan: A Loan with respect to which the underlying loan documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan.

Obligor: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof. For purposes of calculating any of the Pool Concentration Criteria
only, all Loans in the Asset Pool or to be transferred to the Asset Pool the
Obligor of which is an Affiliate of another Obligor (excluding any Financial
Sponsor or Obligors that are Affiliates solely because of common ownership or
control by a Financial Sponsor) shall be aggregated with all Loans of such other
Obligor; for example, if Corporation A is an Affiliate (other than because of a
common Financial Sponsor) of Corporation B, and the aggregate Outstanding Loan
Balance of all of Corporation A’s Loans in the Asset Pool constitutes 10% of the
Aggregate Outstanding Loan Balance and the aggregate Outstanding Loan Balance
all of Corporation B’s Loans in the Asset Pool constitutes 10% of the Aggregate
Outstanding Loan Pool Balance, the combined Obligor concentration for
Corporation A and Corporation B would be 20%. For purposes of the Pool
Concentration Criteria, with respect to Loans secured by Timeshare Loans only,
all such Loans in the Asset Pool or to be transferred to the Asset Pool the
Obligor of which has assets (including, without limitation, timeshare inventory
assets, Mortgage Notes, Mortgages or Mortgaged Properties) securing its Loan all
or any portion of which relate to the same timeshare project or relate to a
timeshare project developed by the same developer as another Obligor, shall be
aggregated with all Loans of such other Obligor; for example, if Corporation A
has assets (including, without limitation, timeshare inventory assets, Mortgage
Notes, Mortgages or Mortgaged Properties) securing its Loan all or any portion
of which relate to the same timeshare project or relate to a timeshare

 



--------------------------------------------------------------------------------



 



project developed by the same developer as those of Corporation B, and the
aggregate Outstanding Loan Balance of all of Corporation A’s Loans in the Asset
Pool constitutes 10% of the Aggregate Outstanding Loan Balance and the aggregate
Outstanding Loan Balance all of Corporation B’s Loans in the Asset Pool
constitutes 10% of the Aggregate Outstanding Loan Pool Balance, the combined
Obligor concentration for Corporation A and Corporation B would be 20%.

Officer’s Certificate: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Collateral
Custodian.

Opinion of Counsel: A written opinion of counsel, which opinion and counsel are
acceptable to the Administrative Agent in its sole discretion.

Optional Sale: Defined in Section 2.17(a).

Optional Sale Date: Any Business Day, provided forty-five (45) days written
notice is given in accordance with Section 2.17(a).

Original Loan Certificate and Servicing Agreement: Defined in the Recitals of
this Agreement.

Originator: Defined in the Preamble of this Agreement.

Outstanding Loan Balance: With respect to any Eligible Loan included as part of
the Asset Pool, the sum of (i) the portion of all future Scheduled Payments
becoming due under or with respect to such Eligible Loan plus (ii) any past due
Scheduled Payments with respect to such Eligible Loan (other than with respect
to those payments to the extent a Servicer Advance is outstanding with respect
thereto).

Overcollateralization Amount: As of any date of determination, an amount equal
to the product of (i) the Overcollateralization Percentage on such date and
(ii) the Borrowing Base on such date.

Overcollateralization Percentage: As of any date of determination, the
percentage equivalent of (a) one (1) minus (b) a fraction (i) the numerator of
which is equal to the Advances Outstanding on such date and (ii) the denominator
of which is equal to the Aggregate Outstanding Loan Balance as of such date.

Overcollateralization Shortfall: As of any date of determination, the positive
difference, if any, of (a) the Minimum Overcollateralization Amount on such date
minus (b) the Overcollateralization Amount on such date.

Participation Loan: A Revolving Loan or Term Loan to an Obligor, originated by
the Originator and serviced by the Servicer in the ordinary course of its
business, in which a participation interest has been granted to another Person
in accordance with the Credit and Collection Policy and (i) such transaction has
been fully consummated, pursuant to a participation agreement in a form approved
by the Administrative Agent on or prior to the Closing Date, or in such other
form as shall be adopted by the Originator and approved in writing by the
Administrative Agent at least ten (10) days prior to such Loan becoming part of
the Asset Pool hereunder, (ii) such Loan (other than in the case of a Noteless
Loan) is represented by a separate promissory note,

 



--------------------------------------------------------------------------------



 



and (iii) the Originator has the right to receive and collect payments directly
in its own name, and to enforce its rights directly against the Obligor thereof
including the right to proceed against collateral; provided, however, any such
Loan shall exclude any Retained Interest.

Payment Date: The fifteenth (15th) day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day.

Permitted Investments: With respect to any Payment Date means negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Business Day immediately preceding the next Payment Date immediately following
such date of determination, and (c) that evidence:

     (1) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

     (2) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided, however, that at
the time of the Seller’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from Fitch and each Rating Agency in the
Highest Required Investment Category granted by Fitch and such Rating Agency,
which in the case of Fitch, shall be “F-1+”;

     (3) commercial paper, or other short term obligations, having, at the time
of the Seller’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency, which
in the case of Fitch, shall be “F-1+”;

     (4) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;

     (5) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;

     (6) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P

 



--------------------------------------------------------------------------------



 



and Fitch (if rated by Fitch) or otherwise subject to satisfaction of the Rating
Agency Condition;

(7) time deposits (having maturities of not more than ninety (90) days) by an
entity the commercial paper of which has, at the time of the Seller’s investment
or contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Fitch and each Rating Agency;

(8) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which in the case of Fitch, shall be “F-1+” and in the case of S&P
shall be “A-1”; or

(9) any negotiable instruments or securities or other investments subject to
satisfaction of the Rating Agency Condition.

The Collateral Custodian may pursuant to the direction of the Servicer or
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above.

Permitted Liens: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable, (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days, and (c) Liens granted pursuant to or by
the Transaction Documents.

Permitted Securitization Transaction: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Assets or any portion thereof or any interest therein,
including any sale, lease, whole loan sale, asset securitization, secured loan
or other transfer.

Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

Pool Charged-Off Ratio: As of any Determination Date, the product of (i) twelve
(12) and (ii) the percentage equivalent of a fraction, (a) the numerator of
which is equal to the sum of the Outstanding Loan Balances of all Eligible Loans
that became Charged-Off Loans (net of Recoveries during such Collection Period)
during the Collection Period related to such Determination Date and (b) the
denominator of which is equal to the Aggregate Outstanding Loan Balance as of
the first (1st) day of the Collection Period related to such Determination Date.

Pool Concentration Criteria: On any day, each of the concentration limitations
as set forth below, which concentration limitations (unless otherwise indicated)
shall be measured on the basis of a percentage of the Aggregate Outstanding Loan
Balance:

 



--------------------------------------------------------------------------------



 



     (1) the sum of the Outstanding Loan Balances of all Loans to a single
Obligor (including Affiliates thereof) shall not exceed (i) $20,000,000 if the
Aggregate Outstanding Loan Balance at such time (determined prior to the
inclusion of any such Loan in the Asset Pool) is less than or equal to
$500,000,000 or (ii) $30,000,000 if the Aggregate Outstanding Loan Balance at
such time (determined prior to the inclusion of any such Loan in the Asset Pool)
is greater than $500,000,000;

     (2) the sum of the Outstanding Loan Balances of all Loans the Obligors of
which are resident of the same State shall not exceed 20%, with the exception of
the State of Florida, which shall not exceed 30%; (3) the sum of the Outstanding
Loan Balances of all Loans the Obligors of which are in the same Industry
(except the nursing care facility industry, North American Industry
Classification System code 6231 and the non-depository credit and intermediation
industry, North American Industry Classification System code 5222) shall not
exceed 20%;

     (4) the sum of the Outstanding Loan Balances of all Loans the Obligors of
which are in the nursing care facility industry (North American Industry
Classification System code 6231) shall not exceed 30%, and the sum of the
Outstanding Loan Balance of all Loans the Obligors of which are in the
non-depository credit and intermediation industry (North American Industry
Classification System code 5222), shall not exceed 30%;

     (5) the sum of the Outstanding Loan Balances of all Subordinated Loans
shall not exceed 20%, the sum of the Outstanding Loan Balances of all Senior B
Loans shall not exceed 20% and the sum of the Outstanding Loan Balances of all
Junior Subordinated Loans shall not exceed 5.0%;

     (6) the sum of the Outstanding Loan Balances of all Revolving Loans shall
not be more than 65%;

     (7) the sum of the Outstanding Loan Balances of all DIP Loans shall not
exceed 10%;

     (8) the sum of the Outstanding Loan Balances of Loans paying interest other
than on a monthly basis shall not exceed 15%;

     (9) the average Outstanding Loan Balance to a single Obligor shall not
exceed (i) $6,000,000 if the Aggregate Outstanding Loan Balance at such time
(determined prior to the inclusion of any such Loan in the Asset Pool) is less
than or equal to $500,000,000 or (ii) $10,000,000 if the Aggregate Outstanding
Loan Balance at such time (determined prior to the inclusion of any such Loan in
the Asset Pool) is greater than $500,000,000;

     (10) the sum of the Outstanding Loan Balances of the six (6) Eligible Loans
with the largest Outstanding Loan Balances shall not exceed the greater of (i)
$50,000,000, or (ii) 25%;

 



--------------------------------------------------------------------------------



 



     (11) the sum of the Outstanding Loan Balances of Loans the Obligors of
which (a) have been assigned a “Loan Rating” (in accordance with the Credit and
Collection Policy) of 4 shall not exceed 20%, (b) have been assigned a “Loan
Rating” (in accordance with the Credit and Collection Policy) of 5 shall not
exceed 10% and (c) have been assigned a “Loan Rating” (in accordance with the
Credit and Collection Policy) of 6 shall not exceed 0%.

     (12) Subordinated Loans shall be underwritten to have an Interest Coverage
Ratio of not less than 1:25 to 1;

     (13) the sum of the Outstanding Loan Balances of Assigned Loans shall not
exceed 40%;

     (14) the sum of the Outstanding Loan Balances of Acquired Loans shall not
exceed 25% (for avoidance of doubt, this provision only applies to Loans
originated by a Person other than the Originator);

     (15) the sum of the Outstanding Loan Balances of all Extended Timeshare
Loans shall not exceed 5% (measured based on the sum of the Outstanding Loan
Balances of all Timeshare Loans);

     (16) the Pool Weighted Average Life shall not be greater than three
(3) years;

     (17) the sum of the Outstanding Loan Balances of all Timeshare Loans shall
not exceed 20%;

     (18) the sum of the Outstanding Loan Balances of all Material Mortgage
Loans shall not exceed 35%;

     (19) the LIBOR Spread shall not be less than 4.00%;

     (20) the sum of the Outstanding Loan Balances of all Timeshare Loans
secured by a Lien on unsold timeshare intervals shall not exceed 10%;

     (21) the sum of the Outstanding Loan Balances of Timeshare Loans secured by
Mortgaged Property of the type described in clause (ii) of the definition of
Mortgaged Property where the leasehold, fractional ownership interest in or
right to use a vacation club and its resorts is for an interval of between one
(1) to (3) three months in duration, shall not exceed 10%;

     (22) the sum of (i) the aggregate Outstanding Loan Balances of all Senior
Secured Loans that have an original term to maturity of greater than five
(5) years, plus (ii) the aggregate Outstanding Loan Balances of all Subordinated
Loans that have an original term to maturity of greater than seven (7) years
shall not exceed 20%; and

     (23) the sum of the Outstanding Loan Balances of all Loans, the Related
Property and/or Obligor with respect to which is located in an Approved Other
Jurisdiction shall not exceed 7.5%.

 



--------------------------------------------------------------------------------



 



Pool Delinquency Ratio: As of any Determination Date, the percentage equivalent
of a fraction, (i) the numerator of which is equal to the sum of the Outstanding
Loan Balances of all Delinquent Loans on such date and (ii) the denominator of
which is equal to the Pool Aggregate Outstanding Loan Balance on such date.

Pool Rate: As of any Determination Date, the annualized percentage equivalent of
a fraction, (a) the numerator of which is equal to all Interest Collections on
Loans included in the Aggregate Outstanding Loan Balance as of the first (1st)
day of the Collection Period related to such Determination Date that are
deposited into the Collection Account during such Collection Period, and (b) the
denominator of which is equal to the Aggregate Outstanding Loan Balance as of
the first (1st) day of such Collection Period.

Pool Weighted Average Life: At any point in time, the number obtained by (i) for
each Loan included in the Borrowing Base as of such point in time, multiplying
each Scheduled Payment by the number of months from such point in time until
such Scheduled Payment is due; (ii) summing all of the products calculated
pursuant to clause (i); (iii) dividing the sum calculated pursuant to clause
(ii) by the sum of all successive Scheduled Payments due on all Loans included
in the Borrowing Base as of such point in time; and (iv) dividing the amount
calculated pursuant to clause (iii) by 12.

Pool Yield: On any day, the positive difference, if any, of (a) the Pool Rate on
such day and (b) the sum of (i) the Interest Rate, (ii) the Program Fee Rate,
(iii) the Servicing Fee Rate on such day, (iv) the rate used to calculate the
Backup Servicer Fee Rate, (v) the rate used to calculate the Collateral
Custodian Fees and (vi) the weighted average of the rates used to calculate the
Commitment Fees on such day.

Pooled Debtor: With respect to any Loan to an SPE Obligor, any Person or Persons
obligated to make payments to such SPE Obligor with respect to the loans made by
and/or owned by such SPE Obligor.

Portfolio Aggregate Outstanding Loan Balance: With respect to all Portfolio
Loans, on any day, the sum of the Portfolio Outstanding Loan Balances of such
Portfolio Loans on such date. Notwithstanding anything to the contrary contained
herein, for purposes of determining the Portfolio Aggregate Outstanding Loan
Balance, if any portion of a Portfolio Loan is deemed to be “charged-off” in
accordance with the provisions of the definition of Charged-Off Portfolio Loan,
then the entire Portfolio Loan shall have a zero (0) Outstanding Loan Balance
except in connection with the calculation of the Average Portfolio Charged-Off
Ratio.

Portfolio Charged-Off Ratio: As of any Determination Date, the product of
(i) twelve (12) and (ii) the percentage equivalent of a fraction, (a) the
numerator of which is equal to the sum of the Portfolio Outstanding Loan
Balances of all Portfolio Loans (excluding equity and preferred stock
investments) that became Charged-Off Portfolio Loans (net of Recoveries during
such Collection Period) during the Collection Period related to such
Determination Date and (b) the denominator of which is equal to the Portfolio
Aggregate Outstanding Loan Balance (excluding equity and preferred stock
investments) as of the first (1st) day of the Collection Period related to such
Determination Date.

 



--------------------------------------------------------------------------------



 



Portfolio Delinquency Ratio: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Loan Balances of all Delinquent Portfolio Loans on such
date and (ii) the denominator of which is equal to the Portfolio Aggregate
Outstanding Loan Balance on such date.

Portfolio Loan: Any loan owned or serviced by the Originator (including each
Loan).

Portfolio Outstanding Loan Balance: With respect to any Portfolio Loan, the sum
of (i) the portion of all future Scheduled Payments becoming due under or with
respect to such Portfolio Loan plus (ii) any past due Scheduled Payments with
respect to such Portfolio Loan.

Prepaid Loan: Any Loan (other than a Charged-Off Loan) that was terminated or
has been prepaid in full or in part prior to its scheduled expiration date.

Prepayment Amount: Defined in Section 6.4(b).

Prepayments: Any and all (i) partial or full prepayments on or with respect to a
Loan (including, with respect to any Loan and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will be applied to such Scheduled Payment on
such due date), (ii) Recoveries, and (iii) Insurance Proceeds.

Prime Rate: The rate announced by Bank of Montreal from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Bank of Montreal in connection with extensions of credit to debtors.

Principal Collections: Any and all amounts received in respect of any principal
due and payable under the Loans from or on behalf of Obligors that are deposited
into the Principal Collections Account, or received by or on behalf of the
Seller by the Servicer or Originator in respect of the principal portion of the
Loans, in the form of cash, checks, wire transfers, electronic transfers or any
other form of cash payment.

Principal Collections Account: Defined in Section 6.4(f).

Proceeds: With respect to any Asset, whatever is receivable or received when
such Asset is collected, sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Asset.

Program Fee: With respect to any applicable Purchaser, the fee set forth as such
in such Purchaser’s Purchaser Fee Letter.

Program Fee Rate: With respect to any Purchaser, on any day, the rate set forth
as such in such Purchaser’s Purchaser Fee Letter.

 



--------------------------------------------------------------------------------



 



Pro-Rata Share: (i) the percentage obtained by dividing each Purchaser’s, as
applicable, Commitment (as determined under subsection (i)(a) of the definition
of Commitment) by the aggregate Commitments of all the Purchasers (as determined
under subsection (i)(a) of the definition of Commitment).

Purchaser: Each Person from time to time party hereto as a Purchaser and
“Purchasers” means all such Persons collectively.

Purchaser Agent: Means, with respect to any Purchaser, the person listed as the
“Purchaser Agent” for such Purchaser on the signature pages to this Agreement or
any document pursuant to which a Purchaser may, following the date of this
Agreement, become a party hereto.

Purchaser Fee Letter: Means, with respect to any Purchaser, the fee letter among
such Purchaser, the Seller and any other parties thereto relating to the fees
payable to such Purchaser in connection with the transactions contemplated
hereby, as any such letter may be amended, modified, supplemented, restated or
replaced from time to time.

Qualified Institution: Defined in Section 6.4(f).

Qualified Transferee:

     (a) The Seller, each Purchaser Agent and any Affiliate thereof, or the
Administrative Agent or any Affiliate of the Administrative Agent; or

     (b) any other Person which:

     (i) has at least $50,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary);
and

     (ii) [Reserved]; and

     (iii) is one of the following:

     (A) an insurance company, bank, savings and loan association, investment
bank, trust company, commercial credit corporation, pension plan, pension fund,
pension fund advisory firm, mutual fund, real estate investment trust,
governmental entity or plan, or

     (B) an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an “institutional accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended; or

     (C) the trustee, collateral agent or administrative agent in connection
with (x) a securitization of the subject Loan through the creation of
collateralized debt or loan obligations or (y) an asset-backed commercial paper
funded transaction funded by a commercial paper conduit whose commercial paper
notes are rated at least “A-1” by S&P or at least “P-1” by Moody’s, or (z) a
repurchase

 



--------------------------------------------------------------------------------



 



transaction funded by a an entity which would otherwise be a Qualified
Transferee so long as the “equity interest” (other than any nominal or de
minimis equity interest) in the special purpose entity that issues notes or
certificates in connection with any such collateralized debt or loan obligation,
asset-backed commercial paper funded transaction or repurchase transaction is
owned by one or more entities that are Qualified Transferees under subclauses
(A) or (B) above; or

     (D) any entity Controlled (as defined below) by any of the entities
described in subclauses (i) or (ii) above.

For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled” has the meaning correlative thereto.

Quarterly Determination Date: March 31, June 30, September 30 and December 31 of
each calendar year.

Rating Agency: Each of S&P, Moody’s and any other rating agency that has been
requested to issue a rating with respect to the commercial paper notes issued by
the Issuers.

Rating Agency Condition: With respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, that each of
S&P and Moody’s shall have notified the Seller, the Administrative Agent and the
Purchaser Agents in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a Ratings Effect.

Rating Confirmation: With respect to any Purchaser, a confirmation by each of
the Rating Agencies that a proposed amendment, waiver or other modification
shall not result in a downgrade or withdrawal of such Rating Agency’s then
current rating of the Commercial Paper Notes.

Ratings Effect: With respect to any action or series of related actions or
proposed transaction or series of related proposed transactions, a reduction or
withdrawal of the rating issued by a Rating Agency on the Closing Date with
respect to any outstanding Variable Funding Certificate as a result of such
action or series of related actions or the consummation of such proposed
transaction or series of related transactions.

Records: All Loan and other documents, books, records and other information
(including without limitation, computer programs, tapes, disks, punch cards,
data processing software and related property and rights) executed in connection
with the origination or acquisition of the Assets or maintained with respect to
the Assets and the related Obligors that the Seller, the Originator or the
Servicer have generated, in which the Seller, the Originator or the Servicer
have acquired an interest pursuant to the Sale Agreement or in which the Seller,
the Originator or the Servicer have otherwise obtained an interest.

 



--------------------------------------------------------------------------------



 



Recoveries: As of the time any Related Property or any other related property is
sold, discarded (after a determination by the Servicer that such Related
Property or any other related property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing the Portfolio Loans) with respect to any
Charged-Off Loan or Charged-Off Portfolio Loan, the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any other recoveries with respect to such Charged-Off Loan or
Charged-Off Portfolio Loan, the Related Property, any other related property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required under such Loan or Portfolio
Loan, as applicable, to be refunded to the related Obligor.

Related Property: With respect to a Loan, any property or other assets pledged
as collateral to the Originator to secure repayment of such Loan, including all
Proceeds from any sale or other disposition of such property or other assets.

Related Security: All of the Seller’s right, title and interest in and to:

     (a) any Related Property securing a Loan and all Recoveries related
thereto;

     (b) all Required Loan Documents, Loan Files related to any Loans, Records,
and the documents, agreements, and instruments included in the Loan File or
Records, including without limitation, rights of recovery of the Seller against
the Originator;

     (c) all Insurance Policies with respect to any Loan;

     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Loan, together with all UCC financing statements, mortgages or similar filings
signed by an Obligor relating thereto;

     (e) the Collection Account, the Excess Spread Account, each Lock Box and
all Lock Box Accounts, together with all cash and investments in each of the
foregoing other than amounts earned on investments therein;

     (f) any Hedging Agreement and any payment from time to time due thereunder;

     (g) the Sale Agreement and the assignment to the Administrative Agent of
all UCC financing statements filed by the Seller against the Originator under or
in connection with the Sale Agreement;

     (h) the “Assets” under and as defined in the Original Loan Certificate and
Servicing Agreement; and

     (i) the proceeds of each of the foregoing.

 



--------------------------------------------------------------------------------



 



Replaced Loan: Defined in Section 2.16(a).

Reporting Date: The date that is three (3) Business Days prior to each Payment
Date.

Required Advance Reduction Amount: On any day, an amount equal to the positive
difference, if any, of (a) Advances Outstanding on such day minus (b) the
Maximum Availability on such day.

Required Equity Contribution: An Equity Contribution, at all times prior to the
Termination Date, of at least $75,000,000.

Required Equity Shortfall: On any day, the positive difference, if any, of
(a) the Required Equity Contribution on such day minus (b) the actual amount of
the Equity Contribution as of such day.

Required Loan Documents: With respect to (i) any Noteless Loan identified as a
Noteless Loan on the Loan Checklist, a copy of the related Loan Register
(together with a certificate of a Responsible Officer of the Servicer certifying
to the accuracy of such Loan Register as of the date such Loan is included as a
part of the Asset Pool), (ii) all Loans other than Noteless Loans, the duly
executed original of the promissory note and an assignment (which may be by
endorsement or allonge) of each such promissory note to the Seller and then the
Administrative Agent, signed by an officer of the Originator and the Seller,
respectively, (iii) any Loan, copies of any related loan agreement and the Loan
Checklist together with, to the extent set forth on the Loan Checklist, duly
executed (if applicable) originals or copies of each of any related
participation agreement, acquisition agreement, subordination agreement,
intercreditor agreement, security agreements or similar instruments, UCC
financing statements, guarantee, or Insurance Policy, (iv) for each Loan
identified as being secured by real property on the Loan Checklist, an
Assignment of Mortgage and (v) for any Loan identified as an Assigned Loan on
the Loan Checklist, the duly executed original assignment agreement; provided,
that, with respect to any Assigned Loan, any of the foregoing documents, other
than any related promissory notes in the case of Assigned Loans only, may be
copies.

Required Purchaser Reduction Amount: Means, at any time, with respect to any
Purchaser, the amount, if any, by which (a) the aggregate outstanding Advances
of such Purchaser at such time exceeds (b) the lesser of: (x) the aggregate
Liquidity Commitments of all then existing Liquidity Banks related to such
Purchaser (after giving effect to any Exiting Liquidity Banks relating to such
Purchaser), divided by 102%, or (y) the Commitment of such Purchaser at such
time.

Required Reports: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c)), the financial statements of the Servicer
required pursuant to Section 6.10(d), the annual statements as to compliance
required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.

Responsible Officer: With respect to any Person, any duly authorized officer of
such Person with direct responsibility for the administration of this Agreement
and also, with respect to a particular matter, any other duly authorized officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

Restricted Junior Payment: (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Seller now or
hereafter outstanding, except a dividend payment solely in interests of that
class of membership interests or in any junior class

 



--------------------------------------------------------------------------------



 



of membership interests of the Seller; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interest of the Seller now or hereafter
outstanding, (iii) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire membership interests of Seller now or hereafter outstanding, and
(iv) any payment of management fees by the Seller (except for reasonable
management fees to the Originator or its Affiliates in reimbursement of actual
management services performed).

Retained Interest: (A) With respect to any Revolving Loan or any Loan with an
unfunded commitment on the part of the Originator that does not provide by its
terms that funding thereunder is in Originator’s sole and absolute discretion
and the right to receive payment (but not the obligation of the Originator to
provide additional fundings) with respect to which Loan is transferred by the
Originator to the Seller and/or by the Seller to the Purchaser, all of the
obligations, if any, of the Originator to provide additional funding with
respect to such Revolving Loan, and (B) with respect to any Assigned Loan, any
Participation Loan or any Agented Note that is transferred by the Originator to
the Seller and/or by the Seller to the Purchasers, (i) all of the obligations,
if any, of the agent(s) under the documentation evidencing such Assigned Loan,
Participation Loan, or Agented Note and (ii) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Assigned Loan, Participation Loan, or Agented Note that relate to such
portion(s) of the indebtedness that is owned by another lender or is being
retained by the Originator pursuant to clause (A) of this definition.

Revolving Loan: A Loan that is a line of credit arising from an extension of
credit by the Originator to an Obligor in a form approved by the Administrative
Agent on or prior to the Closing Date, or such other form as shall be adopted by
the Originator and approved in writing by the Administrative Agent at least ten
(10) days prior to such Loan becoming part of the Asset Pool hereunder;
provided, however, any such Loan shall exclude any Retained Interest.

Revolving Period: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.

S&P: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

Sale Agreement: The Second Amended and Restated Sale and Contribution Agreement,
dated as of May 28, 2004, between the Originator and the Seller, as amended
through the date hereof, and as the same may be further amended, modified,
supplemented, replaced or restated from time to time.

Scheduled Payments: With respect to any Loan, each monthly, quarterly, or annual
payment of principal required to be made by the Obligor thereof under the terms
of such Loan; in all cases, excluding any payment in the nature of, or
constituting, interest.

Secured Party: (i) each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, and (iii) each Hedge Counterparty that is either a Purchaser or
an Affiliate of the Fairway Agent if

 



--------------------------------------------------------------------------------



 



that Affiliate is a Hedge Counterparty that executes a counterpart of this
Agreement agreeing to be bound by the terms of this Agreement applicable to a
Secured Party.

Seller: Defined in the Preamble of this Agreement.

Senior B Loan: Any Loan that (i) is secured by a first priority perfected Lien
on assets of the related Obligor and which has (a) a “first dollar” at risk
Loan-to-Value Ratio of less than 60% and (b) a “last dollar” at risk
Loan-to-Value Ratio of less than 80%, and (ii) contains terms which, upon the
occurrence of any default or event of default by the related Obligor thereunder,
or in the case of any liquidation of or foreclosure or the related collateral,
provide that the principal of the Originator’s portion of such Loan would be
paid only after the other lenders party to such Loan are paid in full.

Senior Secured Loan: (i) Any Type of Loan secured by a first priority lien on
the related Obligor’s assets and which has a Loan-to-Value Ratio of less than
90% (it being understood, that the Loan-to-Value Ratio, above, does not apply to
certain Loans originated and underwritten by the Originator based on the
Obligor’s cash flows as opposed to the value of assets) and (ii) any Senior B
Loan.

Senior Subordinated Loan: Any Type of Loan other than a Senior Secured Loan and
that is subordinated to only a Senior Secured Loan.

Servicer: CapitalSource Finance, and each successor (in the same capacity)
appointed as Successor Servicer pursuant to Section 6.16(a).

Servicer Advance: An advance of Scheduled Payments made by the Servicer pursuant
to Section 6.5.

Servicer Default: Defined in Section 6.15.

Servicer Termination Notice: Defined in Section 6.15.

Servicer’s Certificate: Defined in Section 6.10(c).

Servicing Fee: Defined in Section 2.12(b).

Servicing Fee Rate: 1.25% per annum.

Solvent: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability

 



--------------------------------------------------------------------------------



 



to pay as such debts and liabilities mature; and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

SPE Obligor: With respect to any Loan, an Obligor that (a) is organized as a
special purpose entity and is not an operating entity and (b) has as its primary
assets loans to, and a security interest in the assets of, Pooled Debtors.

Sterling Timeshare Loans. The Timeshare Mortgage Loans acquired from Sterling
Bank & Trust, FSB and Higginbottom Investment, LLC pursuant to a Facility Sale
Agreement, dated as of April 12, 2002, by the following SPE Obligors: Delft
Funding, LLC, Leeward Funding, LLC, Mauna Loa Funding, LLC, VI Funding, LLC,
Alexander Funding, LLC, South Peters Funding, LLC, Paradise Canyon Funding, LLC,
Legends Funding, LLC and VO Receivables Funding, LLC.

Subordinated Loan: A Senior Subordinated Loan or a Junior Subordinated Loan.

Subsidiary: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

Substitute Loan: On any day, an Eligible Loan that meets each of the conditions
for substitution set forth in Section 2.16.

Successor Servicer: Defined in Section 6.16(a).

Supplemental Interest: With respect to any Loan, any warrants, equity or other
equity interests or interests convertible into or exchangeable for any such
interests received by the Originator or its Affiliates from the Obligor in
connection with such Loan.

Tape: Defined in Section 7.2(b)(2).

Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

Termination Date: The earliest of (a) the date of the termination of the
Facility Amount pursuant to Section 2.3, (b) the Business Day designated by the
Seller to the Administrative Agent and each Purchaser Agent as the Termination
Date at any time following two (2) Business Days’ prior written notice thereof
to the Administrative Agent and each Purchaser Agent, (c) the date all Liquidity
Banks notify the Seller pursuant to Section 2.1(c) that their respective
Liquidity Commitments in connection with their Liquidity Agreements related to
this Agreement will not be renewed or extended on the then current expiration
date thereof, (d) the date of the declaration of the Termination Date pursuant
to Section 10.2(a) or the date of the automatic occurrence of

 



--------------------------------------------------------------------------------



 



the Termination Date pursuant to Section 10.2(b), and (e) the second (2nd)
Business Day prior to the Facility Termination Date.

Termination Event: Defined in Section 10.1.

Term Loan: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor in a form approved by the
Administrative Agent on or prior to the Closing Date, or such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least ten (10) days prior to such Loan becoming part of the Asset Pool
hereunder.

Timeshare Cumulative Default Ratio: With respect to any Timeshare Loan to an
Obligor that is a special purpose entity, as of any Determination Date, (a) the
percentage equivalent of a fraction, the numerator of which is the sum of the
outstanding loan balances of the Timeshare Mortgage Loans at any time included
in the assets of such special purpose entity as to which at any time all or any
portion of any one or more payments remained unpaid for at least ninety
(90) days from the original due date for such payment as of such Determination
Date, and (b) the denominator of which is equal to the aggregate outstanding
loan balance of the Timeshare Mortgage Loans (determined as of the date such
Timeshare Mortgage Loans were first originated) included in the assets of such
special purpose entity.

Timeshare Delinquency Ratio: With respect to any Timeshare Loan to an Obligor
that is a special purpose entity, as of any Determination Date, (a) the
percentage equivalent of a fraction, the numerator of which is the sum of the
outstanding loan balances of the Timeshare Mortgage Loans included in the assets
of such special purpose entity as to which all or any portion of any one or more
payments remains unpaid for at least sixty (60) days from the original due date
for such payment during the Collection Period related to such Determination
Date, and (b) the denominator of which is equal to the aggregate outstanding
loan balance of the Timeshare Mortgage Loans included in the assets of such
special purpose entity.

Timeshare Developer: With respect to any timeshare resort or vacation club
(including any accompanying recreational facilities) relating to any Timeshare
Loan, the Person or Persons, including any Affiliate or guarantor thereof,
responsible for the construction, development, maintenance or operation thereof.

Timeshare Loan: A Material Mortgage Loan secured by Mortgage Notes and Mortgages
or a purchase facility under which a SPE Obligor purchases Mortgage Notes.

Timeshare Mortgage Loan: A loan evidenced by a promissory note secured by a
Mortgage creating a Lien on a Mortgaged Property.

Transaction: Defined in Section 3.2.

Transaction Documents: The Agreement, the Sale Agreement, the Administrative
Agent Assignment Agreement, the Hedging Agreement, the Guaranty, the Lock-Box
Agreement, the Intercreditor Agreement, each Variable Funding Certificate, each
Purchaser Fee Letter, the Backup Servicer Fee Letter, the Collateral Custodian
Fee Letter, any UCC financing statements

 



--------------------------------------------------------------------------------



 



filed pursuant to the terms of this Agreement, and any additional document the
execution of which is necessary or incidental to carrying out the terms of the
foregoing documents.

Transition Expenses: The reasonable costs (including reasonable attorneys’ fees)
of the Backup Servicer incurred in connection with the transferring of servicing
obligations under this Agreement and amending this Agreement to reflect such
transfer in an amount not to exceed $50,000.

Type of Loan: With respect to any Loan, shall mean a reference to whether such
loan is a Revolving Loan, Term Loan, DIP Loan, Participation Loan, Assigned
Loan, Acquired Loan, Agented Notes, Banded Floating Rate Loan or Timeshare Loan.

UCC: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

United States: The United States of America.

Unmatured Termination Event: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.

Variable Funding Certificate: Defined in Section 2.1.

Wachovia: Wachovia Bank, National Association, a national banking association in
its individual capacity, and its successors and assigns.

Warranty Event: As to any Loan, the discovery that as of the related Cut-Off
Date or Funding Date there had existed a breach of any representation or
warranty relating to such Loan and the continuance of such breach through any
applicable determination date or beyond any applicable cure period.

Warranty Loan: Means: (a) as used in Sale Agreement with respect to the
obligations of the Originator thereunder (including Section 6.1 thereof), any
Loan that fails to satisfy any criteria of the definition of Eligible Loan;
provided, however, that notwithstanding the foregoing, for purposes of
determining what is a Warranty Loan pursuant to this paragraph (a), the criteria
set forth in clauses (c), (d), (n)(ii), (t) and (u) (but solely to the extent
that the criteria in such clauses (t) and (u) would not be satisfied as a result
of the operation of law or an effective court order in connection with an
Insolvency Event), (y) (but solely to the extent the criteria in such clause (y)
relates to any express representation and warranty that a Loan is an Eligible
Loan), (dd), and (gg) of the definition of Eligible Loan, and clauses (vi),
(viii) and (ix) in the definition of Eligible Obligor, shall apply only as of
the applicable Cut-Off Date of such Loan; and (b) as used herein or in any other
Transaction Document with respect to any obligation of the Seller in connection
therewith (including Section 4.6 of this Agreement), any Loan that fails, on any
date, to satisfy any criteria of the definition of Eligible Loan; provided,
however, that notwithstanding the foregoing, for purposes of determining what is
a Warranty Loan pursuant to this paragraph (b), the criteria set forth in
clauses (c), (g) and (dd) of the definition of Eligible Loan and clauses (vi),
(viii) and (ix) in the definition of Eligible Obligor shall apply only as of the
applicable Cut-Off Date of such Loan.

 



--------------------------------------------------------------------------------



 



Watchlist Loan: Any Loan (that is not a Charged-Off Loan or Delinquent Loan) as
to which the Servicer has discovered circumstances which lead the Servicer to
reasonably expect loss or non-payment by the Obligor thereof.

Weighted Average Advance Rate: At any time means a fraction, expressed as a
percentage, (i) the numerator of which is equal to the sum of: (w) 75% of the
sum of the Outstanding Loan Balances of all Senior Secured Loans in the Asset
Pool and included in the Borrowing Base that (1) satisfy the Interest Coverage
Requirement, (2) are Timeshare Loans or (3) are Material Mortgage Loans that
have a Loan-to-Value Ratio of 75% or less, (x) 65% of the sum of the Outstanding
Loan Balances of all other Senior Secured Loans in the Asset Pool and included
in the Borrowing Base, (y) 40% of the sum of the Outstanding Loan Balances of
all Senior Subordinated Loans in the Asset Pool and included in the Borrowing
Base and (z) 30% of the sum of the Outstanding Loan Balances of all Junior
Subordinated Loans in the Asset Pool and included in the Borrowing Base and
(ii) the denominator of which is equal to the Aggregate Outstanding Loan Balance
at such time.

     Section 1.2 Other Terms.

     All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.

     Section 1.3 Computation of Time Periods.

     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

     Section 1.4 Interpretation.

     In each Transaction Document, unless a contrary intention appears:

     (1) the singular number includes the plural number and vice versa;

     (2) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

     (3) reference to any gender includes each other gender;

     (4) reference to day or days without further qualification means calendar
days;

     (5) reference to any time means, unless otherwise specified, New York time;

     (6) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents,
and reference to

 



--------------------------------------------------------------------------------



 



any promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor; and

     (7) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

ARTICLE II

PURCHASE OF THE VARIABLE FUNDING CERTIFICATES

     Section 2.1 The Variable Funding Certificates.

     (a) The Seller has heretofore delivered or shall, on the date hereof (and
on the terms and subject to the conditions hereinafter set forth), deliver, to
each of the Purchaser Agents, at the applicable address set forth on the
signature pages of this Agreement, duly executed variable funding certificates
(each a “Variable Funding Certificate” or “VFC”), in substantially the form of
Exhibit B, in an aggregate face amount equal to the Facility Amount, and
otherwise duly completed. Each Variable Funding Certificate evidences, and at
all times on and after the date hereof shall continue to evidence, an undivided
ownership interest in the Assets purchased by each applicable Purchaser in an
amount equal, at any time, to the percentage equivalent of a fraction (i) the
numerator of which is the Advances outstanding under the applicable VFC on such
day, and (ii) the denominator of which is the total aggregate Advances
Outstanding on such day. Interest shall accrue, and each VFC shall be payable,
as described herein.

     (b) On the terms and conditions hereinafter set forth, from the Closing
Date to, but not including, the Termination Date, the Seller may, at its option,
request the Purchasers to make advances of funds under the VFCs in an amount up
to the Advance Amount (each, an “Advance”) and each such Purchaser shall make
such Advance in an amount equal to their Pro-Rata Share of such requested
Advance; provided, that, in no event shall the Purchasers make any Advance if,
after giving effect to such Advance the aggregate Advances Outstanding hereunder
would exceed the lesser of (i) the Facility Amount or (ii) the Maximum
Availability. Notwithstanding anything contained in this Section 2.1or elsewhere
in this Agreement to the contrary, no Purchaser shall be obligated to provide
its Purchaser Agent or the Seller with aggregate funds in connection with an
Advance that would exceed such Purchaser’s unused Commitment then in effect.
Each Advance made by the Purchasers hereunder is subject to the interests of the
Hedge Counterparties under Section 2.7(a)(i) and Section 2.8(1) of this
Agreement.

     (c) The Seller may, within one hundred and twenty (120) days but not less
than ninety (90) days prior to the expiration of any Liquidity Agreement in the
case of an extension of any Liquidity Agreement or on the applicable Extension
Request Date in the case of an extension of the Facility Termination Date, by
written notice to each Purchaser Agent, make a request for

 



--------------------------------------------------------------------------------



 



each applicable Liquidity Bank to extend the term of such Liquidity Agreement
for an additional period of 364 days. Each Purchaser Agent will give prompt
notice to the applicable Purchaser and each applicable Liquidity Bank of its
receipt of such request, and each Purchaser and each Liquidity Bank shall make a
determination, in their sole discretion, not more than forty-five (45) days
following the date it actually receives such written request by the Seller as to
whether or not it will agree to the extension requested. Each Liquidity Bank
will give written notice to the Administrative Agent of evidence of such
extension or decision not to extend. The failure of a Purchaser Agent or a
Liquidity Bank to provide timely notice of its decision to the Seller shall be
deemed to constitute a refusal by such Purchaser or such Liquidity Bank (as
applicable) to extend the Facility Termination Date or the term of the Liquidity
Agreement, respectively. The Seller confirms that each Liquidity Bank and each
Purchaser, in their sole and absolute discretion, without regard to the value or
performance of the Assets or any other factor, may elect not to extend any
Liquidity Agreement or Facility Termination Date (as applicable).

     (d) The Seller may, with the written consent of the Administrative Agent,
add additional Persons as Purchasers or cause an existing Purchaser to increase
its Commitment in connection with a corresponding increase in the Facility
Amount; provided, however, that the Commitment of any Purchaser may only be
increased with the prior written consent of such Purchaser. Each new Purchaser
shall become a party hereto, by executing and delivering to the Administrative
Agent and the Seller, an assumption agreement or other form of joinder or
commitment agreement evidencing its assumed Commitment hereunder (which
agreement or agreements shall be in form and substance acceptable to the
Administrative Agent).

     (e) Notwithstanding anything to the contrary herein, each of the parties
hereto hereby understands and agrees that: (i) any outstanding Advances (under
and as defined in the Original Loan Certificate and Servicing Agreement) of any
Purchaser that exist as of the Closing Date hereof shall, subject to the
remainder of this paragraph, be and remain Advances outstanding for all purposes
of this Agreement and the other Transaction Documents, (ii) until the date
following the Closing Date when the outstanding Advances of each Purchaser
(including any new Purchasers that become a party hereto on the Closing Date)
equal such Purchaser’s Pro-Rata Share of all Advances Outstanding, the Seller
may request Advances, on a non-pro rata basis, from the Purchasers whose
outstanding Advances do not yet equal their respective Pro-Rata Shares of all
Advances Outstanding on the date so requested (it being understood that such
requests shall, in any event, be made ratably among such Purchasers based on
their respective Commitments) and (iii) prior to the Amortization Period, and so
long as (x) no Termination Event has occurred and is continuing at such time and
(y) the aggregate of all Advances Outstanding at such time, after giving effect
thereto, does not exceed the lesser of the Facility Amount or the Maximum
Availability, the Seller may, solely with respect to any Purchaser whose
Commitment hereunder has either been reduced from the “Commitment” of such
Purchaser under and as defined in the Original Loan Certificate and Servicing
Agreement (including any such Purchaser under the Original Loan Certificate and
Servicing Agreement whose Commitment has expired and/or been reduced to zero)
or, following the date hereof, amended downward, but whose Advances outstanding
have not yet been repaid to an amount that is not greater than such reduced
Commitment, use the proceeds of Advances made on or after the Closing Date to
reduce such outstanding Advances of such Purchasers until, their respective
outstanding Advances are equal to their respective Commitments (as so reduced)

 



--------------------------------------------------------------------------------



 



hereunder (it being understood that any such non-pro rata payments shall be made
ratably among such Purchasers based on their respective outstanding Advances).

     Section 2.2 Procedures for Advances.

     (a) Each Advance hereunder shall be effected by the Seller (or the Servicer
on its behalf) delivering to the Administrative Agent and each Purchaser Agent
(with a copy to the Collateral Custodian and the Backup Servicer) a duly
completed Borrowing Notice (along with a Borrowing Base Certificate) no later
than 3:00 p.m. (New York time) at least one (1) Business Day prior to the
proposed Funding Date. Each Borrowing Notice (along with a Borrowing Base
Certificate) shall (i) specify the desired amount of such Advance, which amount
must be at least equal to $250,000 per Purchaser, (ii) specify the date of such
Advance, (iii) specify the Loans to be financed on such Funding Date (including
the appropriate file number; Outstanding Loan Balance for each Loan and
identifying each Loan by Type of Loan and whether such Loan is a Senior Secured
Loan, a Senior B Loan or Subordinated Loan) and (iv) include a representation
that all conditions precedent for an Advance described in Article III hereof
have been met. Each Borrowing Notice shall be irrevocable.

     (b) On the date of each Advance, each Purchaser shall, upon satisfaction of
the applicable conditions set forth in Article III, make available to the Seller
in same day funds, at such bank or other location reasonably designated by
Seller in its Borrowing Notice given pursuant to this Section 2.2, an amount
equal to its Pro-Rata Share of the lesser of (i) the amount requested by the
Seller for such Advance, (ii) an amount equal to the Availability on such
Funding Date or (iii) the Facility Amount.

     (c) On each Funding Date, the obligation of each Purchaser to remit its
Pro-Rata Share of any such Advance shall be several from that of each other
Purchaser and the failure of any Purchaser to so make such amount available to
the Seller shall not relieve any other Purchaser of its obligation hereunder.

     (d) If any Liquidity Bank (an “Exiting Liquidity Bank”) exercises its right
not to extend or renew the term of its Liquidity Commitment in connection with
the Liquidity Agreement related to this Agreement, as described in
Section 2.1(c), above, the Commitment of the Purchaser related to such Liquidity
Bank shall be automatically reduced by an amount equal to the amount of such
Exiting Liquidity Bank’s Liquidity Commitment under the related Liquidity
Agreement, and such Purchaser shall, on each Payment Date thereafter during the
Revolving Period be entitled to receive payments in accordance clause tenth of
Section 2.7 in respect of its Required Purchaser Reduction Amount, if any, at
such time.

     Section 2.3 Reduction of the Facility Amount; Mandatory and Optional
Repayments.

     (a) The Seller may, upon at least twenty (20) Business Days’ prior written
notice (such notice to be received by the Administrative Agent and each
Purchaser Agent no later than 5:00 p.m. (New York time) on such day) to the
Administrative Agent and each Purchaser Agent, terminate in whole or reduce in
part the portion of the Facility Amount that exceeds the sum of the Advances
Outstanding, accrued Interest, Breakage Costs and Hedge Breakage Costs;

 



--------------------------------------------------------------------------------



 



provided, however, that (subject to the next succeeding proviso) each partial
reduction of the Facility Amount shall be in an aggregate amount equal to at
least $1,000,000 and shall reduce the applicable Commitments of the Purchasers
ratably based on their respective Pro-Rata Shares; provided, further, however,
that notwithstanding anything in the immediately preceding provisoto the
contrary, so long as no Termination Event has occurred and is continuing at such
time, the Seller may, in connection with any such reduction of the Facility
Amount pursuant to this paragraph reduce the Commitment of Fairway Finance
Company, LLC (“Fairway”) (in its capacity as a Purchaser hereunder), on a
non-pro rata basis; it being understood that any such non-pro rata reductions
for the account of Fairway may only occur while Fairway’s aggregate Commitment
after giving effect thereto is equal to or greater than $200,000,000
(thereafter, reductions, if any, shall be made for the account of each Purchaser
ratably, as described in the first provisoabove). Each notice of reduction or
termination pursuant to this Section 2.3(a) shall be irrevocable.

     (b) The Seller may, upon one (1) Business Days’ prior written notice (such
notice to be received by the Administrative Agent, the Hedge Counterparty and
each Purchaser Agent no later than 5:00 p.m. (New York time) on such day) to the
Administrative Agent and each Purchaser Agent, reduce the Advances Outstanding
by remitting, in accordance with their Pro-Rata Share, to each Purchaser Agent,
for payment to the respective Purchasers, (i) cash and (ii) instructions to
reduce such Advances Outstanding, related accrued Interest, Breakage Costs and
Hedge Breakage Costs; provided, that, no such reduction shall be given effect
(1) unless the Seller has complied with the terms of any Hedging Agreement
requiring that one or more Hedge Transactions be terminated in whole or in part
as the result of any such reduction of the Advances Outstanding, and Seller has
paid all Hedge Breakage Costs owing to the relevant Hedge Counterparty for any
such termination (2) if a Termination Event or Unmatured Termination Event has
occurred, is continuing or would result from such reduction. Any reduction of
the Advances Outstanding shall be in a minimum amount of $500,000. Any such
reduction will occur only if sufficient funds have been remitted to pay all such
amounts in the succeeding sentence in full. Upon receipt of such amounts, the
Purchaser Agents shall apply such amounts first to the pro-rata reduction of the
Advances Outstanding, second to the payment of related accrued Interest on the
amount of the Advances Outstanding to be repaid by paying such amounts to the
respective Purchasers, and third to the payment of any Breakage Costs and Hedge
Breakage Costs. Any notice relating to any prepayment pursuant to this
Section 2.3(b) shall be irrevocable.

     (c) If on any day (i) the Administrative Agent, as agent for the Secured
Parties, does not own or have a valid and perfected first priority security
interest in each of the Assets or (ii) any Loan which has been represented by
the Seller to be an Eligible Loan is later determined not to have been an
Eligible Loan at the time such representation was made by Seller, upon the
earlier of the Seller’s receipt of notice from the Administrative Agent or the
Seller becoming aware thereof and the Seller’s failure to cure such breach
within thirty (30) days, the Seller shall be deemed to have received on such day
a collection (a “Deemed Collection”) of such Loan in full and shall on such day
pay to the Administrative Agent, on behalf of the Purchasers, an amount equal to
the Outstanding Loan Balance of such Loan to be applied to the pro-rata
reduction of the principal of each VFC. In connection with any such Deemed
Collection, the Administrative Agent, as agent for the Secured Parties, shall
automatically and without further action, be deemed to transfer to the Seller,
free and clear of any Lien created by the

 



--------------------------------------------------------------------------------



 



Administrative Agent, all of the right, title and interest of the Administrative
Agent, as agent for the Secured Parties, in, to, and under the Loan with respect
to which the Administrative Agent has received such Deemed Collection, but
without any other representation and warranty of any kind, express or implied.

     Section 2.4 Determination of Interest.

     Each applicable Purchaser Agent shall determine the CP Rate for its related
Purchaser (including unpaid Interest related thereto, if any, due and payable to
a prior Payment Date) to be paid by the Seller with respect to each Advance on
each Payment Date for the related Accrual Period and shall advise the Servicer
thereof on the third (3rd) Business Day prior to such Payment Date.

     Section 2.5 Percentage Evidenced by each Variable Funding Certificate.

     The variable percentage ownership interest in the Assets represented by
each VFC shall be initially computed on its date of purchase. Thereafter, until
the Termination Date, each VFC shall be automatically recomputed (or deemed to
be recomputed) on each day prior to the Termination Date. The variable
percentage ownership interest in the Assets represented by each VFC as computed
(or deemed recomputed) as of the close of business on the day immediately
preceding the Termination Date shall remain constant at all times on and after
the Termination Date. The variable percentage ownership interest in the Assets
represented by each VFC shall become zero when its Advances and Interest have
been indefeasibly paid in full.

     Section 2.6 Notations on Variable Funding Certificates.

     Each Purchaser Agent is hereby authorized to enter on a schedule attached
to the VFC a notation (which may be computer generated) with respect to each
Advance under the VFC made by the related Purchaser of: (a) the date and
principal amount thereof, and (b) each repayment of principal thereof, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Purchaser Agent to make any such
notation on the schedule attached to the VFC shall not limit or otherwise affect
the obligation of the Seller to repay the Advances in accordance with their
respective terms as set forth herein.

     Section 2.7 Settlement Procedures During the Revolving Period.

     (a) On each Payment Date during the Revolving Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (1) the Collection Account, to the extent of Available
Funds, and (2) Servicer Advances received with respect to the immediately
preceding Collection Period that ended on the last day of the calendar month
immediately preceding the calendar month in which such Payment Date occurs, the
following amounts in the following order of priority:

     (i) FIRST, pro rata to each Hedge Counterparty, any amounts, (other than
any Hedge Breakage Costs and any payments due in respect of the termination of
any Hedging Transaction), owing to that Hedge Counterparty under its respective
Hedging Agreement in respect of any Hedge Transaction(s), for the payment
thereof;

 



--------------------------------------------------------------------------------



 



     (ii) SECOND, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;

     (iii) THIRD, to the Servicer, in an amount equal to any accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;

     (iv) FOURTH, to the extent not paid for by the Originator, pro rata to the
Backup Servicer and the Collateral Custodian, in an amount equal to any accrued
and unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition
Expenses, for the payment thereof;

     (v) FIFTH, to each Purchaser Agent, pro rata in accordance with the amount
of Advances Outstanding hereunder for the account of the applicable Purchaser,
in an amount equal to any accrued and unpaid Interest, Program Fee, Commitment
Fee and Breakage Costs, for the payment thereof;

     (vi) SIXTH, to each Purchaser Agent, if the Required Advance Reduction
Amount is greater than zero or an Overcollateralization Shortfall exists, an
amount necessary to reduce the Required Advance Reduction Amount to zero and an
amount necessary to cure such Overcollateralization Shortfall, pro rata in
accordance with the amount of Advances Outstanding hereunder for the account of
the applicable Purchaser, for the payment thereof;

     (vii) SEVENTH, if any Required Equity Shortfall exists, an amount necessary
to cure such Required Equity Shortfall, to the Excess Spread Account, for the
payment thereof;

     (viii) EIGHTH, pro-rata to each Hedge Counterparty, any Hedge Breakage
Costs and payments due in termination of any Hedge Transaction, owing to that
Hedge Counterparty under its respective Hedging Agreement, for the payment
thereof;

     (ix) NINTH, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Collateral Custodian, the
Affected Parties, the Indemnified Parties or the Secured Parties, pro rata in
accordance with the amount owed to such Person under this NINTH clause, all
other amounts, including Increased Costs but other than Advances Outstanding,
then due under this Agreement, for the payment thereof;

     (x) TENTH, to each Purchaser Agent with respect to which a Required
Purchaser Reduction Amount exists at such time, ratably based on all Required
Purchaser Reduction Amounts, if any, outstanding at such time, an amount
necessary to reduce any such Required Purchaser Reduction Amount to zero; and

     (xi) ELEVENTH, any remaining amount shall be distributed to the Seller.

     (b) On the terms and conditions hereinafter set forth, from time to time
during the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collections Account:

 



--------------------------------------------------------------------------------



 



     (i) withdraw such funds for the purpose of reinvesting in additional
Eligible Loans, provided the following conditions are satisfied:

     (1) all conditions precedent set forth in Section 3.2(b) have been
satisfied;

     (2) the Servicer provides same day written notice to the Administrative
Agent and Collateral Custodian by facsimile (to be received no later than 2:00
p.m. (New York time) on such day) of the request to withdraw Principal
Collections and the amount thereof;

     (3) the notice required in clause (ii) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate and
the same are executed by the Seller and at least one (1) Responsible Officer of
the Servicer;

     (4) the Collateral Custodian provides to the Administrative Agent by
facsimile (to be received no later than 2:00 p.m. (New York time) on that same
date) a statement reflecting the total amount on deposit on such day in the
Principal Collections Account; and

     (5) upon the satisfaction of the conditions set forth in clauses (1)
through (4) above, and the Administrative Agent’s confirmation of available
funds, the Administrative Agent will instruct the Collateral Custodian by
facsimile on such day to release funds from the Principal Collections Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Principal Collections
Account on such day; or

     (ii) withdraw such funds for the purpose of making payments in respect of
the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.3(b).

     Section 2.8 Settlement Procedures During the Amortization Period.

     On each Payment Date during the Amortization Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (i) the Collection Account, to the extent of Available
Funds, and (ii) Servicer Advances received with respect to the immediately
preceding Collection Period, the following amounts in the following order of
priority:

     (1) FIRST, pro rata to each Hedge Counterparty, any amounts, (including any
Hedge Breakage Costs and any payments due in respect of the termination of any
Hedge Transaction in an amount not to exceed $250,000 in the aggregate for all
Hedging Agreements), owing to that Hedge Counterparty under its respective
Hedging Agreement in respect of any Hedge Transaction(s), for the payment
thereof;

     (2) SECOND, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;

     (3) THIRD, to the Servicer, in an amount equal to any accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;

 



--------------------------------------------------------------------------------



 



     (4) FOURTH, to the extent not paid for by the Originator, pro rata to the
Backup Servicer and the Collateral Custodian, in an amount equal to any accrued
and unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition
Expenses, for the payment thereof;

     (5) FIFTH, to each Purchaser Agent, pro rata in accordance with the amount
of Advances Outstanding hereunder for the account of the applicable Purchaser,
in an amount equal to any accrued and unpaid Interest, Program Fee, Commitment
Fee and Breakage Costs, for the payment thereof;

     (6) SIXTH, to each Purchaser Agent, pro rata in accordance with the amount
of Advances Outstanding hereunder for the account of the applicable Purchaser,
in an amount necessary to reduce the Advances Outstanding and Aggregate Unpaids
to zero, for the payment thereof;

     (7) SEVENTH, to each Purchaser Agent, if the Required Advance Reduction
Amount is greater than zero or an Overcollateralization Shortfall Exists, an
amount necessary to reduce the Required Advance Reduction Amount to zero and an
amount necessary to cure such Overcollateralization Shortfall, pro rata in
accordance with the amount of Advances Outstanding hereunder for the account of
the applicable Purchaser, for the payment thereof;

     (8) EIGHTH, if any Required Equity Shortfall exists, an amount necessary to
cure such Required Equity Shortfall, to the Excess Spread Account, for the
payment thereof;

     (9) NINTH, pro-rata to each Hedge Counterparty, any Hedge Breakage Costs
and payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement to the extent not reimbursed
pursuant to clause FIRST above, for the payment thereof;

     (10) TENTH, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Collateral Custodian, the
Affected Parties, the Indemnified Parties or the Secured Parties, pro rata in
accordance with the amount owed to such Person under this TENTH clause, all
other amounts, including Increased Costs but other than Advances Outstanding,
then due under this Agreement, for the payment thereof; and

     (11) ELEVENTH, any remaining amount shall be distributed to the Seller.

     Section 2.9 Collections and Allocations.

     (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and shall transfer, or cause to be transferred, all
Collections received directly by it or on deposit in the form of available funds
in the Lock-Box Accounts to the Collection Account by the close of business on
the second (2nd) Business Day after such Collections are received. In
transferring Collections to the Collection Account, the Servicer shall segregate
Principal Collections and

 



--------------------------------------------------------------------------------



 



transfer the same to the corresponding Principal Collections Account. The
Servicer shall make such deposits or payments on the date indicated therein by
wire transfer, in immediately available funds. The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Collection Account on each Reporting Date in the
Monthly Report delivered pursuant to Section 6.10(b).

     (b) Initial Deposits. On the Closing Date and on each Addition Date
thereafter, the Servicer will deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-Off Date
and through and including the Closing Date or Addition Date, as the case may be,
in respect of Eligible Loans being transferred to and included as part of the
Asset Pool on such date.

     (c) Excluded Amounts. With the prior written consent of the Administrative
Agent and each Purchaser Agent, which consent shall not be unreasonably withheld
(a copy of which will be provided by the Servicer to the Backup Servicer), the
Servicer may withdraw from the Collection Account any deposits thereto
constituting Excluded Amounts if the Servicer has, prior to such withdrawal and
consent, delivered to the Administrative Agent and each Purchaser Agent a report
setting forth the calculation of such Excluded Amounts in a format satisfactory
to the Administrative Agent and each Purchaser Agent in their sole discretion.

     (d) Investment of Funds. Until the occurrence of a Termination Event, to
the extent there are uninvested amounts deposited in the Collection Account, and
the Excess Spread Account, all amounts shall be invested in Permitted
Investments selected by the Servicer that mature no later than the Business Day
immediately preceding the next Payment Date; from and after the occurrence of a
Termination Event, to the extent there are uninvested amounts in the Collection
Account, and the Excess Spread Account (net of losses and investment expenses),
all amounts may be invested in Permitted Investments selected by the
Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account and
shall be applied pursuant to the provisions of Section 2.7 and Section 2.8.

     Section 2.10 Payments, Computations, Etc.

     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 2:00 p.m. (New York time) on the
day when due in lawful money of the United States in immediately available funds
to the applicable Purchaser Agent’s Account and if not received before such time
shall be deemed received on the next Business Day. The Seller shall, to the
extent permitted by law, pay to the Secured Parties interest on all amounts not
paid or deposited when due hereunder at 2% per annum above the Base Rate,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Such interest shall be
for the account of, and distributed by each Purchaser Agent, to each applicable
Purchaser. All computations of interest and all computations of Interest and
other fees hereunder shall be made on the basis of a year consisting of 360 days
(other than calculations with respect to the Base Rate which shall be based on a
year

 



--------------------------------------------------------------------------------



 



consisting of 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.

     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to clause NINTH of Section 2.7(a) or clause TENTH of Section 2.8,
such unpaid amounts shall remain due and owing and shall accrue Interest until
repaid in full.

     (c) If any Advance requested by the Seller and approved by the applicable
Purchaser and the Purchaser Agents, pursuant to Section 2.2, is not, for any
reason made or effectuated, as the case may be, on the date specified therefor,
the Seller shall indemnify the applicable Purchaser against any reasonable loss,
cost or expense incurred by the applicable Purchaser including, without
limitation, any loss (including loss of anticipated profits, net of anticipated
profits in the reemployment of such funds in the manner determined by each
Purchaser), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the applicable Purchaser to
fund or maintain such Advance.

     Section 2.11 Optional Repurchase.

     At any time following the Termination Date when the Borrowing Base is less
than fifteen (15%) percent of the Borrowing Base as of the Termination Date, the
Seller may notify the Administrative Agent and each Purchaser Agent in writing
of its intention to purchase all remaining Assets; provided, that, all Hedge
Transactions have been terminated in accordance with their terms. On the Payment
Date next succeeding any such notice, the Seller shall purchase all such Assets
for a price equal to the Aggregate Unpaids and the proceeds of such purchase
will be deposited into the Collection Account and paid in accordance with
Section 2.8.

     Section 2.12 Fees.

     (a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.7(a)(v) and Section 2.8(5), as applicable, to each applicable
Purchaser Agent from the Collection Account to the extent funds are available on
each Payment Date, monthly in arrears, the applicable Program Fee and the
applicable Commitment Fee agreed to between the Seller and such Purchaser Agent
in the related Purchaser Fee Letter, as applicable.

     (b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.7(a)(iii) and Section 2.8(3), as
applicable, which fee shall be equal to the product of (i) the Servicing Fee
Rate, (ii) Aggregate Outstanding Loan Balance, as of the first (1st) day of the
immediately preceding Collection Period and (iii) the actual number of days in
such Collection Period divided by 360.

     (c) The Backup Servicer shall be entitled to receive the Backup Servicing
Fee in accordance with Section 2.7(a)(iv) and Section 2.8(4), as applicable.

 



--------------------------------------------------------------------------------



 



     (d) The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee in accordance with Section 2.7(a)(iv) and Section 2.8(4), as
applicable.

     (e) The Seller shall pay to Mayer, Brown, Rowe & Maw LLP as counsel to the
Administrative Agent and the Purchaser Agents, on the Closing Date, its
reasonable estimated fees and out-of-pocket expenses in immediately available
funds and shall pay all additional reasonable fees and out-of-pocket expenses of
Mayer, Brown, Rowe & Maw LLP, within thirty (30) Business Days after receiving
an invoice for such amounts.

     Section 2.13 Increased Costs; Capital Adequacy; Illegality.

     (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(a) subject an Affected Party to any Tax (except for Taxes on the overall net
income of such Affected Party), duty or other charge with respect to any
ownership interest in the Assets, or any right to make Advances hereunder, or on
any payment made hereunder, (b) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of Interest), special deposit
or similar requirement against assets of, deposits with or for the amount of, or
credit extended by, any Affected Party or (c) impose any other condition
affecting the ownership interest in the Assets conveyed to the Purchasers
hereunder or the Purchasers’ rights hereunder, the result of which is to
increase the cost to any Affected Party or to reduce the amount of any sum
received or receivable by an Affected Party under this Agreement, then within
ten (10) days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the
Servicer shall pay (and to the extent the Servicer does not make such payment
the Seller shall pay) directly to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such additional or increased
cost incurred or such reduction suffered.

     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten (10) days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Servicer shall pay (and to the extent the Servicer does not
make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, if the issuance of Interpretation No. 46
(and/or any amendment or

 



--------------------------------------------------------------------------------



 



supplement thereto or to Statement of Financial Accounting Standards No. 140) by
the Financial Accounting Standards Board or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Originator, Seller or any Purchaser with the assets and
liabilities of the Administrative Agent, any Purchaser Agent, any Purchaser or
any Liquidity Bank, such event shall constitute a circumstance on which such
Affected Party may base a claim for reimbursement under this Section 2.13.

     (c) If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.13, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten (10) days after demand by such Affected Party, the Servicer shall pay
(or to the extent the Servicer does not make such payment the Seller shall pay)
to such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

     (d) In determining any amount provided for in this Section 2.13, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.13 shall submit to the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.

     (e) If the applicable Purchaser shall notify their respective Purchaser
Agent that a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” has occurred, such Purchaser Agent
shall in turn so notify the Seller, whereupon all Advances Outstanding of the
affected Purchaser in respect of which Interest accrues at the Adjusted
Eurodollar Rate shall immediately be converted into Advances Outstanding in
respect of which Interest accrues at the Base Rate.

     Section 2.14 Taxes.

     (a) All payments made by an Obligor in respect of a Loan and all payments
made by the Seller or the Servicer under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the
Administrative Agent, the Purchaser Agents, any Affected Party or any Secured
Party, then the amount payable to such Person will be increased (such increase,
the “Additional Amount”) such that every net payment made under this Agreement
after withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been deducted or withheld. The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to net income or franchise taxes imposed on the Purchasers, any Affected
Party, the Administrative Agent or the Purchaser Agents, respectively, with
respect to payments required to be made by the Seller or Servicer under this
Agreement, by a taxing jurisdiction in which the Purchasers, any Affected Party,
the Administrative Agent or the Purchaser Agents, are organized, conducts
business or is paying taxes (as the case may be).

 



--------------------------------------------------------------------------------



 



     (b) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten (10) days from the date a written
invoice therefor is delivered to the Seller.

     (c) Within thirty (30) days after the date of any payment by the Seller and
the Servicer of any Taxes, the Seller and the Servicer will furnish to the
Administrative Agent and each of the Purchaser Agents at its address set forth
under its name on the signature pages hereof, appropriate evidence of payment
thereof.

     (d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within fifteen (15) days
after the date hereof, two (or such other number as may from time to time be
prescribed by Applicable Laws) duly completed copies of IRS Form W-8BEN or Form
W-8ECI (or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Laws), as appropriate, to permit the Seller to make payments
hereunder for the account of such Purchaser without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of
or after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.14(d), copies (in
such numbers as may from time to time be prescribed by Applicable Laws or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Laws or regulations to permit the
Seller and the Servicer to make payments hereunder for the account of such
Purchaser without deduction or withholding of United States federal income or
similar Taxes.

     (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchasers
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.14, then, within ten (10) days after demand by the Purchasers,
the Servicer shall pay (or to the extent the Servicer does not make such payment
the Seller shall pay) to the Purchasers such additional amount or amounts as may
be necessary to reimburse the Purchasers for any amounts paid by them.

     (f) Without prejudice to the survival of any other agreement of the Seller
and the Servicer hereunder, the agreements and obligations of the Seller and the
Servicer contained in this Section 2.14 shall survive the termination of this
Agreement.

     Section 2.15 Assignment of the Sale Agreement.

     The Seller hereby assigns to the Administrative Agent, for the ratable
benefit of the Secured Parties hereunder, all of the Seller’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Seller hereby

 



--------------------------------------------------------------------------------



 



assigns to the Administrative Agent for the benefit of the Secured Parties its
right to indemnification under Article VIII of the Sale Agreement. The Seller
confirms that the Administrative Agent on behalf of the Secured Parties shall
have the sole right to enforce the Seller’s rights and remedies under the Sale
Agreement and any UCC financing statements filed under or in connection
therewith for the benefit of the Secured Parties.

     Section 2.16 Substitution of Loans.

     On any day prior to the occurrence of a Termination Event (and after the
Termination Date at the discretion of the Administrative Agent with the consent
of the Purchaser Agents), the Seller may, subject to the conditions set forth in
this Section 2.16 and subject to the other restrictions contained herein,
replace any Loan with one or more Eligible Loans (each, a “Substitute Loan”);
provided, that, no such replacement shall occur unless each of the following
conditions is satisfied as of the date of such replacement and substitution:

     (a) the Seller has recommended to the Administrative Agent (with a copy to
the Collateral Custodian) in writing that the Loan to be replaced should be
replaced (each a “Replaced Loan”);

     (b) each Substitute Loan is an Eligible Loan on the date of substitution;

     (c) after giving effect to any such substitution, the Advances Outstanding
do not exceed the lesser of (i) the Facility Amount and (ii) the Maximum
Availability;

     (d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because a Loan has become a Warranty Loan, the aggregate Outstanding Loan
Balance of such Substitute Loans shall be equal to or greater than the aggregate
Outstanding Loan Balances of the Replaced Loans;

     (e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because a Loan has become a Warranty Loan, such Substitute Loans, at the time of
substitution by the Seller, shall have no greater weighted average life than the
Replaced Loan;

     (f) all representations and warranties of the Seller contained in
Section 4.1 and Section 4.2 shall be true and correct as of the date of
substitution of any such Substitute Loan;

     (g) the substitution of any Substitute Loan does not cause a Termination
Event or Unmatured Termination Event to occur;

     (h) the sum of the Outstanding Loan Balance of all Substitute Loans does
not exceed 20% of the highest Aggregate Outstanding Loan Balance over the
twelve-month period ending on the last day of the most recently ended calendar
month prior to such date;

     (i) the sum of the Outstanding Loan Balance of all Substitute Loans
substituted for Delinquent Loans, Charged-Off Loans and Warranty Loans shall not
exceed 10% of the Facility Amount, calculated on an annualized basis commencing
with the Closing Date; and

 



--------------------------------------------------------------------------------



 



     (j) the Seller shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date.

     In addition, the Seller shall in connection with such substitution deliver
to the Collateral Custodian the related Required Loan Documents. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action, be deemed to transfer
to the Seller, free and clear of any Lien created pursuant to this Agreement,
all of the right, title and interest of the Administrative Agent, as agent for
the Secured Parties, in, to and under such Replaced Loan, but without any
representation and warranty of any kind, express or implied.

     Section 2.17 Optional Sales.

     (a) On any Optional Sale Date, the Seller shall have the right to prepay
all or a portion of the Advances Outstanding in connection with the sale and
assignment to the Seller by the Administrative Agent, on behalf of the Secured
Parties, of the Assets (each, an “Optional Sale”), subject to the following
terms and conditions:

     (1) The Seller shall have given the Administrative Agent at least
forty-five (45) Business Days’ prior written notice of its intent to effect an
Optional Sale, unless such notice is waived or reduced by the Administrative
Agent;

     (2) Any Optional Sale shall be in connection with a Permitted
Securitization Transaction;

     (3) Unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Assets;

     (4) After giving effect to the Optional Sale and the assignment to the
Seller of the Assets on any Optional Sale Date, (x) the remaining Advances
Outstanding shall not exceed the lesser of the Facility Amount and the Maximum
Availability, (y) the representations and warranties contained in Section 4.1
hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date, (z) the eligibility of any Loan remaining as
part of the Assets after the Optional Sale will be redetermined as of the
Optional Sale Date, (aa) the Pool Concentration Criteria will be redetermined as
of the Optional Sale Date, and (bb) neither an Unmatured Termination Event nor a
Termination Event shall have resulted;

     (5) On the related Optional Sale Date, the Administrative Agent, each
Purchaser Agent, on behalf of the applicable Purchaser and the Hedge
Counterparties, shall have received, as applicable, in immediately available
funds, an amount equal to the

 



--------------------------------------------------------------------------------



 



sum of (i) the portion of the Advances Outstanding to be prepaid plus (ii) an
amount equal to all unpaid Interest to the extent reasonably determined by the
Purchaser Agents to be attributable to that portion of the Advances Outstanding
to be paid in connection with the Optional Sale plus (iii) an aggregate amount
equal to the sum of all other amounts due and owing to the Administrative Agent,
the Collateral Custodian, the Backup Servicer, the Purchaser Agents, the
applicable Purchaser, the Affected Parties and the Hedge Counterparties, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date and to accrue thereafter (including, without
limitation, Breakage Costs and Hedge Breakage Costs); provided, that, the
Administrative Agent and each Purchaser Agent shall have the right to determine
whether the amount paid (or proposed to be paid) by the Seller on the Optional
Sale Date is sufficient to satisfy the requirements of clauses (3), (4) and (5)
and is sufficient to reduce the Advances Outstanding to the extent requested by
the Seller in connection with the Optional Sale; and

     (6) On or prior to each Optional Sale Date, the Seller shall have delivered
to the Administrative Agent a list specifying all Loans to be sold and assigned
pursuant to such Optional Sale.

     (b) In connection with any Optional Sale, following receipt by the
Purchaser Agents of the amounts referred to in clause (5) above, there shall be
sold and assigned to the Seller without recourse, representation or warranty all
of the right, title and interest of the Administrative Agent, the Purchaser
Agents, the Purchasers and the Secured Parties in, to and under the portion of
the Assets so retransferred and such portion of the Assets so retransferred
shall be released from the Lien of this Agreement (subject to the requirements
of clause (4) above).

     (c) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent, each Purchaser Agent and the Secured Parties in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Administrative Agent,
the Secured Parties and any other party having an interest in the Assets in
connection with such Optional Sale).

     (d) In connection with any Optional Sale, on the related Optional Sale
Date, the Administrative Agent, on behalf of the Secured Parties, shall, at the
expense of the Seller (i) execute such instruments of release with respect to
the portion of the Assets to be retransferred to the Seller, in recordable form
if necessary, in favor of the Seller as the Seller may reasonably request, (ii)
deliver any portion of the Assets to be retransferred to the Seller in its
possession to the Seller and (iii) otherwise take such actions, and cause or
permit the Collateral Custodian to take such actions, as are necessary and
appropriate to release the Lien of the Administrative Agent and the Secured
Parties on the portion of the Assets to be retransferred to the Seller and
release and deliver to the Seller such portion of the Assets to be retransferred
to the Seller.

 



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS TO ADVANCES

     Section 3.1 Conditions to Closing and Initial Advance.

     The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Purchaser Agents, the Backup Servicer and the Collateral Custodian be
obligated to take, fulfill or perform any other action hereunder, until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by, the Administrative Agent and each Purchaser Agent:

     (a) Each Transaction Document shall have been duly executed by, and
delivered to, the parties thereto, and the Administrative Agent and each
Purchaser Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent and each Purchaser
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, including, without limitation, all those specified in the
Schedule of Documents attached hereto as Schedule I, each in form and substance
satisfactory to the Administrative Agent and each Purchaser Agent;

     (b) The Administrative Agent and each Purchaser Agent shall have received
(i) satisfactory evidence that the Seller and the Servicer have obtained all
required consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Transaction Documents to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Seller and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and each Purchaser
Agent affirming that no such consents or approvals are required; it being
understood that the acceptance of such evidence or officer’s certificate shall
in no way limit the recourse of the Administrative Agent, each Purchaser Agent
or any Secured Party against the Originator or the Seller for a breach of the
Originator’s and the Seller’s representation or warranty that all such consents
and approvals have, in fact, been obtained;

     (c) The Seller, the Servicer and the Originator shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered to
the Administrative Agent and each Purchaser Agent as to this and other closing
matters certification in the form of Exhibit F-1 and/or F-2;

     (d) The Seller and the Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent duly executed Powers of Attorney in the form of
Exhibits G-1 and G-2;

     (e) On or prior to the date of the Initial Advance, each applicable
Purchaser Agent shall have received a duly executed copy of its Purchaser’s
Variable Funding Certificate with a stated amount equal to the Commitment of
such Purchaser hereunder and, to the extent applicable, shall have (a) received
payments, if any, payable to it by any other Purchaser or Purchasers (hereunder
or under the Original Loan Certificate and Servicing Agreement) in connection
with any assignment by it of all or any portion of the “Commitment” funded by it

 



--------------------------------------------------------------------------------



 



under the Original Loan Certificate and Servicing Agreement or (b) paid any
amounts payable by it to any Purchaser or Purchasers (hereunder or under the
Original Loan Certificate and Servicing Agreement) for all or any portion of the
“Commitment” funded by any such other Purchaser under the Original Loan
Certificate and Servicing Agreement and assigned to it on the date hereof.

     (f) The Seller and the Servicer shall each have delivered to the
Administrative Agent and each Purchaser Agent a certificate as to Solvency in
the form of Exhibits E-1 and E-2 and a perfection certificate in form reasonably
acceptable to the Administrative Agent.

     (g) The Administrative Agent shall have received satisfactory evidence that
(i) the Administrative Agent Assignment Agreement shall have been duly and
validly executed by each of the parties thereto and (ii) all financing
statements (or assignments of or amendments thereto) necessary or desirable to
effect the assignment to Harris Nesbitt of the security interest originally
granted to Wachovia, as administrative agent under the Original Loan Certificate
and Servicing Agreement, have been duly and validly filed in all applicable
jurisdictions.

     (h) To the extent applicable for any Purchaser, such Purchaser (or its
related Purchaser Agent) shall have received a “private rating assessment” on
such Purchaser’s Variable Funding Certificate as required by such Purchaser, and
shall have received a “shadow rating” of not lower than “A” by S&P, and as of
the Closing Date, such rating or ratings shall not have been rescinded and there
shall not have been any downgrading, or public notification of a possible
downgrading, or public notification of a possible change without indication of
direction. In connection therewith, each Purchaser Agent shall have received a
copy of the “private rating assessment” from Moody’s dated as of the Closing
Date, stating the current ratings by Moody’s of the Variable Funding
Certificates are as set forth above.

     (i) Notwithstanding the date set forth herein as the Closing Date, each of
the parties hereto hereby understands and agrees that the terms and provisions
of this Agreement (including with respect to any change in the Commitment of any
Purchaser hereunder from the “Commitment”, if any, of such Purchaser under and
as defined in the Original Loan Certificate and Servicing Agreement) shall not
become effective until immediately upon the date and time of the first Advance
hereunder.

     Section 3.2 Conditions Precedent to All Advances.

     Each Advance to the Seller by the applicable Purchaser (each, a
“Transaction”) shall be subject to the further conditions precedent that:

     (a) (1) With respect to any Advance (including the Initial Advance), the
Servicer shall have delivered to the Administrative Agent and each Purchaser
Agent (with a copy to the Collateral Custodian and the Backup Servicer), no
later than 3:00 p.m. (New York time), one (1) Business Day prior to the related
Funding Date in a form and substance satisfactory to the Administrative Agent
and each Purchaser Agent, (i) a Borrowing Notice (Exhibit A-1), Borrowing Base
Certificate (Exhibit A-3), Loan List and Monthly Report, if applicable, and
(ii) a Certificate of Assignment (Exhibit A to the Sale Agreement including
Schedule I, thereto) and containing such additional information as may be
reasonably requested by the Administrative

 



--------------------------------------------------------------------------------



 



Agent and each Purchaser Agent, and (2) with respect to any reduction in
Advances Outstanding pursuant to Section 2.3(b) or any reinvestment of Principal
Collections permitted by Section 2.7(b), the Servicer shall have delivered to
the Administrative Agent and each Purchaser Agent (with a copy to the Backup
Servicer) at least one (1) Business Day prior to any reduction of Advances
Outstanding or same day notice no later than 2:00 p.m. (New York time) on such
day for any reinvestment of Principal Collections a Borrowing Notice
(Exhibit A-2) and a Borrowing Base Certificate (Exhibit A-3) executed by the
Servicer and the Seller;

     (b) On the date of such Transaction the following statements shall be true
and the Seller shall be deemed to have certified that:

     (1) The representations and warranties contained in Section 4.1,
Section 4.2 and Section 4.3 are true and correct on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day;

     (2) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;

     (3) On and as of such day, after giving effect to such Transaction, the
Advances Outstanding shall not exceed the lesser of (x) the Facility Amount and
(y) the Maximum Availability;

     (4) After giving effect to such Advance, reduction of Advances Outstanding
or reinvestment of Principal Collections, there is not and will be no deficiency
in the Minimum Overcollateralization Amount;

     (5) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day; and

     (6) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance or
incremental Advance by the Purchaser in accordance with the provisions hereof,
the reduction of Advances Outstanding, the reinvestment of Principal Collections
or any other transaction contemplated herein;

     (c) The Seller shall have delivered to the Collateral Custodian (with a
copy to the Backup Servicer and the Administrative Agent) no later than 3:00
p.m. (New York time) one (1) Business Day prior to any Funding Date, a faxed
copy of the duly executed original promissory notes or the Loan Register, as
applicable, of the Loans and, if any Loans are closed in escrow, a certificate
(in the form of Exhibit J) from the closing attorneys of such Loans certifying
the possession of the Required Loan Documents; provided, however,
notwithstanding the foregoing, the Required Loan Documents (including any UCCs
included in the Required Loan Documents) shall be in the possession of the
Collateral Custodian within two (2) Business Days of any related Funding Date as
to any Additional Loans;

     (d) The Seller shall not have requested the Termination Date to occur;

 



--------------------------------------------------------------------------------



 



     (e) The Facility Termination Date shall not have occurred;

     (f) On the date of such Transaction, the Administrative Agent and each
Purchaser Agent shall have received such other approvals, opinions or documents
as the Administrative Agent and each Purchaser Agent may reasonably require;

     (g) The Required Equity Contribution shall have been made to the Seller;

     (h) The Administrative Agent shall have received from the Seller all
hedging confirms;

     (i) The Seller and Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent all reports required to be delivered as of the
date of such Transaction;

     (j) The Seller shall have delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate (which may be part of the Borrowing
Notice) in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent certifying that each of the foregoing conditions
precedent has been satisfied;

     (k) If requested, with respect to any Acquired Loan intended to be included
as a part of the Asset Pool and acquired from an Affiliate of the Seller, the
Administrative Agent and each Purchaser Agent shall have received an opinion of
counsel in form and substance satisfactory to the Administrative Agent as to
such bankruptcy matters as the Administrative Agent may reasonably request; and

     (l) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the applicable Purchaser Fee Letters and shall
have reimbursed the Purchasers, the Administrative Agent and each Purchaser
Agent for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
attorney fees and any other legal and document preparation costs incurred by the
Purchasers, the Administrative Agent and each Purchaser Agent.

     (m) On each annual anniversary of the Closing Date, each Purchaser Agent
shall receive evidence, in form and substance reasonably satisfactory to it, of
the reconfirmation of the ratings of the Variable Funding Certificates described
in Section 3.1(h) above.

     The failure of the Seller to satisfy any of the foregoing conditions
precedent in respect of any Advance shall give rise to a right of the
Administrative Agent and each Purchaser Agent, which right may be exercised at
any time on the demand of any Purchaser Agent, to rescind the related Advance
and direct the Seller to pay to the Administrative Agent for the benefit of the
applicable Purchaser an amount equal to the Advances made during any such time
that any of the foregoing conditions precedent were not satisfied.

 



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Section 4.1 Representations and Warranties of the Seller.

     The Seller represents and warrants as follows:

     (a) Organization and Good Standing. The Seller has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Assets in the
Asset Pool.

     (b) Due Qualification. The Seller is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.

     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, (c) sell and assign an ownership interest in the Assets, and (d) receive
Advances and sell the Assets on the terms and conditions provided herein and
(ii) has duly authorized by all necessary company action the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party and the sale and assignment of an ownership interest in the Assets
on the terms and conditions herein provided. This Agreement and each other
Transaction Document to which the Seller is a party have been duly executed and
delivered by the Seller.

     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).

     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Seller’s operating
agreement or any Contractual Obligation of the Seller, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Seller’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.

     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental

 



--------------------------------------------------------------------------------



 



Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Seller is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which the Seller is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have Material
Adverse Effect.

     (g) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller of this
Agreement and any other Transaction Document to which the Seller is a party have
been obtained.

     (h) Bulk Sales. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by Seller.

     (i) Solvency. The Seller is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
and each Purchaser Agent on the Closing Date a certification in the form of
Exhibit F-1.

     (j) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Loans in the Asset Pool. In addition, each Loan
shall have been underwritten in accordance with and satisfy the standards of any
Credit and Collection Policy that has been established by the Seller or the
Originator and is then in effect.

     (k) Taxes. The Seller has filed or caused to be filed all tax returns that
are required to be filed by it. The Seller has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Seller),
and no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.

     (l) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
proceeds from the sale of the Assets) will violate or result in a violation of
Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Advances will
be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.

     (m) Security Interest.

     (1) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Assets in favor of the Administrative
Agent, on behalf of

 



--------------------------------------------------------------------------------



 



the Secured Parties, which security interest is prior to all other Liens (except
for Permitted Liens), and is enforceable as such against creditors of and
purchasers from the Seller;

     (2) the Loans, along with the related Loan Files, constitute either a
“general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

     (3) the Seller owns and has good and marketable title to the Assets free
and clear of any Lien (other than Permitted Liens), claim or encumbrance of any
Person;

     (4) the Seller has received all consents and approvals required by the
terms of any Loan to the sale and granting of a security interest in the Loans
hereunder to the Administrative Agent, on behalf of the Secured Parties;

     (5) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Assets granted
to the Administrative Agent, on behalf of the Secured Parties, under this
Agreement (including, without limitation, any filings, amendments or assignments
of financing statements necessary or desirable to transfer to Harris Nesbitt the
security interest originally granted to Wachovia as administrative agent under
the Original Loan Certificate and Servicing Agreement);

     (6) other than the security interest granted to the Administrative Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Assets. The Seller has not authorized the filing of and is not aware
of any financing statements against the Seller that include a description of
collateral covering the Assets other than any financing statement (A) relating
to the security interest granted to the Seller under the Sale Agreement, or
(B) that has been terminated and/or fully and validly assigned to the
Administrative Agent on or prior to the date hereof. The Seller is not aware of
the filing of any judgment or tax lien filings against the Seller;

     (7) all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or subject to the delivery requirements contained herein, will be
delivered to the Collateral Custodian;

     (8) the Seller has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the underlying
promissory notes (if any) and/or the copies of the Loan Registers that
constitute or evidence the Loans solely on behalf of and for the benefit of the
Secured Parties; and

     (9) none of the underlying promissory notes or Loan Registers, as
applicable, that constitute or evidence the Loans has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Administrative Agent, on behalf of the Secured Parties.

 



--------------------------------------------------------------------------------



 



     (n) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent,
each Purchaser Agent or any Purchaser in connection with this Agreement are
true, complete and correct.

     (o) Location of Offices. The Seller’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Seller’s Federal Employee
Identification Number is correctly set forth on Exhibit I. The Seller has not
changed its name, whether by amendment of its certificate of formation, by
reorganization or otherwise, and has not changed its location within the four
(4) months preceding the Closing Date.

     (p) Lock-Boxes. The names and addresses of all the Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks and the names, addresses and account numbers of all accounts to which
Collections of the Assets outstanding before the Initial Advance hereunder have
been sent, are specified in Schedule II (which shall be deemed to be amended in
respect of terminating or adding any Lock-Box Account or Lock-Box Bank upon
satisfaction of the notice and other requirements specified in Section 5.2(k)).
The Seller has not granted and shall not grant any Person other than the
Administrative Agent and Collateral Custodian an interest in any Lock-Box
Account, other than any such interest that has been terminated or fully and
validly assigned to the Administrative Agent and the Collateral Custodian on or
prior to the date hereof; provided, however, that so long as the Intercreditor
Agreement is in full force and effect and is not being contested, defended
against or otherwise the subject of any dispute as to its validity or
enforceability, any such Lock-Box Agreement (and the Seller’s interests therein)
may be granted to or in the name of the “agent” or other secured party described
in such Intercreditor Agreement and subject to the terms thereof.

     (q) Tradenames. The Seller has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.

     (r) Sale Agreement. The Sale Agreement is the only agreement pursuant to
which the Seller purchases Assets.

     (s) Value Given. The Seller shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Seller of the Assets
under the Sale Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed by the Originator to the Seller, and no such
transfer is or may be voidable or subject to avoidance under any Section of the
Bankruptcy Code.

     (t) Accounting. The Seller accounts for the transfers to it from the
Originator of interests in Assets under the Sale Agreement as financings of such
Assets for tax and consolidated accounting purposes (with a notation that it is
treating the transfers as a sale for legal and all other purposes on its books,
records and financial statements, in each case consistent with GAAP and with the
requirements set forth herein).

 



--------------------------------------------------------------------------------



 



     (u) Special Purpose Entity. The Seller has not and shall not:

     (1) engage in any business or activity other than the purchase and receipt
of Assets and related assets from the Originator under the Sale Agreement, the
sale of Assets under the Transaction Documents, and such other activities as are
incidental thereto;

     (2) acquire or own any material assets other than (a) the Assets and
related assets from the Originator under the Sale Agreement and (b) incidental
property as may be necessary for the operation of the Seller;

     (3) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Purchaser
Agent;

     (4) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent and each Purchaser Agent, amend, modify, terminate or fail
to comply with the provisions of its operating agreement, or fail to observe
limited liability company formalities;

     (5) own any Subsidiary or make any investment in any Person without the
consent of the Administrative Agent and each Purchaser Agent;

     (6) except as permitted by this Agreement and the Lock-Box Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

     (7) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances owed to the
Purchaser, except for trade payables in the ordinary course of its business;
provided, that, such debt is not evidenced by a note and is paid when due;

     (8) become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;

     (9) fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

     (10) enter into any contract or agreement with any Person, except upon
terms and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;

     (11) seek its dissolution or winding up in whole or in part;

 



--------------------------------------------------------------------------------



 



     (12) fail to correct any known misunderstandings regarding the separate
identity of Seller and the Originator or any principal or Affiliate thereof or
any other Person;

     (13) guarantee, become obligated for, or hold itself out to be responsible
for the debt of another Person;

     (14) make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than cash and investment-grade securities);

     (15) fail to file its own separate tax return, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Internal Revenue Code and regulations;

     (16) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (a) to mislead others as to the identity with which
such other party is transacting business, or (b) to suggest that it is
responsible for the debts of any third party (including any of its principals or
Affiliates);

     (17) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

     (18) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

     (19) except as may be required by the Internal Revenue Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or affiliates, (b) any
Affiliate of a principal or (c) any other Person;

     (20) permit any transfer (whether in any one or more transactions) of any
direct or indirect ownership interest in the Seller to the extent it has the
ability to control the same, unless the Seller delivers to the Administrative
Agent and each Purchaser Agent an acceptable non-consolidation opinion and the
Administrative Agent consents to such transfer;

     (21) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;

     (22) fail to pay its own liabilities and expenses only out of its own
funds;

     (23) fail to pay the salaries of its own employees in light of its
contemplated business operations;

 



--------------------------------------------------------------------------------



 



     (24) acquire the obligations or securities of its Affiliates or
stockholders;

     (25) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

     (26) fail to use separate invoices and checks bearing its own name;

     (27) pledge its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

     (28) fail at any time to have at least one (1) independent director (an
“Independent Director”) who is not and has not been for at least five (5) years
a director, officer, employee, trade credit or shareholder (or spouse, parent,
sibling or child of the foregoing) of (a) the Servicer, (b) the Seller, (c) any
principal of the Servicer, (d) any Affiliate of the Servicer, or (e) any
Affiliate of any principal of the Servicer; provided, however, such Independent
Director may be an independent director of another special purpose entity
affiliated with the Servicer or fail to ensure that all limited liability
company action relating to the selection, maintenance or replacement of the
Independent Director are duly authorized by the unanimous vote of the board of
directors (including the Independent Director);

     (29) to provide that the unanimous consent of all directors (including the
consent of the Independent Director) is required for the Seller to (a) dissolve
or liquidate, in whole or part, or institute proceedings to be adjudicated
bankrupt or insolvent, (b) institute or consent to the institution of bankruptcy
or insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (d) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Seller, (e) make any assignment for the benefit of the Seller’s
creditors, (f) admit in writing its inability to pay its debts generally as they
become due, or (g) take any action in furtherance of any of the foregoing; and

     (30) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Patton Boggs LLP, dated as of the
date hereof, upon which the conclusions expressed therein are based.

     (v) Confirmation from the Originator. The Seller has received in writing
from the Originator confirmation that the Originator will not cause the Seller
to file a voluntary petition under the Bankruptcy Code or Insolvency Laws. Each
of the Seller and the Originator is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose of making any
Assets or any other assets of the Seller available to satisfy claims of the
creditors of the Originator would not result in making such assets available to
satisfy such creditors under the Bankruptcy Code.

     (w) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of the 40 Act, as amended, or is exempt
from the provisions of the 40 Act.

 



--------------------------------------------------------------------------------



 



     (x) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Seller, or in which employees of the Seller are entitled to
participate, as from time to time in effect (herein called the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller to any material tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

     (y) PUHCA. The Seller is not a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute.

     (z) Compliance with Law. The Seller has complied in all respects with all
Applicable Laws to which it may be subject, and no Asset in the Asset Pool
contravenes any Applicable Laws (including, without limitation, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

     (aa) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Assets.

     (bb) Collections. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Assets sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two (2) Business Days from receipt as
required herein.

     (cc) Set-Off, etc. Other than Subordinated Loans, and solely to the extent
described and provided for in the definition thereof, with respect to other
lenders on the same Loan, a Senior B Loan, no Asset has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Seller, the Originator or the Obligor thereof, and no Asset is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Asset or otherwise, by the Seller, the Originator or the Obligor
with respect thereto, except for amendments to such Asset otherwise permitted
under Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy.

     (dd) Full Payment. The Seller has no knowledge of any fact which should
lead it to expect that any Asset will not be paid in full.

 



--------------------------------------------------------------------------------



 



     (ee) Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained herein or in any certificate or other document
furnished by the Seller pursuant hereto or in connection herewith is true and
correct in all material respects.

     (ff) Representations and Warranties in Sale Agreement. The representations
and warranties made by the Originator to the Seller in the Sale Agreement are
hereby remade by the Seller on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ff), such representations and warranties are
incorporated herein by reference as if made by the Seller to the Administrative
Agent, each Purchaser Agent and each of the Secured Parties under the terms
hereof mutatis mutandis.

     (gg) Reaffirmation of Representations and Warranties by the Seller. On each
day that any Advance is made hereunder, the Seller shall be deemed to have
certified that all representations and warranties described in Section 4.1
hereof are correct on and as of such day as though made on and as of such day.

     (hh) Participation, Acquired and Assigned Loans. The participations created
with respect to the Participation Loans and the sale to the Originator with
respect to the Acquired and Assigned Loans do not violate any provisions of the
underlying Required Asset Documents and such documents do not contain any
express or implied prohibitions on participations or sales of such Loans.

     (ii) Environmental.

     (1) Each item of the Related Property is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Related Property and there are no conditions relating to such
Related Property that could give rise to liability under any applicable
Environmental Laws.

     (2) None of the Related Property contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

     (3) None of the Seller, the Originator nor the Servicer has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.

     (4) Materials of Environmental Concern have not been transported or
disposed of from the Related Property, or generated, treated, stored or disposed
of at, on or under any of the Related Property or any other location, in each
case by or on behalf of the Seller, the Originator and/or the Servicer in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

 



--------------------------------------------------------------------------------



 



     (5) No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Seller, the Originator and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator and/or the Servicer is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements, outstanding
under any Environmental Law with respect to any of the Seller, the Originator,
the Servicer or the Related Property.

     (6) There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) of any of
the Seller, the Originator and/or the Servicer in connection with the Related
Property in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

     (jj) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Assets Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

     The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

     Section 4.2 Representations and Warranties of the Seller Relating to the
Agreement and the Assets.

     The Seller hereby represents and warrants, as of the Closing Date and as of
each Addition Date:

     (a) Binding Obligation, Valid Transfer and Security Interest.

     (1) This Agreement and each other Transaction Document to which the Seller
is a party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

     (2) This Agreement constitutes a valid transfer to the Administrative
Agent, as agent for the Secured Parties, of all right, title and interest of the
Seller in, to and under all Assets in the Asset Pool, free and clear of any Lien
of any Person claiming through or under the Seller or its Affiliates, except for
Permitted Liens. If the conveyances contemplated by this Agreement are
determined to be transfer for security, then this

 



--------------------------------------------------------------------------------



 



Agreement constitutes a grant of a security interest in all Assets in the Asset
Pool to the Administrative Agent, as agent for the Secured Parties, which upon
the delivery of the Required Loan Documents to the Collateral Custodian and the
filing of the financing statements described in Section 4.1(m) and, in the case
of Additional Loans on the applicable Addition Date, shall be a first priority
perfected security interest in all Assets in the Asset Pool, subject only to
Permitted Liens. Neither the Seller nor any Person claiming through or under
Seller shall have any claim to or interest in the Collection Account or the
Excess Spread Account and, if this Agreement constitutes the grant of a security
interest in such property, except for the interest of Seller in such property as
a debtor for purposes of the UCC.

     (b) Eligibility of Assets. As of the Closing Date and each Addition Date,
(i) the Loan List and the information contained in the Borrowing Notice
delivered pursuant to Section 2.2 is an accurate and complete listing in all
material respects of all Assets in the Asset Pool as of the Cut-Off Date and the
information contained therein with respect to the identity of such Assets and
the amounts owing thereunder is true and correct in all material respects as of
the related Cut-Off Date, (ii) each such Loan that is part of the Borrowing Base
is an Eligible Loan as of such date, (iii) each such Asset is free and clear of
any Lien of any Person (other than Permitted Liens) and in compliance with all
Applicable Laws, (iv) with respect to each such Asset, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority required to be obtained, effected or given by the Seller
in connection with the transfer of an ownership interest in such Assets to the
Administrative Agent as agent for the Secured Parties have been duly obtained,
effected or given and are in full force and effect, and (v) the representations
and warranties set forth in Section 4.2(a) are true and correct with respect to
each Asset.

     (c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.

     Section 4.3 Representations and Warranties of the Servicer.

     The Servicer represents and warrants as follows:

     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite company power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.

     (b) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement

 



--------------------------------------------------------------------------------



 



and the other Transaction Documents to which it is a party, (b) carry out the
terms of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary company action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party. This Agreement and each other Transaction Document to which the
Servicer is a party have been duly executed and delivered by the Servicer.

     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
operating agreement or any Contractual Obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.

     (f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Servicer is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Servicer is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.

     (g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.

     (h) Reports Accurate. All Servicer Certificates and other written and
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, each
Purchaser Agent or any Purchaser in connection with this Agreement are accurate,
true and correct.

     (i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.

     (j) Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Assets sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two (2) Business Days from receipt as
required herein.

 



--------------------------------------------------------------------------------



 



     (k) Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer.

     (l) Solvency. The Servicer is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent and each Purchaser Agent on the Closing Date a certification in the form
of Exhibit G.

     (m) Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.

     (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
Proceeds from the sale of the Assets) will violate or result in a violation of
Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Servicer
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.

     (o) Security Interest. The Servicer will take all steps necessary to ensure
that the Seller has granted a security interest (as defined in the UCC) to the
Administrative Agent, as agent for the Secured Parties, in the Assets, which is
enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the
Administrative Agent as secured party and the Seller as debtor, the
Administrative Agent, as agent for the Secured Parties, shall have a first
priority perfected security interest in the Assets (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary for the perfection of the Secured Parties’ security interest in the
Assets have been (or prior to the applicable Advance will be) made.

     (p) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Servicer, or in which employees of the Servicer are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Servicer to any material tax, penalty
or other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer, a Pension Plan and no event has
occurred or condition exists that might

 



--------------------------------------------------------------------------------



 



constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

     (q) Investment Company Act. The Servicer is not, and is not controlled by,
an “investment company” within the meaning of the 40 Act, as amended, or is
exempt from the provisions of the 40 Act.

     (r) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list, (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction;

     (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

     Section 4.4 Representations and Warranties of the Backup Servicer.

     The Backup Servicer in its individual capacity and as Backup Servicer
represents and warrants as follows:

     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.

     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.

     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.

     (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Backup Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup

 



--------------------------------------------------------------------------------



 



Servicer of the transactions contemplated hereby and the fulfillment by the
Backup Servicer of the terms hereof have been obtained.

     (f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).

     Section 4.5 Representations and Warranties of the Collateral Custodian.

     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:

     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.

     (d) No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).

 



--------------------------------------------------------------------------------



 



     Section 4.6 Breach of Certain Representations and Warranties.

     If on any day a Loan is (or becomes) a Warranty Loan, no later than two
(2) Business Days following the earlier of knowledge by the Seller of such Loan
becoming a Warranty Loan or receipt by the Seller from the Administrative Agent
or the Servicer of written notice thereof, the Seller shall either: (a) make a
deposit to the Collection Account (for allocation pursuant to Section 2.7 or
Section 2.8, as applicable) in immediately available funds in an amount equal to
the sum of (i) the Outstanding Loan Balance of each such Warranty Loan on such
date, (ii) any outstanding Servicer Advances thereon, (iii) any accrued and
unpaid interest, and (iv) all Hedge Breakage Costs owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement (collectively, the
“Retransfer Price”); or (b) subject to the satisfaction of the conditions in
Section 2.16, substitute for such Warranty Loan a Substitute Loan. In either of
the foregoing instances, the Seller may (in its discretion) accept retransfer of
each such Warranty Loan and any Related Security and the Borrowing Base shall be
reduced by the Outstanding Loan Balance of each such Warranty Loan and, if
applicable, increased by the Outstanding Loan Balance of each Substitute Loan.
Upon confirmation of the deposit of such Retransfer Price into the Collection
Account or the delivery by the Seller of a Substitute Loan for each Warranty
Loan (the “Retransfer Date”), such Warranty Loan shall not be included in the
Borrowing Base (and, if and when the Seller elects to accept the retransfer of
such Warranty Loan, the Asset Pool) and, as applicable, the Substitute Loan
shall be included in the Asset Pool. Upon the Retransfer Date of each Warranty
Loan, the Administrative Agent, as agent for the Secured Parties, shall (if and
when the Seller elects to accept the retransfer of such Warranty Loan)
automatically and without further action be deemed to transfer, assign and
set-over to the Seller, without recourse, representation or warranty, all the
right, title and interest of the Administrative Agent, as agent for the Secured
Parties in, to and under such Warranty Loan and all future monies due or to
become due with respect thereto, the Related Security, all Proceeds of such
Warranty Loan, Recoveries and Insurance Proceeds relating thereto, all rights to
security for any such Warranty Loan, and all Proceeds and products of the
foregoing. The Administrative Agent, as agent for the Secured Parties, shall (if
and when the Seller elects to accept the retransfer of such Warranty Loan), at
the sole expense of the Servicer, execute such documents and instruments of
transfer as may be prepared by the Servicer on behalf of the Seller and take
other such actions as shall reasonably be requested by the Seller to effect the
transfer of such Warranty Loan pursuant to this Section 4.6.

ARTICLE V

GENERAL COVENANTS

     Section 5.1 Affirmative Covenants of the Seller.

     From the date hereof until the Collection Date:

     (a) Compliance with Laws. The Seller will comply in all material respects
with all Applicable Laws, including those with respect to the Assets or any part
thereof.

 



--------------------------------------------------------------------------------



 



     (b) Preservation of Company Existence. The Seller will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

     (c) Performance and Compliance with Assets. The Seller will, at its
expense, timely and fully perform and comply (or cause the Originator to perform
and comply pursuant to the Sale Agreement) with all provisions, covenants and
other promises required to be observed by it under the Assets and all other
agreements related to such Assets.

     (d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Assets in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all or any portion of the Assets in the Asset Pool.

     (e) Originator’s Assets. With respect to the Assets acquired by the Seller,
the Seller will (i) acquire such Assets pursuant to and in accordance with the
terms of the Sale Agreement, (ii) (at the Servicer’s expense) take all action
necessary to perfect, protect and more fully evidence the Seller’s ownership of
such Assets free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (a) filing and maintaining (at
the Servicer’s expense), effective financing statements against the Originator
in all necessary or appropriate filing offices, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices (including any amendments thereto or assignments thereof of the type
described in Section 3.1(g)(ii)), and (b) executing or causing to be executed
such other instruments or notices as may be necessary or appropriate,
(iii) permit the Administrative Agent, each Purchaser Agent or their respective
agents or representatives to visit the offices of the Seller during normal
office hours and upon reasonable notice examine and make copies of all
documents, books, records and other information concerning the Assets and
discuss matters related thereto with any of the officers or employees of the
Seller having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent or any Purchaser Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Assets.

     (f) Delivery of Collections. The Seller will pay to the Servicer promptly
(but in no event later than two (2) Business Days after receipt) all Collections
received by Seller in respect of the Assets included in the Asset Pool and cause
the same to be promptly deposited into the Collection Account by the Servicer in
accordance with Section 5.4(l).

     (g) Separate Limited Liability Company Existence. The Seller shall be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(u).

     (h) Credit and Collection Policy. The Seller will (a) comply in all
material respects with the Credit and Collection Policy in regard to the Assets,
and (b) furnish to the Administrative Agent and each Purchaser Agent, prior to
its effective date, prompt notice of any material changes in the Credit and
Collection Policy.

 



--------------------------------------------------------------------------------



 



     (i) Termination Events. The Seller will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Seller has
knowledge or has received notice. In addition, no later than two (2) Business
Days following the Seller’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event, the Seller will provide to the
Administrative Agent and each Purchaser Agent a written statement of the chief
financial officer or chief accounting officer of Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.

     (j) Taxes. The Seller will file and pay any and all Taxes required to meet
the obligations of the Transaction Documents.

     (k) Use of Proceeds. The Seller will use the proceeds of the Advances only
to acquire Assets or to make distributions to its members in accordance with the
terms hereof.

     (l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification forms to give notice to the Obligors of
the Secured Parties’ interest in the Assets and the obligation to make payments
as directed by the Administrative Agent.

     (m) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Lock-Box Account
other than as disclosed to the Administrative Agent and each Purchaser Agent and
existing as of the date of this Agreement.

     (n) Seller’s Assets. With respect to each Asset acquired by the Secured
Parties, the Seller will (i) take all action necessary to perfect, protect and
more fully evidence the Secured Parties’ ownership of such Asset, including,
without limitation, (a) filing and maintaining (at the Servicer’s expense),
effective financing statements against the Seller in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices (including any
amendments thereto or assignments thereof of the type described in Section
3.1(g)(ii)), and (b) executing or causing to be executed such other instruments
or notices as may be necessary or appropriate and (ii) take all additional
action that the Administrative Agent may reasonably request to perfect, protect
and more fully evidence the respective interests of the parties to this
Agreement in such Assets.

     (o) Notices. The Seller will furnish to the Administrative Agent and each
Purchaser Agent:

     (1) Income Tax Liability. Within ten (10) Business Days after the receipt
of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments to the Tax
liability of any Affiliated group (within the meaning of Section 1504(a)(l) of
the Internal Revenue Code of 1986 (as amended from time to time)) which equal or
exceed $1,000,000 in the aggregate, telephonic, telex or telecopy notice
(confirmed in writing within five (5) Business Days)

 



--------------------------------------------------------------------------------



 



specifying the nature of the items giving rise to such adjustments and the
amounts thereof;

     (2) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Seller or by its accountants;

     (3) Representations. Forthwith upon receiving knowledge of same, the Seller
shall notify the Administrative Agent and each Purchaser Agent if any
representation or warranty set forth in Section 4.1 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Administrative Agent and each Purchaser Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Seller shall notify the Administrative Agent
and each Purchaser Agent in the manner set forth in the preceding sentence
before any Funding Date of any facts or circumstances within the knowledge of
the Seller which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;

     (4) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any Affiliate
thereof), a copy of such notice;

     (5) Proceedings. As soon as possible and in any event within three
(3) Business Days after any executive officer of the Seller receives notice or
obtains knowledge thereof, of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Assets, the Transaction Documents, the Secured Parties’
interest in the Assets, or the Seller, the Servicer or the Originator or any of
their Affiliates; provided, however, notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Assets, the Transaction Documents, the Secured Parties’ interest
in the Assets, or the Seller, the Servicer or the Originator or any of their
Affiliates in excess of $1,000,000 or more shall be deemed to be material for
purposes of this Section 5.1(o); and

     (6) Notice of Material Events. Promptly upon becoming aware thereof, notice
of any other event or circumstances that, in the reasonable judgment of the
Seller, is likely to have a Material Adverse Effect.

     (p) Notice to S&P. The Seller will furnish to S&P prompt written notice of
any material amendment to any DIP Loan.

     (q) Other. The Seller will furnish to the Administrative Agent and each
Purchaser Agent promptly, from time to time, such other information, documents,
records or reports respecting the Assets or the condition or operations,
financial or otherwise, of Seller or Originator as the Administrative Agent and
each Purchaser Agent may from time to time

 



--------------------------------------------------------------------------------



 



reasonably request in order to protect the interests of the Administrative
Agent, each Purchaser Agent or the Secured Parties under or as contemplated by
this Agreement.

     Section 5.2 Negative Covenants of the Seller.

     From the date hereof until the Collection Date:

     (a) Other Business. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary or make any Investments in any
other Person.

     (b) Assets Not to be Evidenced by Instruments. The Seller will take no
action to cause any Asset that is not, as of the Closing Date or the related
Addition Date, as the case may be, evidenced by an Instrument, to be so
evidenced except in connection with the enforcement or collection of such Asset.

     (c) Security Interests. Except as otherwise permitted herein and in respect
of any Optional Sale and Permitted Securitization, the Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Asset, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Seller will not sell,
pledge, assign or suffer to exist any Lien on its interest, if any, hereunder.
The Seller will promptly notify the Administrative Agent and each Purchaser
Agent of the existence of any Lien on any Assets and the Seller shall defend the
right, title and interest of the Administrative Agent as agent for the Secured
Parties in, to and under the Assets in the Asset Pool against all claims of
third parties; provided, however, that nothing in this Section 5.2(c) shall
prevent or be deemed to prohibit the Seller from suffering to exist Permitted
Liens upon any of the Assets in the Asset Pool.

     (d) Mergers, Acquisitions, Sales, etc. The Seller will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Assets or any interest therein (other
than pursuant hereto or to the Sale Agreement).

     (e) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of Assets in the Asset Pool.

     (f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its members on their membership interests.

     (g) Change of Name or Location of Loan Files. The Seller shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the

 



--------------------------------------------------------------------------------



 



offices where it keeps the records from the location referred to in
Section 13.2, or change the jurisdiction of its formation, or (y) move, or
consent to the Collateral Custodian or Servicer moving, the Required Loan
Documents and Loan Files from the location thereof on the Closing Date, unless
the Seller has given at least thirty (30) days’ written notice to the
Administrative Agent and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Administrative Agent, as agent for the Secured Parties, in the
Assets.

     (h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Assets by the Seller to the Secured Parties. Other
than for tax and consolidated accounting purposes, the Seller will not account
for or treat (whether in financial statements or otherwise) the transactions
contemplated by the Sale Agreement in any manner other than as a sale of the
Assets by the Originator to the Seller.

     (i) ERISA Matters. The Seller will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto, (d) terminate any Benefit Plan so as to result in
any liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.

     (j) Operating Agreement; Sale Agreement. The Seller will not amend, modify,
waive or terminate any provision of its operating agreement or the Sale
Agreement without the prior written consent of the Administrative Agent and each
Purchaser Agent.

     (k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank or any Lock-Box Account from those listed
in Schedule II or make any change, or permit Servicer to make any change, in its
instructions to Obligors regarding payments to be made to Seller or Servicer or
payments to be made to any Lock-Box Bank, unless the Administrative Agent has
consented to such addition, termination or change (which consent shall not be
unreasonably withheld) and has received duly executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account, as the case may be.

     (l) Extension or Amendment of Assets. The Seller will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify, or
permit the Servicer to extend, amend or otherwise modify, the terms of any Asset
(including the Related Security).

     (m) Credit and Collection Policy. Without the prior written consent of the
Administrative Agent and each Purchaser Agent (which consent will not be
unreasonably withheld), the Servicer will not agree to or otherwise permit to
occur any material change in the Credit and Collection Policy, which change
would impair the collectibility or credit quality of

 



--------------------------------------------------------------------------------



 



any of the Assets or otherwise adversely affect the interests or remedies of the
Administrative Agent, each Purchaser Agent or the Secured Parties under this
Agreement or any other Transaction Document.

     (n) Taxable Mortgage Pool Matters. The sum of the Outstanding Loan Balances
of all Loans owned by the Seller and that are principally secured by an interest
in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the Aggregate
Outstanding Loan Balance.

     Section 5.3 Covenants of the Seller Relating to the Hedging of Loans.

     (a) On or prior to each Funding Date, the Seller shall enter into one or
more Hedge Transactions for that Advance; provided, that, each such Hedge
Transaction shall:

     (1) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;

     (2) have a schedule of monthly calculation periods the first of which
commences on the Funding Date of that Advance and the last of which ends on the
last Scheduled Payment due to occur under or with respect to the Loans to which
that Advance relates;

     (3) have an amortizing notional amount such that the Hedge Notional Amount
shall be at least equal to the product of the Hedge Percentage and the portion
of the Hedge Amount represented by such Advance; and

     (4) provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Seller to a Hedge
Counterparty (solely on a net basis) by reference to a fixed rate for that
Advance, and the other such series being payments to be made by the Hedge
Counterparty to the Administrative Agent (solely on a net basis) at a floating
rate equal to “USD-LIBOR-BBA” (as defined in the ISDA Definitions), the net
amount of which shall be paid into the Collection Account (if payable by the
Hedge Counterparty) or from the Collection Account to the extent funds are
available under Section 2.7(a)(i) and Section 2.8(1) of this Agreement (if
payable by the Seller).

     (b) As additional security hereunder, Seller hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest of the Seller in each Hedging Agreement, each Hedge Transaction, and
all present and future amounts payable by a Hedge Counterparty to Seller under
or in connection with the respective Hedging Agreement and Hedge Transaction(s)
with that Hedge Counterparty (“Hedge Assets”), and grants a security interest to
the Administrative Agent, as agent for the Secured Parties, in the Hedge Assets.
Seller acknowledges that, as a result of that assignment, Seller may not,
without the prior written consent of the Administrative Agent, exercise any
rights under any Hedging Agreement or Hedge Transaction, except for Seller’s
right under any Hedging Agreement to enter into Hedge Transactions in order to
meet the Seller’s obligations under Section 5.3(a) hereof. Nothing herein shall
have the effect of releasing the Seller from any of its obligations under any
Hedging Agreement or any Hedge Transaction, nor be construed as requiring the
consent of the

 



--------------------------------------------------------------------------------



 



Administrative Agent or any Secured Party for the performance by Seller of any
such obligations.

     Section 5.4 Affirmative Covenants of the Servicer.

     From the date hereof until the Collection Date:

     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Assets or any part
thereof.

     (b) Preservation of Company Existence. The Servicer will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

     (c) Obligations and Compliance with Assets. The Servicer will duly fulfill
and comply with all obligations on the part of the Seller to be fulfilled or
complied with under or in connection with each Asset and will do nothing to
impair the rights of the Administrative Agent, as agent for the Secured Parties,
or of the Secured Parties in, to and under the Assets.

     (d) Keeping of Records and Books of Account. The Servicer will maintain and
implement administrative and operating procedures (including without limitation,
an ability to recreate records evidencing Assets in the event of the destruction
of the originals thereof), and keep and maintain all documents, books, records
and other information reasonably necessary or advisable for the collection of
all Assets and the identification of the Assets in the Asset Pool. The Servicer
shall permit the Administrative Agent, each Purchaser Agent or their respective
agents or representatives, to visit the offices of the Servicer during normal
office hours and upon reasonable notice and examine and make copies of all
documents, books, records and other information concerning the Assets and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters.

     (1) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Assets with a
legend, acceptable to the Administrative Agent and each Purchaser Agent,
describing the sale of the Assets (A) from the Originator to the Seller, and
(B) from the Seller to the Purchaser.

     (e) Preservation of Security Interest. The Servicer (at its own expense)
will execute and file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the security interest of the
Administrative Agent as agent for the Secured Parties in, to and under the
Assets.

     (f) Credit and Collection Policy. The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to the Assets,
and (ii) furnish to the Administrative Agent and each Purchaser Agent, prior to
its effective date, prompt notice of any proposed material change in the Credit
and Collection Policy. Without the prior written consent of the Administrative
Agent and each Purchaser Agent (which consent will not be unreasonably

 



--------------------------------------------------------------------------------



 



withheld), the Servicer will not agree to or otherwise permit to occur any
material change in the Credit and Collection Policy, which change would impair
the collectibility or credit quality of any of the Assets or otherwise adversely
affect the interests or remedies of the Administrative Agent, each Purchaser
Agent or the Secured Parties under this Agreement or any other Transaction
Document.

     (g) Termination Events. The Servicer will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Servicer has
knowledge or has received notice. In addition, no later than two (2) Business
Days following the Servicer’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event, the Servicer will provide to
the Administrative Agent and each Purchaser Agent a written statement of the
chief financial officer or chief accounting officer of the Servicer setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.

     (h) Taxes. The Servicer will file and pay any and all Taxes required to
meet the obligations of the Seller and the Servicer under the Transaction
Documents.

     (i) Other. The Servicer will promptly furnish to the Administrative Agent
and each Purchaser Agent such other information, documents, records or reports
respecting the Assets or the condition or operations, financial or otherwise, of
the Seller or the Servicer as the Administrative Agent and each Purchaser Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent, each Purchaser Agent or Secured Parties under or as
contemplated by this Agreement.

     (j) Proceedings. As soon as possible and in any event within three
(3) Business Days after any executive officer of the Servicer receives notice or
obtains knowledge thereof, of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Assets, the Transaction Documents, the Secured Parties’
interest in the Assets, or the Seller, the Servicer or the Originator or any of
their Affiliates; provided, however, notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Assets, the Transaction Documents, the Secured Parties’ interest
in the Assets, or the Seller, the Servicer or the Originator or any of their
Affiliates in excess of $1,000,000 or more shall be deemed to be material for
purposes of this Section 5.4(j).

     (k) Deposit of Collections. The Servicer shall promptly (but in no event
later than two (2) Business Days after receipt) deposit into the Collection
Account any and all Collections received by the Seller, the Servicer or any of
their Affiliates.

     (l) Servicing of Participation, Acquired and Assigned Loans. With respect
to Participation Loans, Acquired Loans and Assigned Loans, the Servicer shall:
(i) segregate all Loan Files with respect to such Loans; (ii) keep separate
records with respect to such Loans; and (iii) identify each such Type of Loan on
the Servicing Reports required hereunder with respect to such Loans.

 



--------------------------------------------------------------------------------



 



     (m) Change-in-Control. Upon the occurrence of a Change-in-Control
(including any merger or consolidation of the Originator or transfer of
substantially all of its assets and its business), the Servicer shall (i)
provide the Administrative Agent, each Purchaser Agent, the Hedge Counterparties
and the Rating Agencies with notice of such Change-in-Control within thirty
(30) days after completion of the same, and (ii) satisfy the Rating Agency
Condition after completion of the same.

     (n) Loan Register.

     (i) The Servicer shall maintain with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record (v) the amount of
such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor and each Purchaser’s share
thereof, (y) the date of origination of such Loan and (z) the maturity date of
such Loan. The entries made in each Loan Register maintained pursuant to this
Section 5.04(n) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of the
Servicer to maintain any such Loan Register or any error therein shall not in
any manner affect the obligations of the Obligor to repay the related Loans in
accordance with their terms or any Purchaser’s interest therein.

     (ii) At any time a Noteless Loan is included as part of the Asset Pool
pursuant to this Agreement, the Servicer shall deliver to the Collateral
Custodian a copy of the related Loan Register, together with a certificate of a
Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date such Loan is included as part of the Asset Pool.

     Section 5.5 Negative Covenants of the Servicer.

     From the date hereof until the Collection Date.

     (a) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Assets in the Asset Pool.

     (b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:

     (1) the Servicer has delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 5.5 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;

 



--------------------------------------------------------------------------------



 



     (2) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent and each Purchaser Agent;

     (3) after giving effect thereto, no Termination Event or Servicer Default
or event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred;

     (4) the Administrative Agent and each Purchaser Agent have consented in
writing to such consolidation, merger, conveyance or transfer; and

     (5) the Rating Agency Condition is satisfied with respect thereto.

     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Assets from the location referred to in Section 13.2, or change the jurisdiction
of its formation, or (y) move, or consent to the Collateral Custodian moving,
the Required Loan Documents and Loan Files from the location thereof on the
Closing Date, unless the Servicer has given at least thirty (30) days’ written
notice to the Administrative Agent and has taken all actions required under the
UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Administrative Agent as agent for the Secured
Parties in the Assets in the Asset Pool.

     (d) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lock-Box Bank or any Lock-Box Account from those
listed in Schedule II or make any change in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to any Lock-Box Bank, unless the Administrative Agent has consented to such
addition, termination or change (which consent shall not be unreasonably
withheld) and has received duly executed copies of Lock-Box Agreements with each
new Lock-Box Bank or with respect to each new Lock-Box Account, as the case may
be.

     (e) Extension or Amendment of Assets. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Asset.

     (f) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio
and advise the Seller with respect to purchases from the Originator so as to not
at any time allow the sum of the Outstanding Loan Balances of all Loans owned by
the Seller and that are principally secured by an interest in real property
(within the meaning of Treasury Regulation Section 301.7701(i)-1(d)(3)) to
exceed 35% of the Aggregate Outstanding Loan Balance.

     Section 5.6 Affirmative Covenants of the Backup Servicer.

     From the date hereof until the Collection Date:

     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.

 



--------------------------------------------------------------------------------



 



     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

     Section 5.7 Negative Covenants of the Backup Servicer.

     From the date hereof until the Collection Date:

     (a) No Changes in Backup Servicer Fee. The Backup Servicer will not make
any changes to the Backup Servicer Fee set forth in the Backup Servicer Fee
Letter without the prior written approval of the Administrative Agent and each
Purchaser Agent.

     Section 5.8 Affirmative Covenants of the Collateral Custodian.

     From the date hereof until the Collection Date:

     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.

     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

     (c) Location of Required Loan Documents. The Required Loan Documents shall
remain at all times in the possession of the Collateral Custodian at the address
set forth herein unless notice of a different address is given in accordance
with the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof.

     Section 5.9 Negative Covenants of the Collateral Custodian.

     From the date hereof until the Collection Date:

     (a) Required Loan Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Asset except as
contemplated by this Agreement.

     (b) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee set forth in the Collateral
Custodian Fee Letter without the prior written approval of the Administrative
Agent and each Purchaser Agent.

 



--------------------------------------------------------------------------------



 



ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

     Section 6.1 Designation of the Servicer.

     (a) Initial Servicer. The servicing, administering and collection of the
Assets in the Asset Pool shall be conducted by the Person designated as the
Servicer hereunder from time to time in accordance with this Section 6.1. Until
the Administrative Agent gives to the Originator a Servicer Termination Notice,
the Originator is hereby designated as, and hereby agrees to perform the duties
and responsibilities of, the Servicer pursuant to the terms hereof.

     (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice (with a copy to the Backup Servicer and each Rating Agency)
from the Administrative Agent pursuant to the terms of Section 6.15, the
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrative Agent reasonably believes will facilitate the
transition of the performance of such activities to a successor Servicer, and
the successor Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Assets in the Asset Pool, on the terms and subject
to the conditions herein set forth, and the Servicer shall use its best
reasonable efforts to assist the successor Servicer in assuming such
obligations.

     (c) Subcontracts. The Servicer may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Assets; provided, however, that the Servicer
shall remain liable for the performance of the duties and obligations of the
Servicer pursuant to the terms hereof and that any such subcontract may be
terminated upon the occurrence of a Servicer Default.

     (d) Servicing Programs. In the event that the Servicer uses any software
program in servicing the Assets that it licenses from a third party, the
Servicer shall use its best reasonable efforts to obtain, either before the
Closing Date or as soon as possible thereafter, whatever licenses or approvals
are necessary to allow the Administrative Agent or any applicable successor
Servicer (including the Backup Servicer) to use such program.

     Section 6.2 Duties of the Servicer.

     (a) Appointment. The Seller hereby appoints the Servicer as its agent, as
from time to time designated pursuant to Section 6.1, to service the Assets and
enforce its respective rights in and under such Assets. The Servicer hereby
accepts such appointment and agrees to perform the duties and obligations with
respect thereto as set forth herein. The Servicer and the Seller hereby
acknowledge that the Administrative Agent, each Purchaser Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

     (b) Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect the Assets from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:

 



--------------------------------------------------------------------------------



 



     (1) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Asset;

     (2) maintaining all necessary servicing records with respect to the Assets
and providing such reports to the Administrative Agent and each Purchaser Agent
in respect of the servicing of the Assets (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent and each Purchaser Agent may reasonably request;

     (3) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Assets in the event of the destruction of the originals thereof)
and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Assets;

     (4) promptly delivering to the Administrative Agent, each Purchaser Agent
or the Collateral Custodian, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Administrative Agent, each Purchaser Agent or the Collateral Custodian
may from time to time reasonably request;

     (5) identifying each Asset clearly and unambiguously in its servicing
records to reflect that such Asset is owned by the Seller and that the Seller is
selling an undivided ownership interest therein to the Secured Parties pursuant
to this Agreement;

     (6) notifying the Administrative Agent and each Purchaser Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that is reasonably expected to have a Material Adverse
Effect;

     (7) notifying the Administrative Agent and each Purchaser Agent of any
proposed change in the Credit and Collection Policy that could have an adverse
effect on the collectibility of the Assets, on the Seller or on the interests of
the Administrative Agent, each Purchaser Agent or any Secured Party;

     (8) using its best efforts to maintain the perfected security interest of
the Administrative Agent, as agent for the Secured Parties, in the Assets;

     (9) maintaining in the same manner as the Collateral Custodian holds the
Required Loan Documents, the Loan File (other than Required Loan Documents) with
respect to each Asset; and

     (10) the Servicer shall make payments pursuant to the terms of the Monthly
Report in accordance with Section 2.7 and Section 2.8.

     (c) Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, each Purchaser Agent and the Secured Parties of
their rights hereunder

 



--------------------------------------------------------------------------------



 



shall not release the Servicer, the Originator or the Seller from any of their
duties or responsibilities with respect to the Assets. The Secured Parties, the
Administrative Agent, each Purchaser Agent and the Collateral Custodian (except
in the role of Backup Servicer) shall not have any obligation or liability with
respect to any Assets, nor shall any of them be obligated to perform any of the
obligations of the Servicer hereunder.

     (d) Any payment by an Obligor in respect of any Indebtedness owed by it to
the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of an Asset of such
Obligor (starting with the oldest such Asset) to the extent of any amounts then
due and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

     Section 6.3 Authorization of the Servicer.

     (a) Each of the Seller, the Administrative Agent, each Purchaser Agent,
each Purchaser and each Hedge Counterparty hereby authorizes the Servicer
(including any successor thereto) to take any and all reasonable steps in its
name and on its behalf necessary or desirable and not inconsistent with the sale
of the Assets in the Asset Pool to the Seller under the Sale Agreement and,
thereafter, to the Purchasers hereunder, in the determination of the Servicer,
to collect all amounts due under any and all Assets, including, without
limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Assets and, after the
delinquency of any Assets and to the extent permitted under and in compliance
with Applicable Law, to commence proceedings with respect to enforcing payment
thereof, to the same extent as the Originator could have done if it had
continued to own such Assets. The Originator, the Seller and the Administrative
Agent on behalf of the Secured Parties and each Hedge Counterparty shall furnish
the Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Assets. In no event shall the Servicer be entitled to make the Secured Parties,
any Hedge Counterparty, the Collateral Custodian, the Administrative Agent or
the Purchaser Agents a party to any litigation without such party’s express
prior written consent, or to make the Seller a party to any litigation (other
than any routine foreclosure or similar collection procedure) without the
Administrative Agent’s and each Purchaser Agent’s consent.

     (b) After a Termination Event has occurred and is continuing, at the
direction the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Assets; provided, however, that the Administrative Agent may, at any time
that a Termination Event or Unmatured Termination Event has occurred and is
continuing, notify any Obligor with respect to any Assets of the assignment of
such Assets to the Administrative Agent and direct that payments of all amounts
due or to become due be made directly to the Administrative Agent and each
Purchaser Agent or any servicer, collection agent or lock-box or other account
designated by the Administrative Agent and each Purchaser Agent and, upon such
notification and at the expense of the Seller, the

 



--------------------------------------------------------------------------------



 



Administrative Agent may enforce collection of any such Assets, and adjust,
settle or compromise the amount or payment thereof.

     Section 6.4 Collection of Payments.

     (a) Collection Efforts, Modification of Assets. The Servicer will use its
best efforts to collect all payments called for under the terms and provisions
of the Assets included in the Asset Pool as and when the same become due in
accordance with the Credit and Collection Policy, and will follow those
collection procedures that it follows with respect to all comparable Assets that
it services for itself or others. The Servicer may not waive, modify or
otherwise vary any provision of an Asset in a manner that would impair the
collectibility of the Asset or in any manner contrary to the Credit and
Collection Policy.

     (b) Prepaid Loan. Prior to a Termination Event, the Servicer may not
voluntarily permit an Asset to become a Prepaid Loan, unless (x) the Servicer
provides a Substitute Loan in accordance with Section 2.16 or (y) such
prepayment will not result in the Collection Account receiving an amount (the
“Prepayment Amount”) less than the sum of (a) the Outstanding Loan Balance on
the date of such payment, (b) any outstanding Servicer Advances thereon, (c) any
accrued and unpaid interest, and (d) all Hedge Breakage Costs owing to the
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement as the result of any such Asset becoming a Prepaid Loan. After a
Termination Event has occurred, the Servicer may not voluntarily permit an Asset
to become a Prepaid Loan unless the Servicer collects an amount equal to the sum
of (a) the Outstanding Loan Balance on the date of such prepayment, (b) any
outstanding Servicer Advances thereon, (c) any accrued and unpaid interest, and
(d) all Hedge Breakage Costs owing to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement as the result of any such Asset becoming a
Prepaid Loan.

     (c) Acceleration. If required by the Credit and Collection Policy, the
Servicer shall accelerate the maturity of all or any Scheduled Payments and
other amounts due under any Asset in which a default under the terms thereof has
occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Asset becomes a Charged-Off Loan.

     (d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its best efforts to collect all payments with respect to
amounts due for taxes, assessments and insurance premiums relating to such Asset
and remit such amounts to the appropriate Governmental Authority or insurer on
or prior to the date such payments are due.

     (e) Payments to Lock-Box Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Assets to the Lock-Box or directly to the Lock-Box Account.

     (f) Establishment of the Collection Account. The Servicer shall cause to be
established (including by taking all steps necessary or reasonably requested by
the Administrative Agent to transfer and assign to, and rename in the name of,
the Administrative Agent, the account or accounts defined as such and which were
originally created in the name of

 



--------------------------------------------------------------------------------



 



or assigned to, Wachovia, as administrative agent, pursuant to the Original Loan
Certificate and Servicing Agreement) on or before the Closing Date, with the
Collateral Custodian, and maintained in the name of the Administrative Agent as
agent for the Secured Parties, a segregated corporate trust account entitled
Collection Account for Harris Nesbitt Corp., as Administrative Agent for the
Secured Parties (the “Collection Account”), and the Servicer shall further
maintain a subaccount within the Collection Account for the purpose of
segregating, within two (2) Business Days of the receipt of any Collections,
Principal Collections (the “Principal Collections Account”), over which the
Collateral Custodian as agent for the Secured Parties shall have control and
from which neither the Originator, Servicer nor the Seller shall have any right
of withdrawal except in accordance with Section 2.7(b); provided, however, that
at all times such depository institution or trust company shall be acceptable to
the Administrative Agent and a depository institution organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation of which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent and
(ii) whose deposits are insured by the Federal Deposit Insurance Corporation
(any such depository institution or trust company, a “Qualified Institution”).
Notwithstanding anything herein to the contrary (including Section 2.7(b)), on
and after the occurrence and continuation of any Termination Event or Unmatured
Termination Event, each of the parties hereto (including the Collateral
Custodian in its capacity as the bank at which the Collection Account is
maintained), hereby agrees that the Administrative Agent shall have the right
and may provide the Collateral Custodian (or any successor institution at which
the Collection Account may be maintained) with notice that it is exercising its
right to have exclusive dominion and control over such account. Following the
delivery of any such notice of control, the Administrative Agent shall have the
exclusive right to direct and provide instructions to the Collateral Custodian
(or any successor institution at which such account is maintained) as to the
disposition of all amounts then or thereafter deposited in the Collection
Account, without further notice to or consent of the Servicer or the Seller, and
the Collateral Custodian (or any successor institution at which such account is
maintained) shall thereafter only comply with instruction from the
Administrative Agent in connection with such account.

     (g) Establishment of the Excess Spread Account. The Seller or the Servicer
on its behalf shall establish (including by taking all steps necessary or
reasonably requested by the Administrative Agent to transfer and assign to and
rename in the name of, the Administrative Agent, the account defined as such and
which was originally created in the name of or assigned to, Wachovia, as
administrative agent, pursuant to the Original Loan Certificate and Servicing
Agreement), on or before the Closing Date, with the Collateral Custodian, and
maintained in the name of the Seller and assigned to the Administrative Agent,
an account into which Collections shall be deposited for the purpose of funding
the Required Equity Shortfall (the “Excess Spread Account”). If the Seller fails
at any time to maintain the Required Equity Contribution, Collections shall be
deposited into the Excess Spread Account pursuant to Sections 2.7(a)(vii) and
2.8(viii), as applicable, until such time as the Required Equity Contribution on
any day equals or exceeds $75,000,000. To the extent that, on any Payment Date,
there are funds on

 



--------------------------------------------------------------------------------



 



deposit in the Excess Spread Account in excess of those required to fund the
Required Equity Shortfall, an amount equal to such excess shall be deposited, on
such Payment Date, to the Collection Account for application in accordance with
Section 2.7 and Section 2.8, as applicable. Notwithstanding anything herein to
the contrary (including Section 2.7(b)), on and after the occurrence and
continuation of any Termination Event or Unmatured Termination Event, each of
the parties hereto (including the Collateral Custodian in its capacity as the
bank at which the Excess Spread Account is maintained), hereby agrees that the
Administrative Agent shall have the right and may provide the Collateral
Custodian (or any successor institution at which the Excess Spread Account may
be maintained) with notice that it is exercising its right to have exclusive
dominion and control over such account. Following the delivery of any such
notice of control, the Administrative Agent shall have the exclusive right to
direct and provide instructions to the Collateral Custodian (or any successor
institution at which such account is maintained) as to the disposition of all
amounts then or thereafter deposited in the Excess Spread Account, without
further notice to or consent of the Servicer or the Seller, and the Collateral
Custodian (or any successor institution at which such account is maintained)
shall thereafter only comply with instruction from the Administrative Agent in
connection with such account.

     (h) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of an Asset and such Collection was received
by the Servicer in the form of a check that is not honored for any reason or
(ii) the Servicer makes a mistake with respect to the amount of any Collection
and deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

     Section 6.5 Servicer Advances.

     For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to an Asset
during such Collection Period was not received prior to the last day of such
Collection Period, the Servicer may (in its sole and absolute discretion) make
an advance in an amount up to the amount of such delinquent Scheduled Payment
(or portion thereof). The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 9:00 a.m. (New York time) on the Business Day
prior to the related Payment Date, in immediately available funds.
Notwithstanding anything to the contrary contained herein, no Successor Servicer
shall have any responsibility to make Servicer Advances.

     Section 6.6 Realization Upon Charged-Off Loans.

     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property relating to a
Charged-Off Loan and will act as sales and processing agent for Related Property
that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors and repossessing and
selling such Related Property at public or private

 



--------------------------------------------------------------------------------



 



sale in circumstances other than those described in the preceding sentence.
Without limiting the generality of the foregoing, unless the Administrative
Agent has specifically given instruction to the contrary, the Servicer may sell
any such Related Property to the Servicer or its Affiliates for a purchase price
equal to the then fair market value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the
Administrative Agent setting forth the Loan, the Related Property, the sale
price of the Related Property and certifying that such sale price is the fair
market value of such Related Property. In any case in which any such Related
Property has suffered damage, the Servicer will not expend funds in connection
with any repair or toward the repossession of such Related Property unless it
reasonably determines that such repair and/or repossession will increase the
Recoveries by an amount greater than the amount of such expenses. The Servicer
will remit to the Collection Account the Recoveries received in connection with
the sale or disposition of Related Property relating to a Charged-Off Loan.

     Section 6.7 Maintenance of Insurance Policies.

     The Servicer will use its best efforts to ensure that each Obligor
maintains an Insurance Policy with respect to any Related Property (other than
accounts receivable) in an amount at least equal to the sum of the Outstanding
Loan Balance of the related Eligible Loan and shall ensure that each such
Insurance Policy names the Servicer as loss payee and as an insured thereunder
and all of the Seller’s right, title and interest therein is fully assigned to
the Administrative Agent, as agent for the Secured Parties. Additionally, the
Servicer will require that each Obligor maintain property damage liability
insurance during the term of each Asset in amounts and against risks customarily
insured against by the Obligor on property owned by it. If an Obligor fails to
maintain property damage insurance, the Servicer may in its discretion purchase
and maintain such insurance on behalf of, and at the expense of, the Obligor. In
connection with its activities as Servicer, the Servicer agrees to present, on
behalf of the Administrative Agent, claims to the insurer under each Insurance
Policy and any such liability policy, and to settle, adjust and compromise such
claims, in each case, consistent with the terms of each Asset. The Servicer’s
Insurance Policies with respect to the Related Property will insure against
liability for physical damage relating to such Related Property in accordance
with the requirements of the Credit and Collection Policy. The Servicer hereby
disclaims any and all right, title and interest in and to any Insurance Policy
and Insurance Proceeds with respect to any Related Property, including any
Insurance Policy with respect to which it is named as loss payee and as an
insured, and agrees that it has no equitable, beneficial or other interest in
the Insurance Polices and Insurance Proceeds other than being named as loss
payee and as an insured. The Servicer acknowledges that with respect to the
Insurance Policies and Insurance Proceeds thereof that it is acting solely in
the capacity as agent for the Administrative Agent, as agent for the Secured
Parties.

     Section 6.8 Servicing Compensation.

     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive the Servicing Fee to
the extent of funds available therefor pursuant to the provisions of
Section 2.7(a)(iii) or Section 2.8(3), as applicable.

 



--------------------------------------------------------------------------------



 



     Section 6.9 Payment of Certain Expenses by Servicer.

     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller, but excluding Liquidation Expenses
incurred as a result of activities contemplated by Section 6.6; provided,
however, for avoidance of doubt, to the extent Liquidation Expenses relate to a
Loan and a Retained Interest such Liquidation Expenses shall be allocated pro
rata. The Servicer will be required to pay all reasonable fees and expenses
owing to any bank or trust company in connection with the maintenance of the
Collection Account, the Excess Spread Account and the Lock-Box Account. The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee.

     Section 6.10 Reports.

     (a) Borrowing Notice. On each Funding Date, on each reduction of Advances
Outstanding pursuant to Section 2.3(b) and on each reinvestment of Principal
Collections pursuant to Section 2.7(b), the Seller (or the Servicer on its
behalf) will provide a Borrowing Notice, updated as of such date, to the
Administrative Agent and each Purchaser Agent (with a copy to the Collateral
Custodian).

     (b) Monthly Report. On each Reporting Date, the Servicer will provide to
the Seller, the Administrative Agent, each Purchaser Agent, the Backup Servicer,
each Liquidity Bank and each Rating Agency, a monthly statement including a
Borrowing Base calculated as of the most recent Determination Date (a “Monthly
Report”), with respect to the related Collection Period, signed by a Responsible
Officer of the Servicer and the Seller and substantially in the form of
Exhibit C.

     (c) On each Reporting Date, the Servicer will report as part of the Monthly
Report to the Administrative Agent, each Purchaser Agent, each Liquidity Bank
and each Rating Agency its Diversity Score calculation as of the most recent
Determination Date with respect to the related Collection Period.

     (d) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent, each Purchaser Agent, each Liquidity
Bank and each Rating Agency a certificate (a “Servicer’s Certificate”), signed
by a Responsible Officer of the Servicer and substantially in the form of
Exhibit J.

     (e) Financial Statements. The Servicer will submit to the Administrative
Agent, each Purchaser Agent, each Purchaser, the Backup Servicer, each Liquidity
Bank and each Rating Agency, within forty-five (45) days of the end of each of
its fiscal quarters, commencing June 30, 2004, unaudited consolidated financial
statements for the Servicer, as of the end of each such fiscal quarter. The
Servicer will submit to the Administrative Agent, each Purchaser Agent, each
Purchaser and the Backup Servicer, within ninety (90) days of the end of each of
its fiscal years, commencing December 31, 2004, consolidated audited financial
statements for the Servicer,

 



--------------------------------------------------------------------------------



 



audited by a “big four” auditing firm as of the end of each such fiscal year.
For the purposes of this Section 6.10(d), the term “financial statements” shall
include a balance sheet, income statement and a cash flow statement.

     (f) Tax Returns. Upon demand by the Administrative Agent, any Purchaser
Agent, any Liquidity Bank or any Rating Agency, copies of all federal, state and
local Tax returns and reports filed by the Seller and Servicer, or in which the
Seller or Servicer was included on a consolidated or combined basis (excluding
sales, use and like taxes).

     Section 6.11 Annual Statement as to Compliance.

     The Servicer will provide to the Administrative Agent and each Purchaser
Agent, within ninety (90) days following the end of each fiscal year of the
Servicer, commencing with the fiscal year ending on December 31, 2004, a fiscal
report signed by a Responsible Officer of the Servicer certifying that (a) a
review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Servicer
has performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer Default
has occurred and is continuing.

     Section 6.12 Annual Independent Public Accountant’s Servicing Reports.

     The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, the Collateral Custodian and the
Backup Servicer, within ninety (90) days following the end of each fiscal year
of the Servicer, commencing with the fiscal year ending on December 31, 2004:
(i) a report relating to such fiscal year to the effect that (a) such firm has
reviewed certain documents and records relating to the servicing of the Assets,
and (b) based on such examination, such firm is of the opinion that the Monthly
Reports for such year were prepared in compliance with this Agreement, except
for such exceptions as it believes to be immaterial and such other exceptions as
will be set forth in such firm’s report and (ii) a report covering such fiscal
year to the effect that such accountants have applied certain agreed-upon
procedures (which procedures shall have been approved by the Administrative
Agent) to certain documents and records relating to the Assets under any
Transaction Document, compared the information contained in the Monthly Reports
and the Servicer’s Certificates delivered during the period covered by such
report with such documents and records and that no matters came to the attention
of such accountants that caused them to believe that such servicing was not
conducted in compliance with this Article VI of this Agreement, except for such
exceptions as such accountants shall believe to be immaterial and such other
exception as shall be set forth in such statement. In the event such independent
public accountants require the Collateral Custodian or the Backup Servicer to
agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 6.12, the Servicer shall direct
the Collateral Custodian and the Backup Servicer in writing to so agree; it
being understood and agreed that the Collateral Custodian and the Backup
Servicer will deliver such letter of agreement in conclusive reliance upon the
direction of the Servicer, and the Collateral Custodian and the Backup Servicer
have not made any independent inquiry or investigation as to, and shall

 



--------------------------------------------------------------------------------



 



have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.

     Section 6.13 Limitation on Liability of the Servicer and Others

     Except as provided herein, the Servicer shall not be under any liability to
the Administrative Agent, each Purchaser Agent, the Secured Parties or any other
Person for any action taken or for refraining from the taking of any action
pursuant to this Agreement whether arising from express or implied duties under
this Agreement; provided, however, notwithstanding anything to the contrary
contained herein nothing shall protect the Servicer against any liability that
would otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.

     Section 6.14 The Servicer Not to Resign.

     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the Servicer’s determination that (i) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent, each Purchaser Agent and the Backup Servicer. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.2.

     Section 6.15 Servicer Defaults.

     If any one of the following events (a “Servicer Default”) shall occur and
be continuing:

     (a) any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement which continues unremedied for a period of one (1) Business Day;

     (b) any failure by the Servicer to give instructions or notice to the
Administrative Agent and each Purchaser Agent as required by this Agreement, or
to deliver any required Monthly Report or other Required Reports hereunder on or
before the date occurring two (2) Business Days after the date such instruction,
notice or report is required to be made or given, as the case may be, under the
terms of this Agreement;

     (c) any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party and the same continues unremedied for a period of thirty (30) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or any Purchaser Agent and (ii) the date on which the
Servicer becomes aware thereof;

 



--------------------------------------------------------------------------------



 



     (d) any representation, warranty or certification made by the Servicer in
any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Administrative Agent, any Purchaser Agent or the
Secured Parties and which continues to be unremedied for a period of thirty
(30) days after the earlier to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Servicer by the Administrative Agent or any Purchaser Agent and (ii) the
date on which the Servicer becomes aware thereof;

     (e) an Insolvency Event shall occur with respect to the Servicer;

     (f) any material delegation of the Servicer’s duties that is not permitted
by Section 6.1;

     (g) any financial or other information reasonably requested by the
Administrative Agent is not provided as requested within a reasonable amount of
time following such request;

     (h) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$10,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
sixty (60) consecutive days without a stay of execution;

     (i) the failure of the Servicer to make any payment due with respect to any
recourse debt or other obligations having a principal amount of $25,000,000 or
greater, or the occurrence of any event or condition that would permit
acceleration of such recourse debt or other obligations, if not waived in
accordance with, and within the requisite time periods, if any, for waivers
specified in, the related underlying debt agreements;

     (j) the Servicer fails to maintain a GAAP balance sheet minimum net worth
of at least $650,000,000 plus 75% of any new equity issued after March 31, 2004
and 75% of cumulative positive net income after March 31, 2004;

     (k) [Reserved];

     (l) the date on which (a) any person or group acquires any “beneficial
ownership” (either directly or indirectly) of capital stock or other equity
interests in CapitalSource Inc. having more than 50% of the voting power for the
election of directors of CapitalSource Inc., or (b) (except in connection with
“term” asset-backed securities transactions) CapitalSource Inc. sells
substantially all of the assets of CapitalSource Inc.;

     (m) the Servicer fails in any respect to comply with the Credit and
Collection Policy regarding the servicing of the Assets and such failure has a
material adverse effect on the collectibility, enforcement or otherwise with
respect to the Assets;

     (n) the Servicer consents or agrees to, or otherwise permits to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy (after the adoption of same) in whole or in part that
could be reasonably expected to have a Material

 



--------------------------------------------------------------------------------



 



Adverse Effect upon the Assets, the Administrative Agent, any Purchaser Agent or
the Secured Parties, without the prior written consent of the Administrative
Agent and each Purchaser Agent;

     (o) CapitalSource Finance ceases to be the Servicer; or

     (p) the Servicer fails to maintain the Loan Loss Reserve for any Watchlist
Loans;

then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the
Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer and each Rating Agency) (a “Servicer Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Agreement.

     Section 6.16 Appointment of Successor Servicer.

     (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6.15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at the time described in the immediately preceding sentence in its sole
discretion, appoint the Backup Servicer as the Servicer hereunder, and the
Backup Servicer shall on such date assume all obligations of the Servicer
hereunder, and all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Backup Servicer. As compensation therefor,
the Backup Servicer shall be entitled to the Servicing Fee, together with other
servicing compensation in the form of assumption fees, late payment charges or
otherwise as provided herein; including, without limitation, Transition
Expenses. In the event that the Administrative Agent does not so appoint the
Backup Servicer, there is no Backup Servicer or the Backup Servicer is unable to
assume such obligations on such date, the Administrative Agent shall as promptly
as possible appoint a successor servicer (the “Successor Servicer”), and such
Successor Servicer shall accept its appointment by a written assumption in a
form acceptable to the Administrative Agent and each Purchaser Agent. In the
event that a Successor Servicer has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States $50,000,000 and
whose regular business includes the servicing of Assets, as the Successor
Servicer hereunder.

     (b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a))
or the Successor Servicer, as applicable, shall be the successor in all respects
to the Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable; provided, however,
that the Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based

 



--------------------------------------------------------------------------------



 



on any alleged action or inaction of the terminated Servicer, (ii) no obligation
to perform any advancing obligations, if any, of the Servicer unless it elects
to in its sole discretion, (iii) no obligation to pay any taxes required to be
paid by the Servicer (provided that the Backup Servicer or Successor Servicer,
as applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV. Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.13, Section 2.14(b) and
Section 2.14(e) of this Agreement shall not apply to it in its capacity as
Servicer.

     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Assets.

     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Servicer. Notwithstanding the foregoing, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein that accrued prior thereto, including, without limitation,
Transition Expenses. In the event the Backup Servicer is required to solicit
bids as provided herein, the Backup Servicer shall solicit, by public
announcement, bids from banks and mortgage servicing institutions meeting the
qualifications set forth in Section 6.16(a) above. Such public announcement
shall specify that the Successor Servicer shall be entitled to the full amount
of the Servicing Fee as servicing compensation, together with the other
servicing compensation in the form of assumption fees, late payment charges or
otherwise that accrued prior thereto. Within thirty (30) days after any such
public announcement, the Backup Servicer shall negotiate and effect the sale,
transfer and assignment of the servicing rights and responsibilities hereunder
to the qualified party submitting the highest qualifying bid. The Backup
Servicer shall deduct from any sum received by the Backup Servicer from the
successor to the Servicer in respect of such sale, transfer and assignment all
costs and expenses of any public announcement and of any sale, transfer and
assignment of the servicing rights and responsibilities hereunder and the amount
of any unreimbursed Servicing Advances. After such deductions, the remainder of
such sum shall

 



--------------------------------------------------------------------------------



 



be paid by the Backup Servicer to the Servicer at the time of such sale,
transfer and assignment to the Servicer’s successor. The Backup Servicer and
such successor shall take such action, consistent with this Agreement, as shall
be necessary to effectuate any such succession. No appointment of a successor to
the Servicer hereunder shall be effective until written notice of such proposed
appointment shall have been provided by the Backup Servicer to the
Administrative Agent and each Purchaser Agent and the Backup Servicer shall have
consented thereto. The Backup Servicer shall not resign as servicer until a
Successor Servicer has been appointed and accepted such appointment.
Notwithstanding anything to the contrary contained herein, in no event shall
Wells Fargo, in any capacity, be liable for any Servicing Fee or for any
differential in the amount of the Servicing Fee paid hereunder and the amount
necessary to induce any Successor Servicer under this Agreement and the
transactions set forth or provided for by this Agreement.

ARTICLE VII

THE BACKUP SERVICER

     Section 7.1 Designation of the Backup Servicer.

     (a) Initial Backup Servicer. The backup servicing role with respect to the
Assets in the Asset Pool shall be conducted by the Person designated as Backup
Servicer hereunder from time to time in accordance with this Section 7.1. Until
the Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.

     (b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.

     Section 7.2 Duties of the Backup Servicer.

     (a) Appointment. The Seller and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for
the benefit of the Administrative Agent, each Purchaser Agent and the Secured
Parties, as from time to time designated pursuant to Section 7.1. The Backup
Servicer hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein.

     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:

     (1) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided, however, the
computer tape is in an MS DOS, PC readable ASCII format or other format to be
agreed upon by the Backup Servicer and the Servicer on or prior to closing.

 



--------------------------------------------------------------------------------



 



     (2) Not later than 12:00 noon New York City time on each Reporting Date,
the Servicer shall deliver to the Backup Servicer, Fitch and the Rating Agencies
the loan tape, which shall include but not be limited to the following
information: (x) for each Asset in the Asset Pool, the name and number of the
related Obligor, the collection status, the loan status, the date of each
Scheduled Payment and the Outstanding Loan Balance, (y) the Borrowing Base and
(z) the Aggregate Outstanding Loan Balance (the “Tape”). The Backup Servicer
shall accept delivery of the Tape.

     (3) Prior to the related Payment Date, the Backup Servicer shall review the
Monthly Report to ensure that it is complete on its face and that the following
items in such Monthly Report have been accurately calculated, if applicable, and
reported: (A) the Borrowing Base, (B) the Backup Servicing Fee, (C) the Assets
that are current and not past due, (D) the Assets that are 1 — 30 days past due,
(E) the Assets that are 31 — 60 days past due, (F) the Assets that are 61 —
90 days past due, (G) the Assets that are 90+ days past due, (H) the Pool
Charged-Off Ratio, and (I) the Aggregate Outstanding Loan Balance. The Backup
Servicer by a separate written report shall notify the Administrative Agent and
the Servicer of any disagreements with the Monthly Report based on such review
not later than the Business Day preceding such Payment Date to such Persons.

     (4) If the Servicer disagrees with the report provided under paragraph (3)
above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Administrative Agent of the resolution thereof. The
Servicer hereby agrees to cooperate at its own expense with the Backup Servicer
in reconciling any discrepancies herein. If within twenty (20) days after the
delivery of the report provided under paragraph (3) above by the Backup
Servicer, such discrepancy is not resolved, the Backup Servicer shall promptly
notify the Administrative Agent of the continued existence of such discrepancy.
Following receipt of such notice by the Administrative Agent, the Servicer shall
deliver to the Administrative Agent, the Secured Parties and the Backup Servicer
no later than the related Payment Date a certificate describing the nature and
amount of such discrepancies and the actions the Servicer proposes to take with
respect thereto.

     (c) Reliance on Tape. With respect to the duties described in
Section 7.2(b), the Backup Servicer, is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Tape, including, but
not limited to, the completeness and accuracy thereof, provided by the Servicer.

     Section 7.3 Merger or Consolidation.

     Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup

 



--------------------------------------------------------------------------------



 



Servicer under this Agreement without further act on the part of any of the
parties to this Agreement provided such Person is organized under the laws of
the United States of America or any one of the States thereof or the District of
Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.

     Section 7.4 Backup Servicing Compensation.

     As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.7(a)(iv) and Section 2.8(4), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement. Upon becoming Successor
Servicer pursuant to Section 6.16, the Backup Servicer shall be entitled to the
Servicing Fee.

     Section 7.5 Backup Servicer Removal.

     The Backup Servicer may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”). In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.

     Section 7.6 Limitation on Liability.

     (a) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or supplied by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information.
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Asset under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Asset, or (v) the acts or omissions of any successor Backup Servicer.

     Section 7.7 The Backup Servicer Not to Resign.

     The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent and
each Purchaser Agent. No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.

ARTICLE VIII

THE COLLATERAL CUSTODIAN

     Section 8.1 Designation of Collateral Custodian.

     (a) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Until the Administrative Agent shall give to Wells Fargo
a Collateral Custodian Termination Notice, Wells Fargo is hereby designated as,
and hereby agrees to perform the duties and obligations of, Collateral Custodian
pursuant to the terms hereof.

     (b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 8.5, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

 



--------------------------------------------------------------------------------



 



     Section 8.2 Duties of Collateral Custodian.

     (a) Appointment. The Seller and the Administrative Agent each hereby
appoints Wells Fargo to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligation
with respect thereto set forth herein.

     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:

     (1) The Collateral Custodian shall take and retain custody of the Required
Loan Documents delivered by the Seller pursuant to Section 3.2 hereof in
accordance with the terms and conditions of this Agreement, all for the benefit
of the Secured Parties and subject to the Lien thereon in favor of the
Administrative Agent as agent for the Secured Parties. Within five (5) Business
Days of its receipt of any Required Loan Documents, the Collateral Custodian
shall review the related Asset and Required Loan Documents to confirm that
(A) such Asset has been properly executed and has no missing or mutilated pages,
(B) UCC and other filings (required by the Required Loan Documents) have been
made, (C) an Insurance Policy exists with respect to any real or personal
property constituting the Related Property, and (D) confirming the related
Outstanding Loan Balance, Loan number and Obligor name with respect to such
Asset is referenced on the related Loan List and is not a duplicate Asset
(collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian an electronic file (in EXCEL or a comparable format)
that contains the related Loan List or that otherwise contains the Loan number
and the name of the Obligor with respect to each related Asset. If, at the
conclusion of such review, the Collateral Custodian shall determine that (i) the
Outstanding Loan Balances of the Assets it has received Required Loan Documents
with respect to is less than as set forth on the electronic file, the Collateral
Custodian shall immediately notify the Administrative Agent of such discrepancy,
and (ii) any Review Criteria is not satisfied, the Collateral Custodian shall
within one (1) Business Day notify the Servicer of such determination and
provide the Servicer with a list of the non-complying Assets and the applicable
Review Criteria that they fail to satisfy. The Servicer shall have five
(5) Business Days to correct any non-compliance with a Review Criteria. If after
the conclusion of such time period the Servicer has still not cured any
non-compliance by an Asset with a Review Criteria, the Collateral Custodian
shall promptly notify the Seller and the Administrative Agent of such
determination by providing a written report to such persons identifying, with
particularity, each Asset and each of the applicable Review Criteria that such
Asset fails to satisfy. In addition, if requested in writing by the Servicer and
approved by the Administrative Agent within ten (10) Business Days of the
Collateral Custodian’s delivery of such report, the Collateral Custodian shall
return any Asset which fails to satisfy a Review Criteria to the Seller. Other
than the foregoing, the Collateral Custodian shall not have any responsibility
for reviewing any Required Loan Documents.

 



--------------------------------------------------------------------------------



 



     (2) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided, however, that the
Collateral Custodian makes no representations as to the existence, perfection or
priority of any Lien on the Required Loan Documents or the instruments therein;
and provided, further, that, the Collateral Custodian’s duties as agent shall be
limited to those expressly contemplated herein.

     (3) All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent by the
Collateral Custodian in a written notice delivered at least forty-five (45) days
prior to such change. All Required Loan Documents shall be placed together with
an appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Required Loan Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.

     (4) The Collateral Custodian shall make payments pursuant to the terms of
the Monthly Report in accordance with Section 2.7 and Section 2.8 (the “Payment
Duties”).

     (5) On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form
acceptable to the Administrative Agent) identifying each Asset for which it
holds Required Loan Documents, the non-complying Assets and the applicable
Review Criteria that any non-complying Asset fails to satisfy.

     (6) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar Assets that
it holds as Collateral Custodian.

     Section 8.3 Merger or Consolidation.

     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

     Section 8.4 Collateral Custodian Compensation.

     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee (the
“Collateral Custodian Fee”) from the Servicer. To the extent that such
Collateral Custodian Fee is not paid by the Servicer, the Collateral Custodian
shall be entitled to receive the unpaid balance of its Collateral Custodian Fee
to the extent of funds available therefor pursuant to the provision of
Section 2.7(a)(iv) or Section 2.8(4), as applicable. The Collateral Custodian’s
entitlement to receive the Collateral Custodian

 



--------------------------------------------------------------------------------



 



Fee shall cease on the earlier to occur of: (i) its removal as Collateral
Custodian pursuant to Section 8.5 or (ii) the termination of this Agreement.

     Section 8.5 Collateral Custodian Removal.

     The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided, however, notwithstanding
its receipt of a Collateral Custodian Termination Notice, the Collateral
Custodian shall continue to act in such capacity until a successor Collateral
Custodian has been appointed, has agreed to act as Collateral Custodian
hereunder, and has received all Required Loan Documents held by the previous
Collateral Custodian.

     Section 8.6 Limitation on Liability.

     (1) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

     (2) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

     (3) The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the negligent
performance of its Payment Duties and in the case of its negligent performance
of its duties in taking and retaining custody of the Required Loan Documents.

     (4) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Assets, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Assets. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

     (5) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no

 



--------------------------------------------------------------------------------



 



covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

     (6) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

     (7) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Assets.

     Section 8.7 The Collateral Custodian Not to Resign.

     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except upon the Collateral Custodian’s determination that
(i) the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law. Any such determination permitting the resignation of the
Collateral Custodian shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent and each Purchaser
Agent. No such resignation shall become effective until a successor Collateral
Custodian shall have assumed the responsibilities and obligations of the
Collateral Custodian hereunder.

     Section 8.8 Release of Documents.

     (a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Assets, the Collateral Custodian is hereby
authorized (unless and until such authorization is revoked by the Administrative
Agent), upon written receipt from the Servicer of a request for release of
documents and receipt in the form annexed hereto as Exhibit H, to release to the
Servicer the related Required Loan Document or the documents set forth in such
request and receipt to the Servicer. All documents so released to the Servicer
shall be held by the Servicer in trust for the benefit of the Administrative
Agent in accordance with the terms of this Agreement. The Servicer shall return
to the Collateral Custodian the Required Loan Document or other such documents
(i) immediately upon the request of the Administrative Agent, or (ii) when the
Servicer’s need therefor in connection with such foreclosure or servicing no
longer exists unless the Asset shall be liquidated, in which case, upon receipt
of an additional request for release of documents and receipt certifying such
liquidation from the Servicer to the Collateral Custodian in the form annexed
hereto as Exhibit H, the Servicer’s request and receipt submitted pursuant to
the first sentence of this subsection shall be released by the Collateral
Custodian to the Servicer.

     (b) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Loan Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Loan Documents (including those requested) pertaining
to more than fifteen (15) Assets at the time being serviced by the Servicer
under this Agreement. Any additional Required Loan Documents or documents
requested to be released by the Servicer may be released only upon written
authorization of the Administrative Agent. The

 



--------------------------------------------------------------------------------



 



limitations of this paragraph shall not apply to the release of Required Loan
Documents to the Servicer pursuant to the immediately succeeding subsection.

     (c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit H (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Document
to the Servicer.

     Section 8.9 Return of Required Loan Documents.

     The Seller may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error, (b) for which a Substitute Loan has been substituted in
accordance with Section 2.16, (c) as to which the lien on the Related Property
has been so released pursuant to Section 9.2, (d) that has been repaid by the
Seller pursuant to Section 4.6 or (e) that is required to be redelivered to the
Seller in connection with the termination of this Agreement, in each case by
submitting to the Collateral Custodian and the Administrative Agent a written
request in the form of Exhibit H hereto (signed by both the Seller and the
Administrative Agent) specifying the Assets to be so returned and reciting that
the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Seller and the Administrative Agent promptly, but in any event within five
(5) Business Days, return the Required Loan Documents so requested to the
Seller.

     Section 8.10 Access to Certain Documentation and Information Regarding the
Assets; Audits.

     The Collateral Custodian shall provide to the Administrative Agent and each
Purchaser Agent access to the Required Loan Documents and all other
documentation regarding the Assets in the Asset Pool including in such cases
where the Administrative Agent and each Purchaser Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon two (2) Business
Days prior written request, (ii) during normal business hours and (iii) subject
to the Servicer’s and Collateral Custodian’s normal security and confidentiality
procedures. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Purchaser Agent (provided,
however, that unless a Termination Event shall have occurred and be continuing,
the Servicer shall only be responsible for the costs and expenses associated
with one such audit per year), the Administrative Agent and each Purchaser Agent
may review the Servicer’s collection and administration of the Assets in order
to assess compliance by the Servicer with the Credit and Collection Policy, as
well as with this Agreement and may conduct an audit of the Assets and Required
Loan Documents in conjunction with such a review. Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.
Without limiting the foregoing provisions of this Section 8.10, from time to
time on request of the Administrative Agent, the

 



--------------------------------------------------------------------------------



 



Collateral Custodian shall permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct, at the Servicer’s expense, a
review of the Required Loan Documents and all other documentation regarding the
Assets (provided, however, that, unless a Termination Event shall have occurred
and be continuing (i) the Servicer shall only be responsible for the costs and
expenses associated with one such audit per year and (ii) only one such audit
shall be conducted per year).

ARTICLE IX

SECURITY INTEREST

     Section 9.1 Grant of Security Interest.

     The parties to this Agreement intend that the conveyance of the Assets in
the Asset Pool by the Seller to the applicable Purchasers be treated as sales
for all purposes. If, despite such intention, a determination is made that such
transactions not be treated as sales, then the parties hereto intend that this
Agreement constitute a security agreement and the transactions effected hereby
constitute secured loans by the applicable Purchasers to the Seller under
Applicable Law. For such purpose, the Seller hereby transfers, conveys, assigns
and grants as of the Closing Date to the Administrative Agent, as agent for the
Secured Parties, a lien and continuing security interest in all of the Seller’s
right, title and interest in, to and under (but none of the obligations under)
all Assets (including any Hedging Agreements), whether now existing or hereafter
arising or acquired by the Seller, and wherever the same may be located, to
secure the prompt, complete and indefeasible payment and performance in full
when due, whether by lapse of time, acceleration or otherwise, of the Aggregate
Unpaids of the Seller arising in connection with this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Aggregate Unpaids. The assignment under this Section 9.1 does not constitute
and is not intended to result in a creation or an assumption by the
Administrative Agent, the Purchaser Agents, the Hedge Counterparty, the
Liquidity Banks or any of the Secured Parties of any obligation of the Seller or
any other Person in connection with any or all of the Assets or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (a) the Seller shall remain liable under the Assets to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Administrative Agent, as agent for the Secured Parties, of any of its
rights in the Assets shall not release the Seller from any of its duties or
obligations under the Assets, and (c) none of the Administrative Agent, the
Purchaser Agents, the Hedge Counterparty, the Liquidity Banks or any Secured
Party shall have any obligations or liability under the Assets by reason of this
Agreement, nor shall the Administrative Agent, the Purchaser Agents, the Hedge
Counterparty, the Liquidity Banks or any Secured Party be obligated to perform
any of the obligations or duties of the Seller thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

     Section 9.2 Release of Lien on Assets.

     At the same time as (i) any Asset in the Asset Pool expires by its terms
and all amounts in respect thereof have been paid in full by the related Obligor
and deposited in the Collection

 



--------------------------------------------------------------------------------



 



Account, (ii) any Asset becomes a Prepaid Loan and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account, (iii) such Asset is replaced in accordance with
Section 2.16, or (iv) this agreement terminates in accordance with Section 13.6,
the Administrative Agent as agent for the Secured Parties will, to the extent
requested by the Servicer, release its interest in such Asset. In connection
with any sale of such Related Property, the Administrative Agent as agent for
the Secured Parties will after the deposit by the Servicer of the Proceeds of
such sale into the Collection Account, at the sole expense of the Servicer,
execute and deliver to the Servicer any assignments, bills of sale, termination
statements and any other releases and instruments as the Servicer may reasonably
request in order to effect the release and transfer of such Related Property;
provided, that, the Administrative Agent as agent for the Secured Parties will
make no representation or warranty, express or implied, with respect to any such
Related Property in connection with such sale or transfer and assignment.
Nothing in this Section shall diminish the Servicer’s obligations pursuant to
Section 6.6 with respect to the Proceeds of any such sale.

     Section 9.3 Further Assurances.

     The provisions of Section 13.12 shall apply to the security interest
granted under Section 9.1 as well as to the Advances hereunder.

     Section 9.4 Remedies.

     Upon the occurrence of a Termination Event, the Administrative Agent and
Secured Parties shall have, with respect to the Assets granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.

     Section 9.5 Waiver of Certain Laws.

     Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Assets may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Assets or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Seller
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Assets marshaled upon any such sale, and agrees that the
Administrative Agent or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Assets as an entirety or in
such parcels as the Administrative Agent or such court may determine.

     Section 9.6 Power of Attorney.

     Each of the Seller and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is

 



--------------------------------------------------------------------------------



 



expense, in connection with the enforcement of the rights and remedies provided
for in this Agreement, including without limitation the following powers: (a) to
give any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Assets in connection with
any such sale or other disposition made pursuant hereto, (c) to execute and
deliver for value all necessary or appropriate bills of sale, assignments and
other instruments in connection with any such sale or other disposition, the
Seller and the Servicer hereby ratifying and confirming all that such attorney
(or any substitute) shall lawfully do hereunder and pursuant hereto, and (d) to
sign any agreements, orders or other documents in connection with or pursuant to
any Transaction Document or Hedging Agreement. Nevertheless, if so requested by
the Administrative Agent or a Purchaser Agent, the Seller shall ratify and
confirm any such sale or other disposition by executing and delivering to the
Administrative Agent or such purchaser all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.

ARTICLE X

TERMINATION EVENTS

     Section 10.1 Termination Events.

     The following events shall be Termination Events (“Termination Events”)
hereunder:

     (a) as of any Determination Date, the Average Pool Delinquency Ratio
exceeds 6.0%, or the Average Portfolio Delinquency Ratio exceeds 5.0%; or

     (b) as of any Determination Date, the Average Pool Charged-Off Ratio
exceeds 4.0%; or

     (c) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 3.0%; or

     (d) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability and the same continues unremedied for two (2)
Business Days; provided, however, during the period of time that such event
remains unremedied, no additional Advances will be made under this Agreement and
any payments required to be made by the Servicer on a Payment Date shall be made
under Section 2.8; or

     (e) a Servicer Default occurs and is continuing; or

     (f) the Facility Termination Date shall have occurred; or

     (g) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) required by
the terms of any Transaction Document on the day such payment or deposit is
required to be made and the same continues unremedied for two (2) Business Days;
or

     (h) the occurrence of an Insolvency Event relating to the Originator, the
Seller, the Servicer or any Affiliate of the Originator; or

 



--------------------------------------------------------------------------------



 



     (i) the Seller shall become required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the “40
Act”) or the arrangements contemplated by the Transaction Documents shall
require registration as an “investment company” within the meaning of the 40
Act; or

     (j) a regulatory, tax or accounting body has ordered that the activities of
the Seller or any Affiliate of the Seller contemplated hereby be terminated or,
as a result of any other event or circumstance, the activities of the Seller
contemplated hereby may reasonably be expected to cause the Seller or any of its
respective Affiliates to suffer materially adverse regulatory, accounting or tax
consequences; or

     (k) there shall exist any event or occurrence that has caused a Material
Adverse Effect; or

     (l) there shall have occurred any materially adverse change in the
business, operations, condition or otherwise of the Seller, the Servicer or the
Originator that impairs the ability of the Originator (individually or in its
capacity as Servicer) to service, collect or otherwise enforce the Assets (or
otherwise perform any of its material obligations with respect thereto); or

     (m) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such lien shall not have been released within five (5) Business
Days, or the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the Seller
or the Originator and such lien shall not have been released within five
(5) Business Days; or

     (n) any Change-in-Control shall occur; or

     (o) [Reserved]; or

     (p) (1) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Originator, or the Servicer,

     (1) the Seller, the Originator, the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

     (2) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest; or

     (q) on any date of determination, the aggregate Hedge Notional Amount in
effect for that day under all Hedge Transactions is less than the product of the
Hedge Percentage on such day and the Hedge Amount on that day, and the same
continues unremedied for a period of two (2) Business Days; or

 



--------------------------------------------------------------------------------



 



     (r) any failure on the part of the Seller or the Originator duly to observe
or perform in any material respect any other covenants or agreements of the
Seller or the Originator set forth in this Agreement or the other Transaction
Documents to which the Seller or the Originator is a party and the same
continues unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or

     (s) any representation, warranty or certification made by the Seller or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties and which continues to be
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or

     (t) any failure by the Seller to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two (2) Business Days after the date such instruction, notice or
report is required to be made or given, as the case may be, under the terms of
this Agreement; or

     (u) the failure of the Seller, the Servicer or the Originator to make any
payment due with respect to recourse debt or other obligations having (solely in
the case of the Servicer or the Originator) a principal amount of $25,000,000 or
greater, or the occurrence of any event or condition that would permit
acceleration of such recourse debt or other obligations, if not waived in
accordance with, and within the requisite time periods, if any, for waivers
specified in, the related underlying debt agreements; or

     (v) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
of United States $10,000,000, individually or in the aggregate, against the
Originator, or United Sates $2,000,000 against the Seller, individually or in
the aggregate, and the Originator shall not have either (i) discharged or
provided for the discharge of any such judgment, decree or order in accordance
with its terms or (ii) perfected a timely appeal of such judgment, decree or
order and caused the execution of same to be stayed during the pendency of the
appeal; or

     (w) as of any Determination Date, the Pool Yield does not equal or exceed
the Minimum Pool Yield and the same continues unremedied by the following
Determination Date; or

     (x) any deficiency exists in the Minimum Overcollateralization Amount on
any day and the same continues unremedied for two (2) Business Days; or

     (y) [Reserved]

 



--------------------------------------------------------------------------------



 



     (z) the Seller, the Originator or the Servicer agrees or consents to, or
otherwise permits to occur, any amendment, modification, change, supplement or
rescission of or to the Credit and Collection Policy in whole or in part that
could be reasonably be expected to have a material adverse effect upon the
Assets or interest of the Administrative Agent or any Secured Parties, without
the prior written consent of the Administrative Agent and the Purchaser Agents.

     (aa) as of any Quarterly Determination Date, the Originator’s ratio of
Consolidated Funded Indebtedness to Consolidated Tangible Net Worth is more than
5 to 1.

     Section 10.2 Remedies.

     (a) Upon the occurrence of a Termination Event (other than a Termination
Event described in Section 10.1(h)), the Administrative Agent shall, at the
request of, or may, with the consent of the Purchasers with aggregate
Commitments of more than 66.67% of the aggregate of all Commitments at such
time, by notice to the Seller, declare the Termination Date to have occurred and
the Amortization Period to have commenced.

     (b) Upon the occurrence of a Termination Event described in Section
10.1(h), the Termination Date shall occur immediately and the Amortization
Period shall commence automatically.

     (c) Upon the occurrence of any Termination Event described in Section 10.1,
no Advances will thereafter be made, and the Administrative Agent and the
Secured Parties shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other Applicable Laws, which rights
shall be cumulative, and also may require the Seller and Servicer to, and the
Seller and Servicer hereby agrees that they will at the Servicer’s expense and
upon request of the Administrative Agent forthwith, (i) assemble all or any part
of the Assets as directed by the Administrative Agent and make the same
available to the Administrative Agent at a place to be designated by the
Administrative Agent and (ii) without notice except as specified below, sell the
Assets or any part thereof in one or more parcels at a public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. The Seller agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to the Seller
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Administrative
Agent shall not be obligated to make any sale of Assets regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. All cash Proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Assets (after payment of any amounts
incurred in connection with such sale) shall be deposited into the Collection
Account and to be applied against all or any part of the Aggregate Unpaids
pursuant to Section 2.8 or otherwise in such order as the Administrative Agent
shall elect in its discretion.

 



--------------------------------------------------------------------------------



 



ARTICLE XI

INDEMNIFICATION

     Section 11.1 Indemnities by the Seller.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties, the Affected Parties and each of their
respective assigns and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or the ownership of an interest in the Assets or in respect of any Asset,
excluding, however, (a) Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party or
(b) Indemnified Amounts that have the effect of recourse for non-payment of the
Assets in the Asset Pool due to credit problems of the Obligors (except as
otherwise specifically provided in this Agreement). If the Seller has made any
indemnity payment pursuant to this Section 11.1 and such payment fully
indemnified the recipient thereof and the recipient thereafter collects any
payments from others in respect of such Indemnified Amounts then, the recipient
shall repay to the Seller an amount equal to the amount it has collected from
others in respect of such indemnified amounts. Without limiting the foregoing,
the Seller shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:

     (1) any representation or warranty made or deemed made by the Seller, the
Servicer (if the Originator or one of its Affiliates is the Servicer) or any of
their respective officers under or in connection with this Agreement or any
other Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

     (2) the failure by the Seller or the Servicer (if the Originator or one of
its Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law, with respect to any Assets or the
nonconformity of any Assets with any such Applicable Law;

     (3) the failure to vest and maintain vested in the Administrative Agent, as
agent for the Secured Parties, an undivided ownership interest in the Assets,
together with all Collections, free and clear of any Lien (other than Permitted
Liens) whether existing at the time of any Advance or at any time thereafter;

     (4) the failure to maintain, as of the close of business on each Business
Day prior to the Termination Date, an amount of Advances Outstanding that is
less than or

 



--------------------------------------------------------------------------------



 



equal to the lesser of (x) the Facility Amount and (y) the Maximum Availability
on such Business Day;

     (5) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Assets, whether at the time of any Advance or at any subsequent time;

     (6) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Asset in the Asset Pool (including, without limitation, a defense based on the
Asset not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such Asset or
the furnishing or failure to furnish such merchandise or services;

     (7) any failure of the Seller or the Servicer (if the Originator or one of
its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Originator, the Seller or
any Affiliate thereof to perform its respective duties under any Asset;

     (8) the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;

     (9) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller or the Originator to qualify to do business or file
any notice or business activity report or any similar report;

     (10) any action taken by the Seller or the Originator (in its capacity as
Servicer) in the enforcement or collection of any Asset;

     (11) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Related Property or services that are the subject of
any Asset;

     (12) any claim, suit or action of any kind arising out of or in connection
with Environmental Laws including any vicarious liability;

     (13) the failure by Seller to pay when due any Taxes for which the Seller
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Assets;

     (14) any repayment by the Administrative Agent, the Purchaser Agents or a
Secured Party of any amount previously distributed in reduction of Advances

 



--------------------------------------------------------------------------------



 



Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Purchaser Agents or a Secured Party believes in good faith is required to be
repaid;

     (15) the commingling of Collections on the Assets at any time with other
funds;

     (16) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Advances or the security interest in the Assets;

     (17) any failure by the Seller to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Seller of
any item of Assets or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

     (18) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement;

     (19) the failure of the Seller, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent
or the Purchaser Agents, Collections on the Assets remitted to the Seller, the
Originator, the Servicer or any such agent or representative; or

     (20) the failure by the Seller to comply with any of the covenants relating
to the Hedging Agreement in accordance with the Transaction Documents.

     (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
(5) Business Days following such Person’s demand therefor.

     (c) If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller or the Servicer, as the case may
be, shall contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

     (d) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Purchaser Agents, the
Servicer, the Backup Servicer or the Collateral Custodian and the termination of
this Agreement.

     Section 11.2 Indemnities by the Servicer.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or

 



--------------------------------------------------------------------------------



 



incurred by any such Indemnified Party by reason of any acts, omissions or
alleged acts or omissions of the Servicer, including, but not limited to (i) any
representation or warranty made by the Servicer under or in connection with any
Transaction Document, any Monthly Report, Servicer’s Certificate or any other
information or report delivered by or on behalf of the Servicer pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made, (ii) the failure by the Servicer to comply with any
Applicable Law, (iii) the failure of the Servicer to comply with its duties or
obligations in accordance with the Agreement, (iv) the failure by the Servicer
to comply with any of the covenants relating to the Hedging Agreement in
accordance with the Transaction Documents, or (v) any litigation, proceedings or
investigation against the Servicer. The provisions of this indemnity shall run
directly to and be enforceable by an injured party subject to the limitations
hereof.

     (b) Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
(5) Business Days following such Person’s demand therefor.

     (c) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Assets.

     (d) The obligations of the Servicer under this Section 11.2 shall survive
the resignation or removal of the Administrative Agent, the Purchaser Agents,
the Backup Servicer or the Collateral Custodian and the termination of this
Agreement.

     (e) Any indemnification pursuant to this Section 11.2 shall not be payable
from the Assets.

     Section 11.3 After-Tax Basis.

     Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

ARTICLE XII

THE ADMINISTRATIVE AGENT
AND PURCHASER AGENTS

     Section 12.1 The Administrative Agent.

     (a) Each Purchaser Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent and bailee for purposes of
perfection pursuant to the applicable UCC and hereby further authorizes the
Administrative Agent to appoint additional agents and bailees to act on its
behalf and for the benefit of each of the Purchaser Agents and each Secured
Party. Each of the Purchaser Agents and each Secured Party further authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to the

 



--------------------------------------------------------------------------------



 



Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Secured Party hereby appoints the
Administrative Agent as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent may
deem necessary or appropriate or that a Secured Party may reasonably request in
order to perfect, protect or more fully evidence the security interests granted
by the Seller hereunder, or to enable any of them to exercise or enforce any of
their respective rights hereunder, including, without limitation, the execution
by the Administrative Agent as secured party/assignee of such financing or
continuation statements, or amendments thereto or assignments thereof, relative
to all or any of the Assets now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. The Purchaser Agents may direct the Administrative Agent to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Administrative Agent
hereunder, the Administrative Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Purchaser Agents; provided, however, that the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Purchaser Agent or a Purchaser pursuant to the foregoing provisions
and the Administrative Agent does not receive a consent (either positive or
negative) from such Person within ten (10) Business Days of such Person’s
receipt of such request, then such Purchaser Agent or Purchaser shall be deemed
to have declined to consent to the relevant amendments.

     (b) The Administrative Agent shall exercise such rights and powers vested
in it by this Agreement and the other Transaction Documents, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

     (c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Seller or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Seller, the Originator, or the Servicer
or to inspect the property (including the books and records) of the Seller, the
Originator, or the Servicer; (iv) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or

 



--------------------------------------------------------------------------------



 



thereto; and (v) shall incur no liability under or in respect of this Agreement
or any of the other Transaction Documents by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telex) believed by it to be genuine and signed or sent by the proper
party or parties.

     (d) Credit Decision with Respect to the Administrative Agent. Each
Purchaser Agent and Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Purchaser Agent and Secured Party also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

     (e) Indemnification of the Administrative Agent. Each Purchaser Agent and
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or the Servicer), ratably in accordance with its
Pro-Rata Share from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided, that,
the Purchaser Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Purchaser Agent and Purchaser agrees to reimburse the Administrative Agent,
ratably in accordance with its Pro-Rata Share promptly upon demand for any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Transaction Documents, to the extent that such expenses are
incurred in the interests of or otherwise in respect of the Purchaser Agents, or
the Purchasers hereunder and/or thereunder and to the extent that the
Administrative Agent is not reimbursed for such expenses by the Seller or the
Servicer.

     (f) Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days’
written notice thereof to each Purchaser Agent and the Seller and may be removed
at any time with cause by the Purchaser Agents acting jointly. Upon any such
resignation or removal, the Purchaser Agents acting jointly shall appoint a
successor Administrative Agent. Each Purchaser Agent agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within thirty (30) days
after the retiring Administrative Agent’s giving of notice of resignation or the
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Secured Parties, appoint a successor Administrative
Agent which

 



--------------------------------------------------------------------------------



 



successor Administrative Agent shall be either (i) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

     (g) Payments by the Administrative Agent. Unless specifically allocated to
a specific Purchaser Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Purchaser Agents shall be
paid by the Administrative Agent to the Purchaser Agents pro rata in accordance
with their respective Advances Outstanding, or if there are no Advances
Outstanding in accordance with their most recent applicable Commitments, on the
Business Day received by the Administrative Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Administrative
Agent shall use its reasonable efforts to pay such amounts to each Purchaser
Agent on such Business Day, but, in any event, shall pay such amounts to such
Purchaser Agent not later than the following Business Day.

     Section 12.2 The Purchaser Agents

     (a) Authorization and Action. Each Purchaser, respectively, hereby
designates and appoints its applicable Purchaser Agent to act as its agent
hereunder and under each other Transaction Document, and authorizes such
Purchaser Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to such Purchaser Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Such Purchaser Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with its related Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or any other Transaction Document or otherwise exist for such
Purchaser Agent. In performing its functions and duties hereunder and under the
other Transaction Documents, such Purchaser Agent shall act solely as agent for
its related Purchaser and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Seller or the
Servicer or any of the Seller’s or the Servicer’s successors or assigns. Such
Purchaser Agent shall not be required to take any action that exposes such
Purchaser Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or Applicable Law. The appointment and authority of
such Purchaser Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids. Each Purchaser, respectively, hereby authorizes
the Administrative Agent to execute each of the UCC financing statements on
behalf of such Purchaser (the terms of which shall be binding on such
Purchaser).

     (b) Delegation of Duties. Each applicable Purchaser Agent, respectively,
may execute any of its duties under this Agreement and each other Transaction
Document by or

 



--------------------------------------------------------------------------------



 



through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Such Purchaser Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

     (c) Exculpatory Provisions. Neither any applicable Purchaser Agent nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to its related Purchaser for any recitals,
statements, representations or warranties made by the Seller or the Servicer
contained in Article IV, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement or any other Transaction Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
the Seller or the Servicer to perform its obligations hereunder or thereunder,
or for the satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Such Purchaser Agent shall not be under any obligation
to its related Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller or the Servicer. Such Purchaser Agent
shall not be deemed to have knowledge of any Termination Event or Unmatured
Termination Event unless such Purchaser Agent has received notice from the
Seller or its related Purchaser.

     (d) Reliance by Purchaser Agents. Each applicable Purchaser Agent,
respectively, shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Seller), independent accountants and other experts
selected by such Purchaser Agent. Such Purchaser Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of its related Purchaser as it deems appropriate and it shall first
be indemnified to its satisfaction by its Purchaser; provided, that, unless and
until such Purchaser Agent shall have received such advice, such Purchasers
Agent may take or refrain from taking any action, as such Purchaser Agent shall
deem advisable and in the best interests of its related Purchaser. Each
applicable Purchaser Agent, respectively, shall in all cases be fully protected
in acting, or in refraining from acting, in accordance with a request of its
related Purchaser, and such request and any action taken or failure to act
pursuant thereto shall be binding upon its related Purchaser.

     (e) Non-Reliance on Purchaser Agent. Each applicable Purchaser,
respectively, expressly acknowledges that neither its related Purchaser Agent,
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
such Purchaser Agent hereafter taken, including, without limitation, any review
of the affairs of the Seller or the Servicer, shall be deemed to constitute any
representation or warranty by such Purchaser Agent. Each applicable Purchaser,
respectively, represents and warrants to its related Purchaser Agent that it has
and will, independently and

 



--------------------------------------------------------------------------------



 



without reliance upon such Purchaser Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.

     (f) Purchaser Agent is in their Respective Individual Capacities. Each
applicable Purchaser Agent, respectively and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Seller or any Affiliate of the Seller as though such Purchaser Agent were not a
Purchaser Agent hereunder. With respect to Advances pursuant to this Agreement,
such Purchaser Agent shall have the same rights and powers under this Agreement
in its individual capacity as any Purchaser and may exercise the same as though
it were not a Purchaser Agent, and the terms “Purchaser,” and “Purchasers,”
shall include such Purchaser Agent in its individual capacity.

     (g) Successor Purchaser Agents. Each applicable Purchaser Agent,
respectively, may, upon five (5) days’ notice to the Seller and its related
Purchaser, and such Purchaser Agent will, upon the direction of its related
Purchaser (other than such Purchaser Agent, in its individual capacity) resign
as the Purchaser Agent for such Purchaser. If such Purchaser Agent shall resign,
then its related Purchaser during such five (5) day period shall appoint a
successor agent. If for any reason no successor agent is appointed by such
Purchaser during such five (5) day period, then effective upon the termination
of such five (5) day period, and the Seller shall make all payments in respect
of the Aggregate Unpaids directly to such Purchaser, and for all purposes shall
deal directly with such Purchaser. After any retiring Purchaser Agent’s
resignation hereunder as a Purchaser Agent, the provisions of Articles XI and
XII shall inure to its benefit with respect to any actions taken or omitted to
be taken by it while it was a Purchaser Agent under this Agreement.

     Section 12.3 [Reserved]

     Section 12.4 [Reserved]

     Section 12.5 [Reserved]

ARTICLE XIII

MISCELLANEOUS

     Section 13.1 Amendments and Waivers.

     Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Servicer, the Backup Servicer, the
Collateral Custodian, the Administrative Agent and the Purchasers with aggregate
Commitments of more than 50% of the aggregate of all Commitments at such time,
and notice to each applicable Rating Agency; provided, that, no such amendment,
waiver or modification affecting the rights or obligations of any Hedge
Counterparty shall be effective without the written agreement of such Person;
provided, further, that, (a) no such amendment, waiver or modification that is
material shall be effective unless (if and to the extent

 



--------------------------------------------------------------------------------



 



required by the commercial paper program of any Purchaser) the Rating Agencies
shall have provided Ratings Confirmations and (b) no such amendment, waiver or
modification shall be made to the definitions of Facility Amount or Hedge
Counterparty or to Section 2.13 or Section 5.5(b) without satisfying the Moody’s
Rating Condition; provided, further, that, no such amendment, waiver or
modification shall, without the consent of each affected Purchaser (i) extend
the date of any payment or deposit of Collections by the Seller or the Servicer,
(ii) reduce the rate or extend the time of payment of Interest, (iii) reduce any
fees payable to such Purchaser or its related Purchaser Agent, (iv) change the
Commitment of such Purchaser, (v) consent to or permit the assignment or
transfer by the Seller of any of its rights and obligations under this
Agreement, (vi) amend this Section 13.1, or (vii) otherwise materially and
adversely affect the rights of any such Purchaser hereunder. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

     Section 13.2 Notices, Etc.

     All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto (provided, however, for
avoidance of doubt, Lord Securities Corp. shall not receive notices, reports and
other communications provided pursuant to Article II, and Section 6.10,
Section 6.11 and Section 6.12 hereof); in the case of (i) S&P, to Standard and
Poor’s Rating Service, 55 Water Street, 41st Floor, New York, New York 10041,
Attention: ABS Surveillance Group – New Assets, Facsimile No.: (212) 438-2662,
Email: servicer_reports@sandp.com, (ii) Moody’s, to Moody’s Investors Service,
99 Church Street, 4th Floor, New York, New York 10007, Attention CDO Monitoring
Department, Facsimile No: (212) 553-0344, Email: cdomonitoring@moodys.com and
(iii) Fitch, to Fitch, Inc., One State Street Plaza, New York, New York 10004,
Attention: CDO Surveillance, Facsimile No.: (212) 514-6501. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained.

     In the event of an Insolvency Event with respect to the Servicer, each
Purchaser Agent shall be required to deliver prompt written notice of such
Insolvency Event to each Rating Agency.

     Section 13.3 Ratable Payments.

     If any Secured Party, whether by setoff or otherwise, has payment made to
it with respect to any portion of the Aggregate Unpaids owing to such Secured
Party (other than payments received pursuant to Section 11.1) in a greater
proportion than that received by any other Secured Party, such Secured Party
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Aggregate Unpaids held by the other Secured Parties so that
after such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided, however, that if all or any portion of such excess
amount is thereafter recovered from such Secured Party,

 



--------------------------------------------------------------------------------



 



such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

     Section 13.4 No Waiver; Remedies.

     No failure on the part of the Administrative Agent, the Purchaser Agents,
the Collateral Custodian, the Backup Servicer or a Secured Party to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.

     Section 13.5 Binding Effect; Benefit of Agreement.

     This Agreement shall be binding upon and inure to the benefit of the
Seller, the Servicer, the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Collateral Custodian, the Secured Parties and their respective
successors and permitted assigns and, in addition, the provisions of
Section 2.7(a)(i) and Section 2.8(1) shall inure to the benefit of each Hedge
Counterparty, whether or not that Hedge Counterparty is a Secured Party.

     Section 13.6 Term of this Agreement.

     This Agreement, including, without limitation, the Seller’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the Seller
pursuant to Articles III and IV the indemnification and payment provisions of
Article XI and the provisions of Section 13.9, Section 13.10 and Section 13.11,
shall be continuing and shall survive any termination of this Agreement.

     Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE
COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH
SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 



--------------------------------------------------------------------------------



 



     Section 13.8 Waiver of Jury Trial.

     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

     Section 13.9 Costs, Expenses and Taxes.

     (a) In addition to the rights of indemnification granted to the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties and its or their Affiliates and officers,
directors, employees and agents thereof under Article XI hereof, the Seller and
Originator agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian and the Secured Parties incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing), renewal,
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedging Agreement), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian and the Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Collateral Custodian and the Secured Parties as to their respective rights
and remedies under this Agreement and the other documents to be delivered
hereunder or in connection herewith (including any Hedging Agreement), and all
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Collateral Custodian or the Secured Parties in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith (including any Hedging Agreement).

     (b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers in connection with this Agreement or the funding or maintenance of
Advances hereunder.

     (c) The Seller and Originator shall pay on demand all other reasonable
costs, expenses and Taxes (excluding income taxes) incurred by the
Administrative Agent, the Purchaser Agents, the Secured Parties (“Other Costs”),
including, without limitation, all costs and expenses incurred by the
Administrative Agent and the Purchaser Agents in connection with periodic audits
of the Seller’s or the Servicer’s books and records.

 



--------------------------------------------------------------------------------



 



     Section 13.10 No Proceedings.

     (a) Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against any Purchaser any
Insolvency Proceeding so long as any commercial paper issued by such Purchaser
shall be outstanding and there shall not have elapsed one (1) year and one (1)
day since the last day on which any such commercial paper shall have been
outstanding.

     (b) Each of the parties hereto (other than the Administrative Agent without
the consent of the Purchaser Agents) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
Insolvency Proceeding so long as there shall not have elapsed one (1) year and
one (1) day since the Collection Date.

     Section 13.11 Recourse Against Certain Parties.

     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Purchaser Agents, or any Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Purchaser Agents,
or any Secured Party, or any incorporator, affiliate, stockholder, officer,
employee or director of the Administrative Agent, the Purchaser Agents, or any
Secured Party, or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Purchaser Agents, or any Secured Party contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Administrative Agent, the Purchaser
Agents, or any Secured Party, and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Purchaser Agents, or any Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Purchaser Agents, or any Secured Party or of any such administrator, as such, or
any other of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Purchaser Agents, or any Secured
Party contained in this Agreement or in any other such instruments, documents or
agreements, or that are implied therefrom, and that any and all personal
liability of every such administrator of the Administrative Agent, the Purchaser
Agents, or any Secured Party and each incorporator, stockholder, affiliate,
officer, employee or director of the Administrative Agent, the Purchaser Agents,
or any Secured Party or of any such administrator, or any of them, for breaches
by the Administrative Agent, the Purchaser Agents, or any Secured Party of any
such obligations, covenants or agreements, which liability may arise either at
common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement. The provisions of this Section 13.11 shall survive the
termination of this Agreement.

     (b) Notwithstanding anything in this Agreement to the contrary, no
Purchaser shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any

 



--------------------------------------------------------------------------------



 



amount available to such Purchaser, as applicable, after paying or making
provision for the payment of its Commercial Paper Notes. All payment obligations
of any Purchaser hereunder are contingent on the availability of funds in excess
of the amounts necessary to pay its Commercial Paper Notes; and each of the
other parties hereto agrees that it will not have a claim under Section 101(5)
of the Bankruptcy Code if and to the extent that any such payment obligation
owed to it by such Purchaser, as applicable, exceeds the amount available to
such Purchaser, as applicable, to pay such amount after paying or making
provision for the payment of its Commercial Paper Notes.

     (c) Notwithstanding any contrary provision set forth herein, no claim may
be made by the Seller, the Originator or the Servicer or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.

     (d) No obligation or liability to any Obligor under any of the Loans is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby.

     Section 13.12 Protection of Right, Title and Interest in the Assets;
Further Action Evidencing Advances.

     (a) The Servicer shall cause this Agreement, all amendments hereto and/or
all financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent as
agent for the Secured Parties and of the Secured Parties to the Assets to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Administrative Agent as agent for the Secured Parties hereunder to all property
comprising the Assets. The Servicer shall deliver to the Administrative Agent
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Seller shall cooperate fully with the
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this
Section 13.12(a).

     (b) The Seller agrees that from time to time, at its expense, it will
promptly authorize, execute and deliver all instruments and documents, and take
all actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Assets, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.

 



--------------------------------------------------------------------------------



 



     (c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Assets and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Assets as a financing statement in such offices as the Administrative Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the Assets.
This appointment is coupled with an interest and is irrevocable.

     (d) Without limiting the generality of the foregoing, Seller will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.1 or any other financing statement filed pursuant to this Agreement
or in connection with any Advance hereunder, unless the Collection Date shall
have occurred:

     (1) authorize, execute and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

     (2) deliver or cause to be delivered to the Administrative Agent an opinion
of the counsel for Seller, in form and substance reasonably satisfactory to the
Administrative Agent, confirming and updating the opinion delivered pursuant to
Section 3.1 with respect to perfection and otherwise to the effect that the
security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

     Section 13.13 Confidentiality

     (a) Each of the Administrative Agent, the Purchaser Agents, the Secured
Parties, the Servicer, the Collateral Custodian, the Backup Servicer and the
Seller shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Seller and the Servicer hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
attorneys, investors, potential investors and the agents of such Persons
(“Excepted Persons”); provided, however, that each Excepted Person shall, as a
condition to any such disclosure, agree for the benefit of the Administrative
Agent, the Purchaser Agents, the Secured Parties, the Servicer, the Collateral
Custodian, the Backup Servicer and the Seller that such information shall be
used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Seller and its affiliates, (ii) disclose the existence of
the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by

 



--------------------------------------------------------------------------------



 



Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents or any Hedging Agreement
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents or any Hedging Agreement. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 13.13(a) include, without limitation, all fees and
other pricing terms, and all Termination Events, Servicer Defaults, and priority
of payment provisions.

     (b) Anything herein to the contrary notwithstanding, the Seller and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Purchaser Agents, the
Collateral Custodian, the Backup Servicer or the Secured Parties by each other,
(ii) by the Administrative Agent, the Purchaser Agents, the Collateral
Custodian, the Backup Servicer and the Secured Parties to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Administrative Agent, the
Purchaser Agents, and the Secured Parties to any Rating Agency, commercial paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
the Purchasers, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Secured Parties, the Administrative Agent and the Purchaser Agents, may
disclose any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

     (c) Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Purchaser Agents’, the
Secured Parties’, the Collateral Custodian’s or the Backup Servicer’s business
or that of their affiliates, (c) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, the Purchaser
Agents, the Secured Parties, the Collateral Custodian or the Backup Servicer or
an officer, director, employer, shareholder or affiliate of any of the foregoing
is a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Seller, the
Servicer or the Originator or (e) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Collateral Custodian or Backup
Servicer having a need to know the same, provided that the Collateral Custodian
or Backup Servicer advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Seller, Servicer or Originator.

     (d) Anything herein to the contrary notwithstanding, each Person to whom
any such nonpublic information has been disclosed pursuant to this Section 13.13
and any successor or assign of any such Person (and each employee,
representative or other agent of any of the foregoing), may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section

 



--------------------------------------------------------------------------------



 



1.6011-4) of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
of the foregoing relating to such tax treatment or tax structure.

     Section 13.14 Execution in Counterparts; Severability; Integration.

     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Originator to the Administrative
Agent, the Purchaser Agents, and the Secured Parties.

     Section 13.15 Waiver of Setoff.

     Each of the parties hereto hereby waives any right of setoff it may have or
to which it may be entitled under this Agreement from time to time against any
Purchaser or its assets.

     Section 13.16 Assignments.

     Each Purchaser may at any time assign, or grant a security interest or sell
a participation interest in, any Advance (or portion thereof) to any Person;
provided, that, in the case of an assignment of any such Purchaser’s Variable
Funding Certificate, the assignee (other than any assignee that is a Liquidity
Bank) shall execute and deliver to the Servicer and the Administrative Agent a
Transferee Letter substantially in the form of Exhibit K hereto. The parties to
any such assignment, grant or sale of participation interest shall execute and
deliver to the applicable Purchaser’s Purchaser Agent, for its acceptance and
recording in its books and records, such agreement or document as may be
satisfactory to such parties and such Purchaser Agent. The Seller shall not
assign or delegate, or grant any interest in, or permit any Lien to exist upon,
any of the Seller’s rights, obligations or duties under this Agreement without
the prior written consent of the Administrative Agent and the Hedge
Counterparty. Each Purchaser Agent will provide the Seller with notice of any
person who, from time to time after the Closing Date, becomes a Liquidity Bank
for such Purchaser Agent’s Purchaser under the Liquidity Agreement for such
Purchaser related to the transaction contemplated hereby.

     Section 13.17 Heading and Exhibits.

     The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.

 



--------------------------------------------------------------------------------



 



     Section 13.18 Loans Subject to Retained Interest Provisions.

     (a) With respect to any Loan included in the Assets subject to the Retained
Interest provisions of this Agreement, the Seller will own only the principal
portion of such Loans outstanding as of the applicable Cut-Off Date. Principal
Collections received by the Seller or the Servicer on any Revolving Loans (other
than such Loans to SPE Obligors) will be allocated first to the portion of such
Revolving Loan owned by the Seller, until the principal amount of such portion
is reduced to zero, and then to the portion not owned by the Seller; provided,
however, if (i) a payment default occurs with respect to any of the related
Loans, (ii) a Liquidity Factor Reduction Event occurs and continues, (iii) the
Originator has determined in its sole discretion that an Obligor’s credit has
deteriorated or the Originator has determined in its sole discretion to reduce
its commitment to an Obligor, or (iv) an Allocation Adjustment Event occurs,
then Principal Collections received on (x) the applicable Loan (in the case of
clause (i) or (iii) above or during the time that a Liquidity Factor Reduction
Event exists and continues in the case of clause (ii) above) or (y) all the
Revolving Loans (in the case of clauses (iv) above) will be allocated between
the portion owned by the Seller and the portion not owned by the Seller, pro
rata based upon the outstanding principal amount of each such portion.

     (b) With respect to any Revolving Loan to SPE Obligors included in the
Assets subject to the Retained Interest provisions of this Agreement, Interest
Collections received by the Servicer on those Loans will be allocated between
the portion owned by the Seller and the portion not owned by the Seller on a pro
rata basis according to the outstanding principal amount of each such portion.

     (c) With respect to any Term Loans included in the Assets subject to the
Retained Interest provisions of this Agreement, Principal Collections and
Interest Collections received by the Servicer will be allocated between the
portion owned by the Seller and to the portion not owned by the Seller (if any)
on a pro rata basis according to the outstanding principal amount of such
portion.

     Section 13.19 Exiting Purchasers and Purchaser Agents.

     By signing below, each of the parties hereto, hereby agrees that from and
after the Closing Date of this Agreement, each of (i) CDC Financial Products
Inc., as agent for Eiffel Funding, LLC under the Original Loan Certificate and
Servicing Agreement, and (ii) Eiffel Funding LLC, as a purchaser under the
Original Loan Certificate and Servicing Agreement, shall cease to be a party to
this Agreement in any of their respective capacities under the Original Loan
Certificate and Servicing Agreement and shall have no further rights or
obligations hereunder or thereunder (other than any rights or obligation that
specifically survive termination of the Original Loan Certificate and Servicing
Agreement pursuant to its terms).

     Section 13.20 Tax Treatment.

     It is the intention of Seller and Purchasers that, for U.S. federal, state
and local income and franchise tax purposes only, the Advances made hereunder
will be treated as evidence of indebtedness secured by the Asset Pool. Seller,
by entering into this Agreement, and Purchasers, by making the Advances
described herein, agree to treat the Advances for U.S. federal, state and

 



--------------------------------------------------------------------------------



 



local income and franchise tax purposes as indebtedness. The provisions of this
Agreement and all related Transaction Documents shall be construed to further
these intentions of the parties.

[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              THE SELLER:   CAPITALSOURCE FUNDING LLC
 
                By:   /s/ Thomas A. Fink        

--------------------------------------------------------------------------------

      Name:   Thomas A. Fink        

--------------------------------------------------------------------------------

      Title:   Chief Financial Officer        

--------------------------------------------------------------------------------

 
 
                CapitalSource Funding LLC     4445 Willard Avenue, 12th Floor  
  Chevy Chase, Maryland 20815     Attention: James Mozingo     Facsimile No.:
(301) 841-2375     Confirmation No.: (301) 841-2731
 
            THE ORIGINATOR   CAPITALSOURCE FINANCE LLC
AND SERVICER:
           
 
                By:   /s/ Thomas A. Fink        

--------------------------------------------------------------------------------

      Name:   Thomas A. Fink        

--------------------------------------------------------------------------------

      Title:   Chief Financial Officer        

--------------------------------------------------------------------------------

 
 
                CapitalSource Finance LLC     4445 Willard Avenue, 12th Floor  
  Chevy Chase, Maryland 20815     Attention: James Mozingo     Facsimile No.:
(301) 841-2375     Confirmation No.: (301) 841-2731

[Signatures Continued on the Following Page]

S- 1



--------------------------------------------------------------------------------



 



              FAIRWAY:   FAIRWAY FINANCE COMPANY, LLC
 
            Commitment:
  By:   /s/ Lori Gebron $200,000,000      

--------------------------------------------------------------------------------

    Name:   Lori Gebron        

--------------------------------------------------------------------------------

    Title:   Vice President        

--------------------------------------------------------------------------------

              Fairway Finance Company, LLC     c/o Lord Securities Corporation  
  48 Wall Street, 27th Floor     New York, New York 10005     Facsimile No.:
(212) 346-9012     Confirmation No.: (212) 346-9000
 
            FAIRWAY AGENT:   HARRIS NESBITT CORP.               By:   /s/ David
J. Kucera        

--------------------------------------------------------------------------------

      Name:   David J. Kucera        

--------------------------------------------------------------------------------

    Title:   Managing Director        

--------------------------------------------------------------------------------

 
                By:   /s/ David J. Kucera        

--------------------------------------------------------------------------------

      Name:   David J. Kucera        

--------------------------------------------------------------------------------

    Title:   Managing Director        

--------------------------------------------------------------------------------

 
                Harris Nesbitt Corp.     115 South LaSalle Street     13th Floor
West     Chicago, Illinois 60603     Attention: Kevin Gibbons     Facsimile No.:
(312) 293-4908     Confirmation No.: (312) 461-5542

[Signatures Continued on the Following Page]

S- 2



--------------------------------------------------------------------------------



 



          HANNOVER:   HANNOVER FUNDING COMPANY LLC
 
       
Commitment:
$75,000,000
  By:   /s/ Andrew Yearde


--------------------------------------------------------------------------------

Andrew Yearde
Vice-President
 
            Hannover Funding Company LLC
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 1715
New York, New York 10036
Attention: Andrew Yearde, Vice-President
Facsimile No.: (212) 302-8767.
Confirmation No.: (212) 302-5151
 
        HANNOVER AGENT:   NORDDEUTSCHE LANDESBANK
GIROZENTRALE
 
       

  By:   /s/ Heruy Dawit


--------------------------------------------------------------------------------

Heruy Dawit

      Assistant Vice President
 
       

  By:   /s/ Edward M. Weber

--------------------------------------------------------------------------------

Edward M. Weber

      Vice-President
 
            Norddeutsche Landesbank Girozentrale
1114 Avenue of the Americas, 37th Floor
New York, New York 10036
Attention:
Facsimile No.:
Confirmation No.: (212) 812-6946

[Signatures Continued on the Following Page]

S-3



--------------------------------------------------------------------------------



 



          THREE PILLARS:   THREE PILLARS FUNDING LLC
 
       

  By:   /s/ Evelyn Echevarria

     

--------------------------------------------------------------------------------

Commitment:
$150,000,000   Name: Evelyn Echevarria
Title: Vice President

              c/o Amacar Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211


  Attention:   Douglas Johnson

  Facsimile No.:   (704) 365-1362

  Confirmation No.:   (704) 365-0569

          THREE PILLARS AGENT:   SUNTRUST CAPITAL MARKETS INC.
 
       

  By:   /s/ James R. Bennison

     

--------------------------------------------------------------------------------

    Name: James R. Bennison
Title: Managing Director

              24TH floor – MC 3950
303 Peachtree Street
Atlanta, Georgia 30308


  Attention:   Roberto Lumpris

  Facsimile No.:   (404) 532-0715

  Confirmation No.:   (404) 230-1344

[Signatures Continued on the Following Page]

S-4



--------------------------------------------------------------------------------



 



          BARTON:   BARTON CAPITAL CORPORATION
 
       
Commitment:
$200,000,000
  By:   /s/ Evelyn Echevarria


--------------------------------------------------------------------------------

    Name: Evelyn Echevarria        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

 
            c/o Amacar Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211
Attention: Douglas K. Johnson
Facsimile No.: (704) 365-1362
Confirmation No.: (704) 365-0569
 
        BARTON AGENT:   SOCIETE GENERALE
 
       

  By:   /s/ Martin J. Finan

     

--------------------------------------------------------------------------------

      Name: Martin J. Finan        

--------------------------------------------------------------------------------

    Title: Managing Director        

--------------------------------------------------------------------------------

 
            181 W. Madison Street
Suite 33400
Chicago, Illinois 60602
Attention: Steve Coffman
Facsimile No.: (312) 578-5199
Confirmation No.: (312) 578-5150

[Signatures Continued on the Following Page]

S-5



--------------------------------------------------------------------------------



 



          VFCC:   VARIABLE FUNDING CAPITAL CORPORATION
 
       
Commitment:
$75,000,000
  By:   Wachovia Capital Markets, LLC
as attorney-in-fact
 
       

  By:   /s/ Bryan P. McGrath

     

--------------------------------------------------------------------------------

      Name: Bryan P. McGrath        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

 
            Variable Funding Capital Corporation
c/o Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Conduit Administration
Facsimile No.: (704) 383-9579
Confirmation No.: (704) 374-2520

With respect to notices required pursuant to Section 13.2, a copy of notice to
VFCC shall be sent to:

              Lord Securities Corp.
48 Wall Street, 27th Floor
New York, New York 10005
Attention: Vice President
Facsimile No.: (212) 346-9012
Confirmation No.: (212) 346-9008
 
        VFCC AGENT:   WACHOVIA CAPITAL MARKETS, LLC
 
       

  By:   /s/ Paul A. Burkhart

     

--------------------------------------------------------------------------------

      Name: Paul A. Burkhart        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

 
            Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention: Raj Shah
Facsimile No.: (704) 383-4012
Confirmation No.: (704) 374-6230

[Signatures Continued on the Following Page]

S-6



--------------------------------------------------------------------------------



 



          THE BACKUP SERVICER:   WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity
but solely as Backup Servicer
 
       

  By:   /s/ Joe Nardi

     

--------------------------------------------------------------------------------

      Name: Joe Nardi        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

 
            Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services Asset-Backed Administration
Facsimile No.: (612) 667-3539
Confirmation No.: (612) 667-8058
 
        THE COLLATERAL CUSTODIAN:   WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity
but solely as Collateral Custodian
 
       

  By:   /s/ Joe Nardi

     

--------------------------------------------------------------------------------

      Name: Joe Nardi        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

 
            Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services Asset-Backed Administration
Facsimile No.: (612) 667-3539
Confirmation No.: (612) 667-8058

S-7